     Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 1 of 124. PageID #: 851




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

DREWES FARMS PARTNERSHIP,
                                                         Civil Action No. 3:19-cv-00434
               Plaintiff,
                                                         Judge Jack Zouhary
       V.
                                                         Magistrate Judge James R. Knepp, II
THE CITY OF TOLEDO, OHIO,

               Defendant.


                        DECLARATION OF THOMAS H. FUSONIE



       I, Thomas H. Fusonie, declare under the penalty of perjury and state as follows:

       1.      I am a partner at the law firm of Vorys, Sater, Seymour and Pease, LLP ("Vorys").

I serve as counsel for Plaintiff Drewes Farms Partnership (“Drewes Farms”) in the above-

captioned matter (the “Matter”). I am also the billing attorney for Vorys’s representation of

Drewes Farms in this Matter. I submit this Declaration in support of Drewes Farms's Motion for

Attorneys’ Fees and Costs. I have personal knowledge of all of the facts set forth herein, and if

called as a witness under oath, I could and would competently testify thereto.

       2.      I submit this Declaration in support of Drewes Farms’s Motion for Attorneys’

Fees and Costs (the “Motion”).

       3.      The total amount of attorneys’ fees sought from the City of Toledo, Ohio (the

“City”) in connection with this Matter is $293,752.00.

       4.      Attached hereto as Exhibit 1 is a true and accurate copy of a chart that I prepared

listing the services rendered in this Matter for which Drewes Farms seeks to recover, the number

of hours spent on those services, the hourly rates for those services and a tabulation of hours per
    Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 2 of 124. PageID #: 852




attorney or paralegal, the total amount for such services, and an average rate per entry for such

services. In addition to the hours set forth in Exhibit 1, I estimate an additional two hours

required for myself, an additional one hour for Kimberly Weber Herlihy, and an additional five

hours for Elizabeth S. Alexander to finalize this Motion and supporting evidence.

       5.     The billing rates sought for Drewes Farms's attorneys who have worked on this

Matter ranged from $240 to $570 an hour during the representation. The hourly rates increased

from 2019 to 2020, as they have in almost every year I have been practicing law in Ohio. The

following Vorys attorneys worked on the Matter at the following rates:

              a.      Kimberly Weber Herlihy worked on the Matter as a partner at $540 per

                      hour in 2019 and $570 per hour in 2020. Ms. Herlihy has been barred to

                      practice law in Ohio since 1997 and has been a partner in Vorys' litigation

                      group since January 2005. She has extensive trial experience, including

                      substantial experience with preliminary and permanent injunction

                      hearings.   I understand that Ms. Herlihy is a fellow of the American

                      College of Trial Lawyers.     I understand that Ms. Herlihy clerked for

                      United States District Court Judge James G. Carr of the Northern District

                      of Ohio, Western Division.

              b.      I worked on the Matter as a partner at $525 per hour in 2019 and $550 per

                      hour for 2020. I have been barred to practice law in Ohio since 2001 and

                      have been a partner in Vorys's litigation group since January 2012. I am

                      admitted in various federal courts, including the Northern District of Ohio,

                      the Southern District of Ohio, the District of Colorado, the United States

                      Sixth Circuit Court of Appeals and the United States Supreme Court. I




                                                2
Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 3 of 124. PageID #: 853




              have considerable experience working on cases involving constitutional

              and property rights law in both the Northern and Southern District Courts

              of Ohio and in state courts throughout Ohio. Such work includes orally

              arguing constitutional and/or property rights issues on multiple occasions

              before the Supreme Court of Ohio. I have been recognized as a Best

              Lawyers in America, Commercial Litigation 2016-2020 and an Ohio

              Super Lawyers Rising Stars, Eminent Domain, 2013-2015. Additionally, I

              have considerable experience representing farmers in cases involving

              issues of constitutional and property rights law.      As a result, 1 am a

              practice contact for the agricultural sub-group at Vorys.

        c.    Daniel E. Shuey worked on the Matter as a partner at $425 per hour for

              2019 and $460 per hour for 2020. Mr. Shuey has been barred to practice

              law in Ohio since 2009 and has been a partner in Vorys's litigation group

              since 2018. 1 understand that Mr. Shuey clerked for Supreme Court of

              Ohio Chief Justice Thomas Moyer.           Mr. Shuey is admitted to the

              following federal courts:     The United States District Court for the

              Northern District of Ohio. The United States District Court for the

              Southern District of Ohio, The United States Court of Appeals for the

              Sixth Circuit, and the United States Supreme Court.         Mr. Shuey has

              considerable experience working on cases involving constitutional and

              property rights law.     Additionally, Mr. Shuey also has considerable

              experience representing farmers in cases involving issues of constitutional




                                        3
Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 4 of 124. PageID #: 854




              and property rights law. As a result, Mr. Shuey is also a practice contact

              for the Vorys agricultural sub-group.

        d.    Elizabeth S. Alexander worked on the Matter as a mid-level litigation

              associate at $300 per hour for 2019 and $330 per hour for 2020.              I

              understand that Ms. Alexander has been barred to practice law in Colorado

              since 2015 and in Ohio since 2017. I understand that prior to joining

              Vorys, Ms. Alexander completed a judicial clerkship with the Honorable

              Brooke Jackson of the United States District Court of the District of

              Colorado. Ms. Alexander has considerable experience working on cases

              involving constitutional and property rights law.

        e.    Lauren E. Bateman worked on the Matter as a legal intern in the litigation

              group at $240 per hour. 1 understand that Ms. Bateman became barred to

              practice law in Alaska in 2015 and in the District of Columbia in 2017. I

              understand that prior to joining Vorys, Ms. Bateman completed a judicial

              clerkship with The Honorable Algenon L. Marbley of the United States

              District Court of the Southern District of Ohio. During the time that she

              worked on the Matter, Ms. Bateman was in good standing to practice law

              in the District of Columbia. Ms. Bateman worked on this Matter under the

              supervision of the Vorys partners working on this Matter. Ms. Bateman

              left Vorys in August 2019 for a judicial clerkship with The Honorable R.

              Guy Cole, Jr. of the United States Court of Appeals for the Sixth Circuit.

        f     Christopher A. LaRocco worked on the Matter as a mid-level litigation

              associate at $275 per hour.     I understand that Mr. LaRocco has been




                                        4
     Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 5 of 124. PageID #: 855



                       barred to practice law in Ohio since 2015. Mr. LaRocco became involved

                       in the Matter when Ms. Bateman left Vorys to pursue a judicial clerkship.

                       Mr. LaRocco has significant experience involving property rights

                       litigation throughout Ohio.

        6.      Based on my 19 years of practice throughout Ohio and based on my experience in

constitutional rights actions and in billing various clients for professional services in connection

with such actions, the rates charged by the above-referenced Vorys attorneys are reasonable.

        7.      Several of Drewes Farms's counsel - including me, Mr. Shuey and Ms.

Alexander - have an expertise in constitutional and property rights law. The rates set forth in

Paragraph 5 for me, Mr. Shuey, and Ms. Alexander are reasonable in light of our respective

experience and expertise in that specialty. These rates are consistent with the rates Vorys has

billed other clients for prosecuting constitutional rights actions.

        8.     In addition, Ms. Herlihy has extensive federal and state trial practice experience,

including preliminary injunction hearings, bench trials and jury trials that establish the

reasonableness of her rates set forth in Paragraph 5. Ms. Herlihy’s standard hourly rates for

other matters are $595 for 2019 and $625 for 2020. The rates sought in this Matter are lower

than Ms. Herlihy’s standard hourly rates to account for this Matter’s location and Ms. Herlihy

focuses more on commercial and antitrust litigation than constitutional and property rights law

disputes.

       9.      Mr. LaRocco’s standard hourly rate for 2019 was $300. Mr. LaRocco’s rate

sought in this Matter is lower than Mr. LaRocco’s standard hourly rate to account for this

Matter’s location and Mr. LaRocco’s limited experience on constitutional rights litigation. Mr.




                                                   5
     Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 6 of 124. PageID #: 856




LaRocco has significant experience in civil litigation and property rights litigation that establish

the reasonableness of his rate set forth in Paragraph 5.

        10.    Two paralegals, Lindsay M. Whetstone and Colleen S. Brandt, also worked on the

Matter and we are seeking to recover their time at the rate of $125 per hour. This rate has been

lowered to account for this Matter's location and my review of awards for paralegal services in

Ohio District Courts.

        11.    Attached hereto as Exhibit 2 is a true and accurate copy of an Ohio State Bar

Association publication titled The Economics of Law Practice in Ohio in 2019.

        12.    The time expended by Drewes Farms's attorneys on this Matter through March

11, 2020 totaled 748.9 hours. Based on my 19 years of practice throughout Ohio, my experience

in constitutional and property law actions, and my experience billing various clients for

professional services in connection with such actions, the time expended in this Matter for which

Drewes Farms moves for an award of attorneys' fees is reasonable and consistent with the

complexity of and amount of labor involved in litigating this matter. The time expended was

necessary in order to adequately and properly protect Drewes Farms's interests and to achieve

Drewes Farms's successful prosecution of its claims and vindication of its constitutional rights.

       13.     Additionally, counsel for Drewes Farms attempted to minimize attorneys' fees

and costs in the Matter from the outset, and counsel for Drewes Farms communicated this to

counsel for the City several times. By way of example only, Drewes Farms's counsel sent the

following communications to the City's counsel:

               a.       On March 6, 2019, Daniel Shuey emailed Dale Emch regarding a

                        proposed briefing schedule in part to "minimize attorney's fees on both




                                                  6
    Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 7 of 124. PageID #: 857




                      sides to resolve this matter." A true and accurate copy of the email thread

                      containing the March 6, 2019 email is attached hereto as Exhibit 3.

               b.     On April 9, 2019, I sent a letter to the City’s counsel in part to “make

                      another attempt to limit Toledo’s exposure under 42 U.S.C. § 1988. . . .’’

                      A true and accurate copy of the April 9, 2019 letter is attached hereto as

                      Exhibit 4.

               c.     On June 28, 2019,1 sent a letter to the City’s counsel regarding discovery.

                      I stated that the City’s “demand that we disclose additional documents

                      beyond the Court’s order seems intended to unnecessarily drive up the

                      cost of litigation for the Plaintiff and delay Toledo having to address the

                      merits of LEBOR." A true and accurate copy of the June 28, 2019 letter is

                      attached hereto as Exhibit 5.

       14.     Further, the City’s conduct with respect to the Court’s procedures regarding the

exchange of letters prior to filing a dispositive motion increased the number of hours that Drewes

Farms’s counsel was required to spend on the Matter.

               a.     On April 9, 2019, 1 sent a letter to the City’s counsel regarding a motion

                      for judgment on the pleadings. 1 asked the City to respond to 24 questions

                      in part to “reduce the number of disputed issues that are raised to the

                      Court." Exhibit 4.

               b.     When the City’s counsel refused to respond adequately in writing pursuant

                      to the Court’s case management requirements, counsel for Drewes Farms

                      was foreed to seek assistance from the Court.

               c.     The Court ordered written responses from the City.




                                                7
    Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 8 of 124. PageID #: 858




              d.      On May 9, 2019, the City’s counsel sent a letter to Drewes Farms’s

                      counsel in response to the April 9, 2019 letter. A true and accurate copy

                      of the May 9, 2019 letter is attached hereto as Exhibit 6.

              e.      On May 20, 2019, the Court issued an order regarding the City’s responses

                     to the questions posed in the April 9, 2019 letter.

              f.      On May 24, 2019, the City’s counsel emailed counsel for Drewes Farms

                     regarding the questions posed in the April 9, 2019 letter. A true and

                     accurate copy of the May 24, 2019 email is attached hereto as Exhibit 7.

              g-      On July 9, 2019, the Court issued an order regarding the City’s responses

                     to the questions posed in Drewes Farms’s April 9, 2019 letter.

              h.     On July 12, 2019, the City’s counsel emailed counsel for Drewes Farms

                     regarding the questions posed in the April 9, 2019 letter. A true and

                     accurate copy of the July 12, 2019 email is attached hereto as Exhibit 8.

       15.    The City’s conduct with respect to discovery also increased the number of hours

that Drewes Farms’s counsel was required to spend on the Matter.

              a.     On May 20, 2019, the Court ordered Drewes Farms to disclose documents

                     that Drewes Farms relies upon to support its Drewes Farms’s standing.

              b.     On May 24, 2019, the City emailed counsel for Drewes Farms with 24

                     topics for discovery, including “Documents regarding the payment of

                     DFP’s attorneys fees, including engagement or retention agreements.”

                     Exhibit 7.

              c.     In May and June 2019, Drewes Farms’s counsel collected, reviewed, and

                     produced documents related to standing.




                                                8
    Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 9 of 124. PageID #: 859




               d.      On June 25, 2019, the City emailed counsel for Drewes Farms indicating

                       that they believed they had not received sufficient documentation

                       regarding standing. Attached hereto as Exhibit 9 is a true and accurate

                       copy of the June 25, 2019 correspondence from the City.

               e.      On June 28, 2019, the City asked the Court for a status conference.

               f       On June 28, 2019, I sent a letter to the City’s counsel explaining that

                       Drewes Farms had complied with the Court’s Order. I stated that the

                       City’s “demand that we disclose additional documents beyond the Court’s

                       order seems intended to unnecessarily drive up the cost of litigation for the

                       Plaintiff and delay Toledo having to address the merits of LEBOR.”

                       Exhibit 5.

               g-      On July 9, 2019, the Court ordered briefing on the discovery dispute.

               h.      On July 12, 2019, in a good faith effort to resolve the discovery dispute.

                       Drewes Farms produced additional documents.

               1.      On July 18, 2019, the Court denied the City’s request to compel additional

                       standing-related discovery, stating that “Plaintiff has produced adequate

                       documentation regarding its standing.      Further discovery on this issue

                       would be disproportionate to the needs of the case."

       16.     Attached hereto as Exhibit 10 is a true and accurate copy of a February 27, 2020

news article regarding the Matter that I have read.

       17.     Drewes Farms also seeks recovery of its costs in the Matter. The costs sought

from the City in connection with this Matter total $532.50. The costs include a $400.00 filing




                                                 9
   Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 10 of 124. PageID #: 860




fee for filing the Complaint and a $132.50 fee for the process server to serve the Summons and

the Complaint.

       Pursuant to 28 U.S.C. § 1746,1 declare under penalty of perjury that the foregoing is true

and correct. Executed on this 12th day of March, 2020 in Columbus, Ohio.




                                               10
                                 Case: 3:19-cv-00434-JZ Doc
                                                        Drewes#: 65-2
                                                              Farms       Filed:
                                                                    Partnership, et al. 03/12/20
                                                                                        v. City of Toledo 11 of 124. PageID #: 861
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date       Name                        Hours          Rate      Amount     Narrative
 2/11/2019 FUSONIE, THOMAS H.                  1.20      525.00     630.00 Outline of items related to factual background/claims.
                                                                           Research regarding LEBOR, potential causes of action, Drewes Farms, other community bills of rights, and standing
 2/11/2019 SHUEY, DANIEL E.                    3.20      425.00   1,360.00 issues.
 2/11/2019 BATEMAN, LAUREN E.                  0.80      240.00     192.00 Review and analyze LEBOR background documents.
                                                                           Research related to claims to pursue including interstate commerce and First Amendment claims. Discussions with
 2/12/2019 FUSONIE, THOMAS H.                  1.40      525.00     735.00 Mr. Shuey related to same.
                                                                           Conference with Ms. Bateman regarding LEBOR research. Review research regarding commerce and contract
 2/12/2019 SHUEY, DANIEL E.                    1.50      425.00     637.50 clauses.

 2/12/2019 BATEMAN, LAUREN E.                  0.50      240.00      120.00 Review and analyze LEBOR background materials. Office conference with D. Shuey to discuss Complaint strategy.

 2/13/2019 FUSONIE, THOMAS H.                  0.30      525.00      157.50 Discuss with Mr. Shuey standing, review of proposed Charter Amendment related to same and planning.
 2/13/2019 BATEMAN, LAUREN E.                  2.80      240.00      672.00 Draft Complaint.

                                                                             Research regarding community rights bills in other instances and commentary on their legality. Initial research on
 2/14/2019 SHUEY, DANIEL E.                    2.50      425.00     1,062.50 potential constitutional and preemption issues raised by LEBOR. Review Supreme Court of Ohio rulings on LEBOR.
 2/14/2019 BATEMAN, LAUREN E.                  2.70      240.00       648.00 Draft Complaint.
                                                                             Consider Mr. Drewes' business structure and plan for call with him on                                     . Emails
 2/15/2019 FUSONIE, THOMAS H.                  0.70      525.00       367.50 with team on public records requests to consider and preparation of same.

                                                                             Research regarding community rights bills in other instances and commentary on their legality. Conference with Ms.
 2/15/2019 SHUEY, DANIEL E.                    3.20      425.00     1,360.00 Bateman and Ms. Alexander regarding draft complaint. Review research on standing.

                                                                             Draft and revise public records request regarding the Lake Erie Bill of Rights. Revise and finalize the same for service.
 2/15/2019 ALEXANDER, ELIZABETH S.             3.50      300.00     1,050.00 Conference with Mr. Shuey and Ms. Bateman regarding draft complaint and strategy moving forward.
 2/15/2019 BATEMAN, LAUREN E.                  7.30      240.00     1,752.00 Draft Complaint.
 2/17/2019 BATEMAN, LAUREN E.                  9.30      240.00     2,232.00 Draft Complaint.
                                                                             Prepare for and participate in extended call with Mr. Drewes on                                    . Call with Mr. Shuey
 2/18/2019 FUSONIE, THOMAS H.                  2.00      525.00     1,050.00 and Ms. Alexander regarding same.
 2/18/2019 SHUEY, DANIEL E.                    4.50      425.00     1,912.50 Prepare for and conduct interview of Drewes Farms Partnership to                                       .

 2/18/2019 ALEXANDER, ELIZABETH S.             3.40      300.00     1,020.00 Prepare for and participate in interview of Messrs. Drewes to                                      .
 2/18/2019 BATEMAN, LAUREN E.                  0.30      240.00        72.00 Draft Complaint.
                                                                             Telephone conference with Ms. Bateman regarding LEBOR complaint. Review of LEBOR supporters' comments in
 2/19/2019 SHUEY, DANIEL E.                    0.40      425.00       170.00 media regarding purpose and intent of law.

 2/19/2019   ALEXANDER, ELIZABETH S.           0.40      300.00       120.00   Draft and revise complaint to incorporate factual allegations pertaining to the Drewes Farms Partnership.
 2/19/2019   BATEMAN, LAUREN E.                1.30      240.00       312.00   Draft Complaint.
 2/19/2019   BATEMAN, LAUREN E.                0.50      240.00       120.00   Phone call with D. Shuey regarding Complaint strategy.
 2/19/2019   BATEMAN, LAUREN E.                0.20      240.00        48.00   Review factual background of Drewes' farming operations.
 2/20/2019   FUSONIE, THOMAS H.                0.30      525.00       157.50   Review of public records from Toledo.
 2/20/2019   SHUEY, DANIEL E.                  3.00      425.00     1,275.00   Review of documents from other community rights cases where CELDF was involved.



                                                                                              Page 1                                                                                     EXHIBIT 1
                                 Case: 3:19-cv-00434-JZ Doc
                                                        Drewes#: 65-2
                                                              Farms       Filed:
                                                                    Partnership, et al. 03/12/20
                                                                                        v. City of Toledo 12 of 124. PageID #: 862
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date       Name                        Hours          Rate      Amount     Narrative
 2/20/2019 BATEMAN, LAUREN E.                  2.50      240.00     600.00 Draft Complaint.
 2/21/2019 SHUEY, DANIEL E.                    2.00      425.00     850.00 Edit complaint. Continue research in support.
                                                                           Draft and revise complaint to incorporate factual allegations pertaining to Drewes Farms Partnership. Draft and
                                                                           revise complaint to incorporate factual allegations pertaining to LEBOR. Draft and revise the legal claims set forth in
 2/21/2019 ALEXANDER, ELIZABETH S.             5.60      300.00   1,680.00 the complaint. Draft and revise introduction to complaint.
 2/21/2019 BATEMAN, LAUREN E.                  5.70      240.00   1,368.00 Draft Complaint.
 2/22/2019 FUSONIE, THOMAS H.                  0.20      525.00     105.00 Review of documents from Mr. Drewes.
                                                                           Review research in support of complaint and preliminary injunction. Review Drewes entity agreements.
 2/22/2019   SHUEY, DANIEL E.                  4.20      425.00   1,785.00 Communication with client regarding                     .
 2/22/2019   ALEXANDER, ELIZABETH S.           0.30      300.00      90.00 Draft and revise complaint to incorporate Ms. Bateman's revisions.
 2/22/2019   BATEMAN, LAUREN E.                1.10      240.00     264.00 Draft Complaint.
 2/23/2019   FUSONIE, THOMAS H.                0.20      525.00     105.00 Review of documents from Mr. Drewes.
                                                                           Discuss with Mr. Shuey injunctive remedy. Email with same and Mr. Ingram on same issue and declaratory judgment
 2/24/2019 FUSONIE, THOMAS H.                  0.50      525.00     262.50 relief.
                                                                           Research regarding scope of injunctive relief and impact on private citizen suits. Communicate with Mr. Drewes
 2/24/2019 SHUEY, DANIEL E.                    2.30      425.00     977.50 regarding          . Review of documents provided by client.
 2/24/2019 ALEXANDER, ELIZABETH S.             2.40      300.00     720.00 Review and analysis of contracts to determine which contracts to incorporate into complaint.
 2/24/2019 BATEMAN, LAUREN E.                  2.90      240.00     696.00 Legal research as to scope of preliminary injunction.
                                                                           Review of Drewes documents (.2). Meeting with Mr. Shuey on Complaint (.5). Call with Messrs. Drewes and Shuey
 2/25/2019 FUSONIE, THOMAS H.                  1.20      525.00     630.00 on                      (.5).

                                                                             Draft and edit complaint. Research regarding availability of certain constitutional claims under 42 U.S.C. 1983.
 2/25/2019   SHUEY, DANIEL E.               8.50         425.00     3,612.50 Research regarding due process. Review documents provided by client. Telephone conference with Mr. Drewes.
 2/25/2019   ALEXANDER, ELIZABETH S.        1.40         300.00       420.00 Draft and revise civil cover sheet, summons, and corporate disclosure form.
 2/25/2019   BATEMAN, LAUREN E.            10.70         240.00     2,568.00 Draft Motion for Preliminary Injunction.
 2/26/2019   FUSONIE, THOMAS H.             4.80         525.00     2,520.00 Continued preparation of complaint. Discussions on same with Mr. Shuey. Monitor election results.
                                                                             Draft and edit complaint and preliminary injunction. Communicate with Mr. Fusonie and Ms. Bateman regarding
                                                                             comments, edits, and research. Research regarding constitutional claims. Communicate with Mr. Drewes regarding
                                                                                                                  . Review social media and articles regarding public comments from city and
 2/26/2019 SHUEY, DANIEL E.                 8.40         425.00     3,570.00 supporters of LEBOR.
 2/26/2019 ALEXANDER, ELIZABETH S.          1.30         300.00       390.00 Draft and revise complaint.
 2/26/2019 BATEMAN, LAUREN E.              11.60         240.00     2,784.00 Draft Motion for Preliminary Injunction.

 2/27/2019 FUSONIE, THOMAS H.                  2.10      525.00     1,102.50 Continued preparation of complaint. Preparation of injunction brief. Review of case management order.
                                                                             Conduct research in support of complaint and motion for preliminary injunction. Draft and edit complaint and
 2/27/2019 SHUEY, DANIEL E.                 8.30         425.00     3,527.50 motion. Communicate with client regarding                                       .
 2/27/2019 BATEMAN, LAUREN E.              10.40         240.00     2,496.00 Draft and revise Motion for Preliminary Injunction.
                                                                             Continued preparation of motion for injunction. Emails and discussions with Mr. Shuey and Ms. Bateman on motion
 2/28/2019 FUSONIE, THOMAS H.                  2.30      525.00     1,207.50 for injunction, research related to same and strategy related to same .
                                                                             Edit and finalize motion for preliminary injunction. Respond to comments and questions from Mr. Fusonie and Ms.
 2/28/2019 SHUEY, DANIEL E.                    5.70      425.00     2,422.50 Bateman. Research regarding declaratory judgment statutes.
 2/28/2019 ALEXANDER, ELIZABETH S.             0.70      300.00       210.00 Draft and revise motion for preliminary injunction.



                                                                                             Page 2
                                  Case: 3:19-cv-00434-JZ Doc
                                                         Drewes#: 65-2
                                                               Farms       Filed:
                                                                     Partnership, et al. 03/12/20
                                                                                         v. City of Toledo 13 of 124. PageID #: 863
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date        Name                       Hours          Rate      Amount     Narrative
 2/28/2019 BATEMAN, LAUREN E.                  4.60      240.00   1,104.00 Draft and revise Motion for Preliminary Injunction.
   3/1/2019 FUSONIE, THOMAS H.                 1.00      525.00     525.00 Evaluate consent decree options and timing or potential planning/strategy related to same.

  3/4/2019 HERLIHY, KIMBERLY W.                1.10      540.00       594.00 Preparation for and participation in conference with court to discuss preliminary injunction and briefing schedule.
                                                                             Call with court staff. Review complaint. Calls with Toledo counsel. Strategy discussions with Mr. Shuey and Mr.
                                                                             Ingram. Participate in court call. Post-call discussion with Mr. Shuey and Ms. Herlihy on same and potential next
  3/4/2019 FUSONIE, THOMAS H.                  4.00      525.00     2,100.00 steps.
                                                                             Telephone conferences with Mr. Ingram and Mr. Fusonie regarding strategy for approaching opposing counsel and
                                                                             path forward. Prepare for and attend telephone conference with Court regarding preliminary injunction. Begin
  3/4/2019 SHUEY, DANIEL E.                    2.30      425.00       977.50 outlining consent documents to send to opposing counsel.
                                                                             Review and revised proposed PI order. Research related to scope and bond items. Discuss proposed revisions with
  3/5/2019 FUSONIE, THOMAS H.                  1.70      525.00       892.50 Mr. Shuey.
                                                                             Research regarding minimum requirements of a preliminary injunction. Draft agreed order regarding preliminary
                                                                             injunction. Telephone conference with Mr. Drewes regarding
  3/5/2019 SHUEY, DANIEL E.                    2.50      425.00     1,062.50                         .
                                                                             Review and revise PI order. Discuss same and strategy with Mr. Shuey. Consider strategy related to declaratory
                                                                             judgment claims and how the City could reasonably challenge validity of claims. Review of same claims to consider
                                                                             options in convincing City it is in best interest to resolve claims to mitigate attorneys' fees. Consider email to Mr.
  3/6/2019 FUSONIE, THOMAS H.                  1.50      525.00       787.50 Emch on same.
                                                                             Edit draft agreed order on preliminary injunction. Draft proposed briefing schedule on merits. Draft email to
  3/6/2019 SHUEY, DANIEL E.                    1.30      425.00       552.50 opposing counsel regarding the agreed order and briefing schedule.
  3/7/2019 FUSONIE, THOMAS H.                  0.10      525.00        52.50 Review of Mr. Emch's email on Toledo's reviewing of proposed order.
                                                                             Correspondence with Messrs. Fusonie and Shuey regarding new counsel. Review of proposed preliminary injunction
 3/13/2019 HERLIHY, KIMBERLY W.                0.30      540.00       162.00 order.

                                                                            Emails from Mr. Emch and Mr. Shuey related to Toledo retaining outside counsel and Mr. Emch's indication it will
 3/13/2019 FUSONIE, THOMAS H.                  0.30      525.00      157.50 work on preliminary injunction order terms. Consider strategy related to obtaining preliminary injunction order.

                                                                            Draft communications to City of Toledo regarding agreed preliminary injunction and case schedule. Analysis of new
 3/13/2019 SHUEY, DANIEL E.                    1.20      425.00      510.00 opposing counsel and draft email to new counsel regarding agreed preliminary injunction.

                                                                            Preparation for and participation in conference with opposing counsel and Mr. Shuey. Court conference regarding
 3/14/2019 HERLIHY, KIMBERLY W.                0.30      540.00      162.00 scheduling of call with judge. Review proposed correspondence to opposing counsel.
                                                                            Discuss agreed order proposals/edits by Toledo with Mr. Shuey. Discuss with Mr. Shuey strategy and potential
 3/14/2019 FUSONIE, THOMAS H.                  1.00      525.00      525.00 negotiations on agreed preliminary injunction order.

                                                                            Prepare for and attend telephone conference with opposing counsel regarding agreed preliminary injunction. Draft
 3/14/2019 SHUEY, DANIEL E.                    1.90      425.00      807.50 email to opposing counsel regarding proposed schedule and discussion points for judge.




                                                                                             Page 3
                                  Case: 3:19-cv-00434-JZ Doc
                                                         Drewes#: 65-2
                                                               Farms       Filed:
                                                                     Partnership, et al. 03/12/20
                                                                                         v. City of Toledo 14 of 124. PageID #: 864
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date         Name                      Hours          Rate        Amount    Narrative
                                                                            Review of case law provided by Mr. Shuey to support proposed preliminary injunction order. Review of revised
                                                                            preliminary injunction order, and correspondence with Messrs. Fusonie and Shuey regarding same. Revise
                                                                            preliminary injunction order, and correspondence with opposing counsel and court regarding same. Conference with
                                                                            court regarding rescheduling of call with judge. Further correspondence to opposing counsel regarding preliminary
 3/15/2019 HERLIHY, KIMBERLY W.                1.80      540.00      972.00 injunction order.

                                                                             Review and revise proposed agreed order on PI. Emails from opposing counsel regarding same. Conference with Ms.
 3/15/2019 FUSONIE, THOMAS H.                  3.60      525.00     1,890.00 Herlihy and then with Mr. Shuey on agree order. Participate in court call. Review agreed order.

                                                                             Preliminary injunction research to prepare for opposing counsel's edits. Review opposing counsel's edits to
                                                                             preliminary injunction and prepare potential responses. Prepare for and attend telephone conferences with the
 3/15/2019 SHUEY, DANIEL E.                    5.70      425.00     2,422.50 Court. Edit agreed preliminary injunction in response to call with the Court and distribute for comment.

                                                                             Review of motion to intervene. Review of proposed revision to order. Emails and discussions with Mr. Shuey
                                                                             regarding same. Email to Court and counsel regarding same. Further emails with Counsel and Court. Review of
 3/18/2019 FUSONIE, THOMAS H.                  4.00      525.00     2,100.00 further version of draft order from Court. Review final order. Meeting with Mr. Shuey on next steps.
 3/18/2019 SHUEY, DANIEL E.                    1.30      425.00       552.50 Review motion to intervene and conduct research to prepare for opposition.

                                                                               Draft multiple communications to the Court and opposing counsel regarding agreed preliminary injunction language.
                                                                               Conduct further research regarding points raised by opposing counsel. Draft emails and attend telephone
 3/18/2019 SHUEY, DANIEL E.                    4.10      425.00     1,742.50   conferences with the Dreweses regarding                                                      .
                                                                               Meeting with Mr. Shuey and Ms. Bateman on intervention. Research related to same and ecosystems. Research
 3/19/2019 FUSONIE, THOMAS H.                  2.30      525.00     1,207.50   related to legal entities and standing.
                                                                               Conference with Mr. Fusonie and Ms. Bateman regarding motion to intervene response strategy. Research regarding
 3/19/2019   SHUEY, DANIEL E.               1.70         425.00       722.50   intervention rules.
 3/19/2019   BATEMAN, LAUREN E.             2.30         240.00       552.00   Discuss strategy and perform legal research regarding Motion to Intervene.
 3/20/2019   SHUEY, DANIEL E.               1.30         425.00       552.50   Research regarding intervention.
 3/20/2019   BATEMAN, LAUREN E.             1.60         240.00       384.00   Draft opposition to Motion to Intervene.
 3/21/2019   BATEMAN, LAUREN E.             5.00         240.00     1,200.00   Draft opposition to Motion to Intervene.
 3/22/2019   BATEMAN, LAUREN E.             7.90         240.00     1,896.00   Draft opposition to Motion to Intervene.
 3/24/2019   BATEMAN, LAUREN E.             2.00         240.00       480.00   Draft opposition to Motion to Intervene.
 3/25/2019   SHUEY, DANIEL E.               0.50         425.00       212.50   Attention to arguments in opposition to motion to intervene.
 3/25/2019   BATEMAN, LAUREN E.            10.20         240.00     2,448.00   Draft opposition to Motion to Intervene.
                                                                                Conference with Mr. Shuey on responding to motion to intervene. Emails with Court staff on opposing same and
 3/26/2019 FUSONIE, THOMAS H.                  0.50      525.00       262.50   timing of opposition.
 3/26/2019 SHUEY, DANIEL E.                    0.30      425.00       127.50   Conference with Mr. Fusonie regarding strategy for opposing motion to intervene.
 3/26/2019 BATEMAN, LAUREN E.                  5.20      240.00     1,248.00   Draft opposition to Motion to Intervene.

                                                                            Research on intervention related to CELDF. Review of admissions of CELDF's involvement. Review of sanctions issues
 3/27/2019 FUSONIE, THOMAS H.                  0.80      525.00      420.00 related to CELDF. Review initial draft of opposition to motion to intervene. Discuss same issues with Mr. Shuey.
 3/27/2019 SHUEY, DANIEL E.                    0.80      425.00      340.00 Continue editing memorandum opposing intervention.
 3/27/2019 BATEMAN, LAUREN E.                  2.00      240.00      480.00 Draft opposition to Motion to Intervene.



                                                                                              Page 4
                                  Case: 3:19-cv-00434-JZ Doc
                                                         Drewes#: 65-2
                                                               Farms       Filed:
                                                                     Partnership, et al. 03/12/20
                                                                                         v. City of Toledo 15 of 124. PageID #: 865
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date         Name                      Hours          Rate        Amount       Narrative
                                                                               Analyze Answer from Toledo. Review of adequately defend issue with intervention. Review of Ms. Bateman's
                                                                               comparision of arguments for intervention vs. defenses raised by Toledo to address adequately defend issue.
                                                                               Research on CELDF and involvement in other suits/sanctions for meritless arguments. Communications with Mr.
 3/28/2019 FUSONIE, THOMAS H.                  2.40      525.00     1,260.00   Shuey regarding same and opposition to motion to intervene.
 3/28/2019 SHUEY, DANIEL E.                    1.60      425.00       680.00   Review answer. Edit memorandum opposing intervention.
 3/28/2019 BATEMAN, LAUREN E.                  1.70      240.00       408.00   Draft opposition to Motion to Intervene.
                                                                               Review of draft opposition to intervention. Meeting with Ms. Bateman and Mr. Shuey regarding same. Review of
 3/29/2019 FUSONIE, THOMAS H.                  3.00      525.00     1,575.00   State of Ohio intervention motion. Discuss same with Mr. Shuey.
                                                                               Edit motion opposing intervention. Conference with Mr. Fusonie and Ms. Bateman regarding edits to motion. Review
 3/29/2019 SHUEY, DANIEL E.                    2.80      425.00     1,190.00   of AG Yost motion to intervene.
 3/29/2019 BATEMAN, LAUREN E.                  1.40      240.00       336.00   Draft opposition to Motion to Intervene.
 3/30/2019 FUSONIE, THOMAS H.                  0.50      525.00       262.50   Consider strategy and potential outreach to State intervenor.

 3/31/2019 FUSONIE, THOMAS H.                  0.60      525.00       315.00 Compare complaint with answers to assess admissions, denials and massive extent of speak for itself avoidances.
                                                                             Further review of AG Yost's motion to intervene. Email team regarding same. Further review and editing of
 3/31/2019 FUSONIE, THOMAS H.                  0.90      525.00       472.50 opposition to "Ecosystem" intervention motion.
 3/31/2019 BATEMAN, LAUREN E.                  3.70      240.00       888.00 Draft opposition to Motion to Intervene.
                                                                             Further review of State's motion to intervene to consider strategy related to same (.2). Consider comments of CELDF
  4/1/2019   FUSONIE, THOMAS H.                0.40      525.00       210.00 regarding lawsuit and State's intervention (.2 hours).
  4/1/2019   BATEMAN, LAUREN E.                8.30      240.00     1,992.00 Draft opposition to Motion to Intervene.
  4/2/2019   FUSONIE, THOMAS H.                1.90      525.00       997.50 Preparation of opposition to motion to intervene of TSW and "Lake Erie".
  4/2/2019   SHUEY, DANIEL E.                  1.80      425.00       765.00 Edit opposition to motion to intervene.
  4/2/2019   BATEMAN, LAUREN E.                2.00      240.00       480.00 Draft opposition to Motion to Intervene.
                                                                             Continued preparation of opposition to TSW and "Lake Erie" intervention. (1.1) Call with Mr. Kowalski on intervenors
  4/3/2019 FUSONIE, THOMAS H.                  1.70      525.00       892.50 (.1). Call with counsel for AG Yost on intervention and case status (.5).
                                                                             Edit opposition to motion to intervene. Telephone conference with counsel for the state of Ohio. Telephone
  4/3/2019 SHUEY, DANIEL E.                    2.60      425.00     1,105.00 conference with opposing counsel.

  4/4/2019 FUSONIE, THOMAS H.                  1.20      525.00      630.00 Continued preparation of intervention opposition. Develop strategy related to same and to dispositive motion.
  4/4/2019 SHUEY, DANIEL E.                    0.50      425.00      212.50 Edit opposition to motion to intervene.
  4/4/2019 BATEMAN, LAUREN E.                  0.70      240.00      168.00 Draft opposition to Motion to Intervene.

                                                                               Continued preparation of opposition to motion to intervene. Meet with Ms Bateman regarding same. Review law
                                                                               review article and case law to prepare arguments in opposition to motion to intervene. Review of odd response by
  4/5/2019   FUSONIE, THOMAS H.                3.50      525.00     1,837.50   Toledo to motion to intervene that failed to even address Rule 11 problems with motion to intervene.
  4/5/2019   BATEMAN, LAUREN E.                2.80      240.00       672.00   Draft opposition to Motion to Intervene.
  4/8/2019   FUSONIE, THOMAS H.                1.90      525.00       997.50   Prepare pre-dispositive motion letter to Toledo.
  4/8/2019   SHUEY, DANIEL E.                  0.80      425.00       340.00   Edit letter to opposing counsel. Review motion for leave to file a reply brief.
                                                                               Continued preparation of pre-dispositive motion to Toledo. Emails internally regarding same. Emails with Mr.
  4/9/2019 FUSONIE, THOMAS H.                  1.40      525.00      735.00    Kowalski regarding same.




                                                                                              Page 5
                                  Case: 3:19-cv-00434-JZ Doc
                                                         Drewes#: 65-2
                                                               Farms       Filed:
                                                                     Partnership, et al. 03/12/20
                                                                                         v. City of Toledo 16 of 124. PageID #: 866
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date         Name                      Hours          Rate        Amount      Narrative

                                                                            Call with Mr. Kowalski regarding pre-dispositive motion letter and Toledo's response and general discussion about
 4/12/2019 FUSONIE, THOMAS H.                  0.60      525.00      315.00 litigation. Discuss same with Mr. Shuey and report by email to entire team. Consider referendum claim by Toledo.
 4/12/2019 SHUEY, DANIEL E.                    0.40      425.00      170.00 Research regarding city's ability to enter into a consent decree finding its charter unconstitutional.

 4/15/2019 FUSONIE, THOMAS H.                  0.60      525.00      315.00 Consider and review case law on consent decree option. Further consider referendum claim by Mr. Kowalski.
                                                                            Review of CELDF communications and public posting. Review of Mayor's comments and attack on farmers and
                                                                            support for defense of lawsuit. Review of comments attributed to Mr. Emch regarding same. Consider impact on
 4/16/2019   FUSONIE, THOMAS H.                0.70      525.00      367.50 strategy and potential for consent decree option.
 4/22/2019   FUSONIE, THOMAS H.                0.10      525.00       52.50 Email to Mr. Kowalski on responding to pre-Rule 12 motion letter.
 4/22/2019   FUSONIE, THOMAS H.                0.30      525.00      157.50 Review and analyze reply of motion to intervene by "Lake Erie " and citizen group.
 4/22/2019   SHUEY, DANIEL E.                  1.00      425.00      425.00 Analyze reply in support of intervention.
 4/22/2019   BATEMAN, LAUREN E.                0.50      240.00      120.00 Review and analyze Ecosystem and TSW's Reply Brief in support of Motion to Intervene.
                                                                            Review of Mr. Shuey's email on Toledo's position on response to our letter and dispositive motion plan. Discuss
 4/23/2019 FUSONIE, THOMAS H.                  0.40      525.00      210.00 same and proposed response with same.
                                                                            Telephone conference with opposing counsel regarding dispositive motions and Toledo's position on same. Review
                                                                            local court procedures for dispositive motions. Draft follow up email to opposing counsel regarding request for
 4/23/2019 SHUEY, DANIEL E.                    0.60      425.00      255.00 position in writing.
                                                                            Email from Court regarding Phone Conference on proposed motion for judgment on the pleadings. Emails internally
 4/25/2019 FUSONIE, THOMAS H.                  0.20      525.00      105.00 regarding same.
  5/1/2019 HERLIHY, KIMBERLY W.                0.20      540.00      108.00 Review of court order regarding intervenor and correspondence with team regarding same.
                                                                            Review of Court order granting State intervention. (0.20) Emails with Mr. Drewes on
  5/1/2019 FUSONIE, THOMAS H.                  0.50      525.00      262.50                                           . (0.30)
  5/1/2019 SHUEY, DANIEL E.                    0.50      425.00      212.50 Review of order granting intervention to state of Ohio.

  5/2/2019 HERLIHY, KIMBERLY W.                0.20      540.00      108.00 Conference Mr. Fusonie regarding status of motions pending before Judge Zouhary and upcoming conference
  5/2/2019 FUSONIE, THOMAS H.                  0.20      525.00      105.00 Discuss with Ms. Herlihy intervention motions pending and order of Court granting State intervention.
  5/7/2019 HERLIHY, KIMBERLY W.                0.10      540.00       54.00 Review order regarding intervenors.

                                                                             Review and analysis of Order denying intervention for "ecosystem" and TSW on their motion that Toledo refused to
  5/7/2019   FUSONIE, THOMAS H.                0.40      525.00      210.00  oppose or aid in defending against and instead supported. Email to Mr. Drewes regarding        .
  5/7/2019   SHUEY, DANIEL E.                  0.50      425.00      212.50  Review lower court's order on intervention.
  5/8/2019   FUSONIE, THOMAS H.                1.00      525.00      525.00  Review of motion to stay in District Court by denied intervenors and analyze and develop response.
  5/8/2019   SHUEY, DANIEL E.                  1.40      425.00      595.00  Attention to court's order regarding intervention and preparation for response to potential appeal.
  5/8/2019   BATEMAN, LAUREN E.                1.10      240.00      264.00  Review and analyze Motion to Stay
                                                                             Review of correspondence from opposing counsel to court regarding joint filing, and correspondence with Mr.
  5/9/2019 HERLIHY, KIMBERLY W.                0.20      540.00       108.00 Fusonie regarding same.
  5/9/2019 FUSONIE, THOMAS H.                  0.30      525.00       157.50 Review of Ms. Skow's email on Rule 12 motion. (0.20) Review of Mr. Martin's letter on same. (0.10)
  5/9/2019 BATEMAN, LAUREN E.                  8.00      240.00     1,920.00 Draft Opposition to Motion to Stay.

                                                                            Review of correspondence from city and state counsel regarding position with respect to issues for motion for
 5/10/2019 HERLIHY, KIMBERLY W.                0.50      540.00      270.00 judgment on the pleadings, and correspondence with Mr. Fusonie and Mr. Shuey regarding same.



                                                                                            Page 6
                                    Case: 3:19-cv-00434-JZ Doc
                                                           Drewes#: 65-2
                                                                 Farms       Filed:
                                                                       Partnership, et al. 03/12/20
                                                                                           v. City of Toledo 17 of 124. PageID #: 867
                                                                                        Case No. 3:19 CV 434
                                                                             VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                                 Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date         Name                        Hours          Rate        Amount       Narrative
                                                                                 Meeting with Ms. Bateman and Mr. Shuey on oppositon motion to stay. Meeting with same on Toledo's response
                                                                                 letter and next steps related to motion for judgment on the pleadings. Emails with Ms. Herlihy on Toledo's response
 5/10/2019 FUSONIE, THOMAS H.                    0.90      525.00      472.50    letter and plans for record phone conference on same.
                                                                                 Review of letters from other parties. Conference with Mr. Fusonie regarding letters from other parties. Review court
                                                                                 order and email from opposing counsel regarding how to transmit letters to court. Draft and send emails to court
 5/10/2019 SHUEY, DANIEL E.                      1.80      425.00       765.00   and counsel regarding exchanged letters.
 5/10/2019 BATEMAN, LAUREN E.                    0.50      240.00       120.00   Meet with D. Shuey and T. Fusonie regarding case strategy.
 5/10/2019 BATEMAN, LAUREN E.                    8.00      240.00     1,920.00   Draft Opposition to Motion to Stay.

 5/13/2019 HERLIHY, KIMBERLY W.                  1.00      540.00      540.00 Review of opposition to motion to stay and notice of filing of letters. Correspondence with team regarding same.

                                                                               Prepartion of opposition to motion to stay filed in District Court. Discuss same with Ms. Bateman. Emails with Ms.
                                                                               Bateman and Herlihy and Mr. Shuey regarding use of exchanged letters in opposition to motion to stay filed in
 5/13/2019 FUSONIE, THOMAS H.                    0.80      525.00       420.00 District Court given denied intervenors claim of urgency based on "private" claim as to the exchanged letters.
 5/13/2019 SHUEY, DANIEL E.                      3.00      425.00     1,275.00 Review and edit response to motion to stay in District Court.

 5/14/2019 HERLIHY, KIMBERLY W.                  0.60      540.00      324.00 Review and revise opposition to motion to stay in district and various correspondence regarding same.
                                                                              Continued preparation and revisions to opposition to stay in District Court. Discussions with Ms. Bateman and Mr.
 5/14/2019   FUSONIE, THOMAS H.                  1.30      525.00      682.50 Shuey regarding same. Emails with Ms. Herlihy regarding same.
 5/14/2019   SHUEY, DANIEL E.                    2.00      425.00      850.00 Edit District Court filings.
 5/14/2019   BATEMAN, LAUREN E.                  2.40      240.00      576.00 Draft Opposition to Motion to Stay.
 5/15/2019   HERLIHY, KIMBERLY W.                0.20      540.00      108.00 Review court order regarding motion to stay and correspondence with team regarding same.
 5/15/2019   FUSONIE, THOMAS H.                  0.30      525.00      157.50 Review of District Court's order denying denied intervenors' motion to stay.

 5/15/2019 SHUEY, DANIEL E.                      0.70      425.00      297.50 Review of Court's decision on motion to stay and discussion with Mr. Fusonie regarding impact on strategy.

                                                                               Prepare for court call by review of complaint, answer, motion for PI, Charter Amendment, briefing by denied
 5/16/2019 FUSONIE, THOMAS H.                    3.00      525.00     1,575.00 intervenors on issues and Toledo's letter attempting to dodge taking a position on the scope of LEBOR.
 5/16/2019 SHUEY, DANIEL E.                      1.30      425.00       552.50 Prepare for status conference.
 5/16/2019 BATEMAN, LAUREN E.                    0.70      240.00       168.00 Draft talking points on federal supremacy for T. Fusonie
                                                                               Preparation for and participation in telephone conference before Judge Zouhary to discuss proposed motion for
 5/17/2019 HERLIHY, KIMBERLY W.                  1.00      540.00       540.00 judgment on the pleadings, discovery sought by city, and other matters.
                                                                               Prepare for oral argument on Rule 12 request including draft talking points outline, review of Charter Amendment,
                                                                               complaint and answer and exchanged letters. (2.20) Call with State of Ohio attorneys and Mr. Shuey related to Court
                                                                               record phone conference. (0.50) Participate in Court record phone conference and post-call meeting with Ms.
 5/17/2019 FUSONIE, THOMAS H.                    3.70      525.00     1,942.50 Herlihy and Mr. Shuey. (1.0)
                                                                               Prepare for and attend record telephone conference with court. Telephone conference with state of Ohio in
                                                                               preparation for status conference. Conference with Mr. Fusonie and Ms. Herlihy regarding strategy for conference.
 5/17/2019 SHUEY, DANIEL E.                      4.40      425.00     1,870.00 Draft updates to client regarding      .
                                                                               Review court order regarding motion for judgment on the pleading and discovery issues discussed at conference, and
 5/20/2019 HERLIHY, KIMBERLY W.                  0.20      540.00       108.00 correspondence with team regarding same.




                                                                                                Page 7
                                  Case: 3:19-cv-00434-JZ Doc
                                                         Drewes#: 65-2
                                                               Farms       Filed:
                                                                     Partnership, et al. 03/12/20
                                                                                         v. City of Toledo 18 of 124. PageID #: 868
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date         Name                      Hours          Rate        Amount       Narrative

                                                                             Review of client documents. (0.90) Review of court order on Rule 12 motion and disclosures. (0.20) Call with Shuey
 5/20/2019 FUSONIE, THOMAS H.                  2.10      525.00     1,102.50 on same. (0.10) Call with Messrs. Drewes and Drewes and Shuey on                                        . (1.00)
                                                                             Conference with Mr. Fusonie and telephone conference with Mr. Drewes regarding
 5/20/2019 SHUEY, DANIEL E.                    1.20      425.00       510.00                                .
                                                                             Review of production contracts. (0.25) Call with Mr. Shuey on his meeting and document gathering with Messrs.
 5/22/2019 FUSONIE, THOMAS H.                  0.50      525.00       262.50 Drewes and Drewes. (0.25)
 5/22/2019 SHUEY, DANIEL E.                    4.00      425.00     1,700.00 Travel to and from Drewes Farm for document collection.
 5/22/2019 SHUEY, DANIEL E.                    1.80      425.00       765.00 Meet with Drewes family regarding                                 .
                                                                             Analyze and review of motion for preliminary injunction and complaint to develop/outline motion for judgment on
 5/23/2019 FUSONIE, THOMAS H.                  1.00      525.00       525.00 the pleadings arguments and additional research/arguments for same.
                                                                             Review of Drewes Farms documents. Conference with Ms. Bateman and Mr. Fusonie regarding arguments for
 5/23/2019 SHUEY, DANIEL E.                    1.70      425.00       722.50 motion for judgment on the pleadings.
 5/23/2019 BATEMAN, LAUREN E.                  0.50      240.00       120.00 Draft Motion for Judgment on the Pleadings.
                                                                             Review of intervenor's complaint. Review of Ms. Skow email with excessive and groundless requests for documents
 5/24/2019 FUSONIE, THOMAS H.                  0.60      525.00       315.00 to delay litigation. Meet with Mr. Shuey regarding Skow email.
 5/24/2019 SHUEY, DANIEL E.                    0.90      425.00       382.50 Attention to preparing documents and drafting email for disclosure.
                                                                             Conference Mr. Fusonie and Mr. Shuey regarding city's refusal to answer questions required by court order and
 5/28/2019 HERLIHY, KIMBERLY W.                0.70      540.00       378.00 production of documents.
                                                                             Meeting with Mr. Shuey and Ms. Herlihy on Toledo's bad faith refusal to respond to questions on scope of LEBOR
 5/28/2019   FUSONIE, THOMAS H.                0.70      525.00       367.50 and request for certain irrelevant data/documents.
 5/28/2019   SHUEY, DANIEL E.                  0.70      425.00       297.50 Conference with Mr. Fusonie and Ms. Herlihy regarding case strategy and response to court order.
 5/28/2019   SHUEY, DANIEL E.                  0.50      425.00       212.50 Research in support of motion for judgment on the pleadings.
 5/29/2019   SHUEY, DANIEL E.                  0.50      425.00       212.50 Attention to document production issues.

 5/30/2019 WHETSTONE, LINDSAY M.               1.70      125.00      212.50 Review Farm leases and redact pricing information. Review and preparation of documents for production.
                                                                            Research on void for vagueness and First Amendment case law for motion for judgment on pleadings. (1.30) Emails
 5/30/2019 FUSONIE, THOMAS H.                  1.80      525.00      945.00 to Ms. Bateman regarding same. (0.20) Planning call on motion with Mr. Shuey. (0.30)

 5/30/2019 SHUEY, DANIEL E.                    1.90      425.00      807.50 Attention to preparing documents for production. Research in support of motion for judgment on the pleadings.

                                                                            Review of potential document production and emails with Mr. Shuey related to same. (0.30) Preparation of email to
                                                                            counsel on document production and declaration and emails internally regarding same. (0.70) Call with Ms Bateman
 5/31/2019 FUSONIE, THOMAS H.                  1.30      525.00      682.50 regarding certain arguments to develop for Rule 12 motion. (0.30)

 5/31/2019   SHUEY, DANIEL E.               1.20         425.00       510.00   Draft notice for filing. Correspond with Mr. Fusonie regarding document disclosures. Research in support of motion.
  6/2/2019   BATEMAN, LAUREN E.             4.60         240.00     1,104.00   Draft Motion for Judgment on the Pleadings.
  6/3/2019   FUSONIE, THOMAS H.             1.40         525.00       735.00   Revise and further drafting of Rule 12 motion (1.0). Meeting with Mr. Shuey on Rule 12 motion (.4)
  6/3/2019   FUSONIE, THOMAS H.             0.20         525.00       105.00   Review Drewes Farms leases.
  6/3/2019   BATEMAN, LAUREN E.            12.50         240.00     3,000.00   Draft Motion for Judgment on the Pleadings.




                                                                                              Page 8
                                    Case: 3:19-cv-00434-JZ Doc
                                                           Drewes#: 65-2
                                                                 Farms       Filed:
                                                                       Partnership, et al. 03/12/20
                                                                                           v. City of Toledo 19 of 124. PageID #: 869
                                                                                        Case No. 3:19 CV 434
                                                                             VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                                 Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date         Name                        Hours          Rate        Amount       Narrative

                                                                                 Review and revise motion for judgment on the pleadings (1.1). Review of case law on various claims to develop
                                                                                 motion (.7) Meeting with Ms. Bateman and Mr. Shuey on motion for judgment on pleadings, arguments to further
  6/4/2019 FUSONIE, THOMAS H.                    2.70      525.00     1,417.50   develop, further research and other matters related to motion for judgment on the pleadings (.9).
  6/4/2019 SHUEY, DANIEL E.                      2.40      425.00     1,020.00   Conference with Mr. Fusone and Ms. Bateman regarding draft motion. Review and edit motion.
  6/4/2019 BATEMAN, LAUREN E.                    8.60      240.00     2,064.00   Draft Motion for Judgment on the Pleadings.
                                                                                 Call with Mr. Bachman to comply with Court order to try and avoid duplicate motion for judgment on the pleading
  6/5/2019 FUSONIE, THOMAS H.                    0.20      525.00      105.00    arguments.
                                                                                 Continued preparation and revisions to motion for judgment on the pleadings (2.7). Discussions with Ms Bateman on
  6/5/2019   FUSONIE, THOMAS H.                  3.10      525.00     1,627.50   developing certain points/arguments in same motion (.4).
  6/5/2019   SHUEY, DANIEL E.                    1.10      425.00       467.50   Review and edit motion for judgment on the pleadings.
  6/5/2019   BATEMAN, LAUREN E.                  1.00      240.00       240.00   Draft Motion for Judgment on the Pleadings.
  6/6/2019   HERLIHY, KIMBERLY W.                1.50      540.00       810.00   Review and revise motion for judgment on the pleadings.
                                                                                 Continued preparation of motion fo judgment on the pleadings (.5). Meeting with Mr. Shuey and Ms. Bateman
  6/6/2019   FUSONIE, THOMAS H.                  1.20      525.00      630.00    regarding further preparation of same (.7).
  6/6/2019   SHUEY, DANIEL E.                    1.50      425.00      637.50    Conference with Mr. Fusonie and Ms. Bateman regarding motion. Review and analyze state's motion.
  6/6/2019   BATEMAN, LAUREN E.                  1.50      240.00      360.00    Draft Motion for Judgment on the Pleadings.
  6/6/2019   BATEMAN, LAUREN E.                  0.70      240.00      168.00    Meet with T. Fusonie and D. Shuey regarding strategy for Motion for Judgment on the Pleadings.
  6/6/2019   BATEMAN, LAUREN E.                  0.40      240.00       96.00    Review and analyze State of Ohio Motion for Judgment on the Pleadings.
                                                                                 Further review of motion for judgment on the pleadings and conference Ms. Bateman, Mr. Shuey and Mr. Fusonie
  6/7/2019 HERLIHY, KIMBERLY W.                  1.80      540.00      972.00    regarding same. Additional review of motion.
                                                                                 Meeting with Ms. Herlihy, Ms. Bateman and Mr. Shuey on motion for judgment on the pleadings (.6). Review of
  6/7/2019 FUSONIE, THOMAS H.                    1.00      525.00      525.00    further draft of same (.4).
                                                                                 Attention to review and preparation of documents for redaction and designation. Conference regarding edits to
                                                                                 motion for judgment on the pleadings with Mr. Fusonie, Ms. Herlihy, and Ms. Bateman. Revise and file motion for
  6/7/2019   SHUEY, DANIEL E.                    3.80      425.00     1,615.00   judgment on the pleadings.
  6/7/2019   BATEMAN, LAUREN E.                  7.70      240.00     1,848.00   Draft Motion for Judgment on the Pleadings.
 6/11/2019   FUSONIE, THOMAS H.                  0.30      525.00       157.50   Research regarding City council minutes related Lake Erie Bill of Rights.
 6/24/2019   FUSONIE, THOMAS H.                  0.20      525.00       105.00   Review of new U.S. Supreme Court case on void for vagueness
 6/25/2019   SHUEY, DANIEL E.                    0.50      425.00       212.50   Review correspondence from opposing counsel.
                                                                                 Review of case law on nature of Section 1988 award (.2). Meeting with Mr. Shuey to respond to Toledo's delay
 6/26/2019 FUSONIE, THOMAS H.                    0.70      525.00      367.50    tactics to avoid staking positions on the merits (.5).
                                                                                 Research regarding correspondence from opposing counsel regarding attorney's fees and other standing issues.
 6/26/2019 SHUEY, DANIEL E.                      1.40      425.00      595.00    Conference with Mr. Fusonie regarding response.
                                                                                 Review of draft correspondence to City regarding document production deficiencies and conference Messrs. Fusonie
 6/27/2019 HERLIHY, KIMBERLY W.                  0.50      540.00      270.00    and Shuey regarding same.
 6/27/2019 FUSONIE, THOMAS H.                    0.50      525.00      262.50    Review and revise letter to Toledo (.2). Call with Mr. Shuey and Ms. Herlihy regarding same (.3)

                                                                               Continue research regarding correspondence from opposing counsel. Draft response letter. Conference with Mr.
 6/27/2019 SHUEY, DANIEL E.                      3.80      425.00     1,615.00 Fusonie and Ms. Herlihy regarding response strategy. Review state complaint filed against state regarding LEBOR.




                                                                                                Page 9
                                  Case: 3:19-cv-00434-JZ Doc
                                                         Drewes#: 65-2
                                                               Farms       Filed:
                                                                     Partnership, et al. 03/12/20
                                                                                         v. City of Toledo 20 of 124. PageID #: 870
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date       Name                        Hours          Rate        Amount       Narrative
                                                                               Review of lawsuit by agents of Toledo against State of Ohio (.4). Call with AG's office regarding same (.4). Revise and
                                                                               finalize letter to Toledo's counsel on Toledo's bad faith efforts to delay ruling on merits (.5). Emails and address
                                                                               Toledo's tactic in reaching out to Court when gave client through June 28 to respond to email served after end of
 6/28/2019 FUSONIE, THOMAS H.                  1.90      525.00      997.50    business hours on Tuesday, June 25 (.6).
                                                                               Call with Mr. Shuey to discuss adding lawsuit filed by Toledo's agents against State of Ohio and alleging by said
 6/28/2019 FUSONIE, THOMAS H.                  0.20      525.00      105.00    agents that pursuing a lawsuit to invalidate LEBOR violates LEBOR.
 6/28/2019 FUSONIE, THOMAS H.                  0.30      525.00      157.50    Review of Toledo's answer to the State.
                                                                               Finalize letter to opposing counsel. Review correspondence from opposing counsel and court. Telephone conference
 6/28/2019 SHUEY, DANIEL E.                    1.30      425.00      552.50    with Mr. Fusonie regarding correspondence from opposing counsel.
 6/30/2019 SHUEY, DANIEL E.                    0.50      425.00      212.50    Conference with Mr. Fusonie regarding preparation for upcoming status conference.
                                                                               Review Ms. Skow's email to Court and consider strategy related to same and whether to burden the Court with filing
  7/1/2019 FUSONIE, THOMAS H.                  0.10      525.00        52.50   of all documents disclosed to Toledo.
                                                                               Prepare outline of argument for discovery dispute initiated by Toledo related to disclosures, standing and purported
  7/2/2019 FUSONIE, THOMAS H.                  0.40      525.00      210.00    real party in interest issue.

                                                                               Conference Mssrs. Fusonie and Shuey to prepare for upcoming conference call with court regarding discovery issues
                                                                               raised by opposing counsel and regarding briefing on motion for judgment on the pleadings. Participate in court
  7/3/2019 HERLIHY, KIMBERLY W.                1.90      540.00     1,026.00   conference. Follow up conference with Mssrs. Fusonie and Shuey to discuss next steps.
                                                                               Prepare for court call on discovery dispute by reviewing correspondence, court orders and pleadings/motions (1.5).
                                                                               Outline talking points for same court call (1.3). Meeting with Ms. Herlihy and Mr. Shuey to plan for court call (.7).
  7/3/2019 FUSONIE, THOMAS H.                  4.30      525.00     2,257.50   Participate in court call on discovery dispute (.8)
                                                                               Prepare for conference call with Court. Conference with Ms. Herlihy and Mr. Fusonie regarding the same. Attend
  7/3/2019 SHUEY, DANIEL E.                    3.90      425.00     1,657.50   conference call with Court.
                                                                               Prepare for telephone meeting with Mr. Shuey on responding to Court's orders on exchanging questions and on
                                                                               position on certain items requested by Toledo by outlining options and reviewing items requested by Toledo. (.5).
  7/5/2019 FUSONIE, THOMAS H.                  1.00      525.00      525.00    Call with Mr. Shuey regarding same (.5)

  7/5/2019 SHUEY, DANIEL E.                    0.70      425.00      297.50 Attention to task list to prepare for upcoming hearing. Conference with Mr. Fusonie regarding the same.
                                                                            Correspondence with Mr. Fusonie regarding strategy for responding to requests from city for additional
  7/8/2019 HERLIHY, KIMBERLY W.                0.20      540.00      108.00 documentation. Review and revise correspondence to city.
  7/8/2019 FUSONIE, THOMAS H.                  0.30      525.00      157.50 Review of Mr. Shuey's proposed list of questions and revise same.
                                                                            Review of potential documents for disclosure (.3). Review of Mr. Shuey's email to Mr. and Mr. Drewes on
  7/8/2019 FUSONIE, THOMAS H.                  0.50      525.00      262.50                                                . (.2)

                                                                             Call with client regarding                     . Draft email to opposing counsel regarding questions about standing
  7/8/2019 SHUEY, DANIEL E.                    3.80      425.00     1,615.00 and LEBOR. Edit email to opposing counsel based on edits from Mr. Fusonie, Ms. Herlihy, and Ms. Bateman.
                                                                             Meeting with Ms. Bateman and Mr. Shuey on standing for each claim in complaint and research confirming same
                                                                             and planning for Court call on Toledo's insistence in needs further disclosures related to standing despite admitting
  7/9/2019 FUSONIE, THOMAS H.                  0.70      525.00       367.50 LEBOR speaks for itself.
  7/9/2019 FUSONIE, THOMAS H.                  0.10      525.00        52.50 Review of Court order from July 3, 2019 Court telephone conference.
                                                                             Send email to opposing counsel regarding questions on standing and LEBOR. Review standing research and
  7/9/2019 SHUEY, DANIEL E.                    1.00      425.00       425.00 conference with Mr. Fusonie regarding standing. Review court order.



                                                                                              Page 10
                                   Case: 3:19-cv-00434-JZ Doc
                                                          Drewes#: 65-2
                                                                Farms       Filed:
                                                                      Partnership, et al. 03/12/20
                                                                                          v. City of Toledo 21 of 124. PageID #: 871
                                                                                       Case No. 3:19 CV 434
                                                                            VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                                Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date          Name                      Hours          Rate      Amount       Narrative
   7/9/2019   BATEMAN, LAUREN E.                2.50      240.00     600.00   Research standing.
   7/9/2019   BATEMAN, LAUREN E.                1.00      240.00     240.00   Meet with D. Shuey and T. Fusonie to discuss standing issues.
   7/9/2019   BATEMAN, LAUREN E.                0.20      240.00      48.00   Review email to opposing counsel on standing.
 7/10/2019    FUSONIE, THOMAS H.                0.40      525.00     210.00   Review of documents for additional disclosures.
 7/10/2019    SHUEY, DANIEL E.                  0.50      425.00     212.50   Review documents from client for disclosure regarding standing.
 7/10/2019    BATEMAN, LAUREN E.                4.40      240.00   1,056.00   Research standing issues.
                                                                              Assist with preparation of documents for production, Telephone conference with T. Fusonie regarding preparation of
 7/11/2019 BRANDT, COLLEEN S.                   1.00      125.00     125.00   documents. Service of same.
                                                                              Conference with Mr. Shuey on each categories of claimed documents needed from Toledo and develop response
 7/11/2019 FUSONIE, THOMAS H.                   1.10      525.00     577.50   plans for same.
 7/11/2019 FUSONIE, THOMAS H.                   0.40      525.00     210.00   Review and analyze Ms. Bateman's memo on standing and each facial challenge to LEBOR.
                                                                              Review of additional documents for disclosure related to standing. Analyze standing issuesto prepare for upcoming
 7/11/2019 SHUEY, DANIEL E.                     2.50      425.00   1,062.50   hearing. Conference with Mr. Fusonie regarding hearing preparation.
 7/11/2019 BATEMAN, LAUREN E.                   0.80      240.00     192.00   Research standing issue.
                                                                              Assist with preparation of documents for production, Telephone conference with T. Fusonie regarding preparation of
 7/12/2019 BRANDT, COLLEEN S.                   1.00      125.00     125.00   documents. Service of same.
                                                                              Final review of further disclosures. (.3) Discussions with Ms Brandt regarding same. (.1) Email to Ms. Skow regarding
                                                                              same. (.2) Review of Ms. Skow's email on questions posed to Toledo and consider potential impact on Court
 7/12/2019 FUSONIE, THOMAS H.                   1.20      525.00     630.00   conference for July 17 (.6)
                                                                              Attention to additional documents for disclosure related to standing. Draft email to opposing counsel regarding
 7/12/2019 SHUEY, DANIEL E.                     2.80      425.00   1,190.00   disclosure.
 7/12/2019 BATEMAN, LAUREN E.                   0.70      240.00     168.00   Research standing issues in response to email from S. Skow.
 7/13/2019 SHUEY, DANIEL E.                     0.50      425.00     212.50   Outline memorandum regarding discovery dispute.
                                                                              Outline of points and email to Mr. Shuey same on arguments/statements to develop in court submission on
 7/14/2019 FUSONIE, THOMAS H.                   0.40      525.00     210.00   discovery dispute.
 7/14/2019 SHUEY, DANIEL E.                     0.50      425.00     212.50   Continue outlining memorandum regarding discovery dispute.
                                                                              Review and revise memorandum regarding discovery issues and correspondence with Mssrs. Fusonie and Shuey
 7/15/2019 HERLIHY, KIMBERLY W.                 0.30      540.00     162.00   regarding same.
                                                                              Draft and prepare memorandum to court regarding discovery dispute. Research in support of memorandum and
 7/15/2019    SHUEY, DANIEL E.                  5.00      425.00   2,125.00   other preparation for upcoming hearing. Review of City's filing.
 7/15/2019    BATEMAN, LAUREN E.                2.50      240.00     600.00   Review and edit memorandum to the Court on standing.
 7/16/2019    FUSONIE, THOMAS H.                0.70      525.00     367.50   Review of disclosures to prepare for court conference on discovery dispute.
 7/16/2019    FUSONIE, THOMAS H.                1.60      525.00     840.00   Prepare outline of arguments on standing and disclosures. (1.0) Review of case law on standing (.6)
 7/16/2019    SHUEY, DANIEL E.                  1.50      425.00     637.50   Research standing issues and review discovery materials to prepare for hearing.

 7/17/2019 HERLIHY, KIMBERLY W.                 1.50      540.00     810.00 Conference Mssrs. Fusonie and Shuey in preparation for upcoming hearing on discovery issues. Participation in same.
                                                                            Prepare for court call on discovery dispute related to standing, review of court briefing, disclosed documents and
                                                                            case law on standing as part of preparation along with preparing talking points (3.2 hours). Conference with Ms.
                                                                            Herlihy and Mr. Shuey on strategy related to court conference on discovery dispute (.9). Participate in court
 7/17/2019 FUSONIE, THOMAS H.                   4.50      525.00   2,362.50 conference telephonically (.4)
 7/17/2019 SHUEY, DANIEL E.                     1.50      425.00     637.50 Conference with Mr. Fusonie and Ms. Herlihy to prepare for hearing. Prepare for and attend hearing.
 7/18/2019 FUSONIE, THOMAS H.                   0.10      525.00      52.50 Review of Court order on discovery and briefing.



                                                                                            Page 11
                                  Case: 3:19-cv-00434-JZ Doc
                                                         Drewes#: 65-2
                                                               Farms       Filed:
                                                                     Partnership, et al. 03/12/20
                                                                                         v. City of Toledo 22 of 124. PageID #: 872
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date        Name                       Hours          Rate      Amount    Narrative
   8/1/2019 BATEMAN, LAUREN E.                 2.50      240.00    600.00 Research issues related to standing. Draft sections for reply brief.

                                                                               Review of corporate personhood case law (.2). Call with Ms Bateman to develop any counter arguments related to
  8/2/2019   FUSONIE, THOMAS H.                0.50      525.00       262.50   any argument by Toledo that somehow despite clear case law DFP cannot have constitutional rights (.3).
  8/5/2019   FUSONIE, THOMAS H.                0.20      525.00       105.00   Meeting with Mr. Shuey to develop plan for research related to anticipated arguments of Toledo.
  8/5/2019   SHUEY, DANIEL E.                  0.20      425.00        85.00   Conference with Mr. Fusonie regarding reply brief.
  8/7/2019   SHUEY, DANIEL E.                  1.20      425.00       510.00   Review motion, complaint and other materials to prepare for upcoming reply brief.
                                                                               Plan for reply brief. Consider cross-motion filed and strategy to respond to same with anticipation Toledo did so to
                                                                               get last word even though it never requested leave to file motion despite multiple court conferences, court filings,
  8/9/2019 FUSONIE, THOMAS H.                  0.80      525.00       420.00   correspondence and court orders.
                                                                               Review standing research. Review responses to motions for judgment on the pleadings. Begin outlining potential
  8/9/2019 SHUEY, DANIEL E.                    3.00      425.00     1,275.00   responses.
  8/9/2019 BATEMAN, LAUREN E.                  4.60      240.00     1,104.00   Research issues related to standing. Draft sections for reply brief.
                                                                               Review of Mr. Shuey's summary of opposition (.2) and consider cross-motion response options (.2). Call with Mr.
 8/10/2019   FUSONIE, THOMAS H.                1.00      525.00       525.00   Shuey to discuss response by Toledo and plans for reply to same (.6).
 8/10/2019   SHUEY, DANIEL E.                  1.50      425.00       637.50   Review responses to motions and draft email with initial thoughts on reply.
 8/11/2019   LAROCCO, CHRISTOPHER A.           4.00      275.00     1,100.00   Review of motion for judgment on the pleading and city's response.
 8/12/2019   FUSONIE, THOMAS H.                0.50      525.00       262.50   Review of amicus and consider potential responses.

                                                                               Review of Charter referendum defense claim and spot reasons for lack of merit (.3). Review of SWEPI decision on
                                                                               facial challenges and also liability (.5). Develop arguments in response to claim of lack of Toledo action when its own
                                                                               Charter contradicts that and it answers defending and prosecuting defense of the Charter Amendment (.5). Email to
                                                                               Mr. Drewes regarding                                    . Meeting with Mr. Shuey to discuss opposition and plan on
                                                                               reply preparation and research (.5). Develop counter arguments for reply (.8). Call with Mr. Shuey on Toledo's
                                                                               arguments about Monell and need to get another citizen's initiative and how both defy basic constitutional and 1983
 8/12/2019 FUSONIE, THOMAS H.                  3.00      525.00     1,575.00   protections of constitutional civil rights (.3).
                                                                               Research case law in support of reply brief regarding Monell. Begin drafting sections of reply brief. Conferences with
 8/12/2019 SHUEY, DANIEL E.                    5.30      425.00     2,252.50   Mr. Fusonie and Mr. LaRocco regarding reply brief. Review amicus brief.
                                                                               Research regarding standing issues with focus on standing to bring facial challenges to charter amendments passed
 8/12/2019 LAROCCO, CHRISTOPHER A.             1.60      275.00       440.00   by referendum/initiative.
                                                                               Review of materials provided by Mr. Shuey including court order, cases, and previous correspondences with
 8/12/2019 LAROCCO, CHRISTOPHER A.             0.50      275.00       137.50   opposing counsel.
 8/12/2019 LAROCCO, CHRISTOPHER A.             0.20      275.00        55.00   Correspondence with Mr. Shuey regarding arguments for response brief.

 8/12/2019 LAROCCO, CHRISTOPHER A.             1.20      275.00       330.00 Research regarding void for vagueness and review of correspondence with Mr. Shuey regarding the same.
 8/12/2019 LAROCCO, CHRISTOPHER A.             1.60      275.00       440.00 Research regarding Monell pleading standard as it relates to standing.

                                                                             Research regarding Monell and develop response to meritless raising of Monell (.8). Review of authorities on void for
 8/13/2019 FUSONIE, THOMAS H.                  2.30      525.00     1,207.50 vagueness (.8). Discussions with Mr. Shuey on Monell, standing and First Amendment/void for Vagueness (.7).

 8/13/2019 SHUEY, DANIEL E.                    3.40      425.00     1,445.00 Continue research in support of reply brief. Conference with Mr. Fusonie regarding Monell and other issues in brief.




                                                                                              Page 12
                                  Case: 3:19-cv-00434-JZ Doc
                                                         Drewes#: 65-2
                                                               Farms       Filed:
                                                                     Partnership, et al. 03/12/20
                                                                                         v. City of Toledo 23 of 124. PageID #: 873
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date         Name                      Hours          Rate        Amount     Narrative
                                                                             Outlining of reply brief and initial drafting of sections of same. Communications with Mr. Shuey concerning
 8/13/2019 LAROCCO, CHRISTOPHER A.             7.50      275.00     2,062.50 arguments for same.

                                                                               Develop amicus response and consider strategy related to same (.6). Develop arguments for reply to Toledo on
 8/14/2019   FUSONIE, THOMAS H.                1.70      525.00       892.50   federal constitutional claims. Consider Toledo's standing arguments and develop responses to same (.5)
 8/14/2019   SHUEY, DANIEL E.                  3.10      425.00     1,317.50   Draft reply to amicus brief. Continue research in support of reply brief.
 8/14/2019   LAROCCO, CHRISTOPHER A.           3.40      275.00       935.00   Drafting of reply brief in support of MJOP. Review of case law authorities for same.
 8/15/2019   FUSONIE, THOMAS H.                0.80      525.00       420.00   Develop arguments related to First Amendment and Void for Vagueness claims.
 8/15/2019   SHUEY, DANIEL E.                  3.80      425.00     1,615.00   Draft and revise reply brief.
 8/15/2019   LAROCCO, CHRISTOPHER A.           1.60      275.00       440.00   Correspondence with Mr. Shuey regarding brief and continued to review and make edits.

 8/15/2019 LAROCCO, CHRISTOPHER A.             1.40      275.00       385.00 Review of Mr. Shuey's edits to the brief and research regarding to points of authority Mr. Shuey requested.
                                                                             Meeting with Mr. Shuey to develop reply arguments (.5). Consider developing reply to amicus (.2). Review and
                                                                             revise draft reply to Toledo (1.5). Meeting with Mr. Shuey to discuss revisions and further arguments related to the
                                                                             absurdity of Toledo's arguments which would nullify the U.S. Constitution and the federal judiciary's role in ensuring
 8/16/2019   FUSONIE, THOMAS H.                2.70      525.00     1,417.50 civil rights. (.5)
 8/16/2019   SHUEY, DANIEL E.                  3.80      425.00     1,615.00 Continue revising and drafting reply brief. Review comments from Mr. Fusonie.
 8/18/2019   FUSONIE, THOMAS H.                2.50      525.00     1,312.50 Review and revise reply in support and opposition to cross-motion for judgment on the pleadings.
 8/18/2019   SHUEY, DANIEL E.                  5.20      425.00     2,210.00 Continue drafting and revising reply brief. Telephone conference with Mr. Fusonie regarding edits.
                                                                             Review and revise reply in support of motion for judgment on the pleadings, and correspondence with Messrs.
 8/19/2019 HERLIHY, KIMBERLY W.                0.80      540.00       432.00 Fusonie and Shuey regarding same.
                                                                             Review amicus and revise reply to same (1.0). Continued preparation of reply to Toledo (1.8). Review of State's reply
 8/19/2019 FUSONIE, THOMAS H.                  3.00      525.00     1,575.00 to Toledo (.2).
                                                                             Edit, finalize, and file replies in support of motion for judgment on the pleadings. Respond to and incorporate edits
 8/19/2019 SHUEY, DANIEL E.                    8.30      425.00     3,527.50 from Mr. Fusonie and Ms. Herlihy.
                                                                             Review State's reply in support of motion for judgment on the pleadings. Update client regarding
 8/20/2019 SHUEY, DANIEL E.                    1.30      425.00       552.50             .
                                                                             Review of motion for leave by Toledo for a reply on cross-motion filed without leave. (.2). Consider Toledo's
 8/22/2019 FUSONIE, THOMAS H.                  0.50      525.00       262.50 gamesmanship and how to respond to same. (.3).
 8/22/2019 SHUEY, DANIEL E.                    1.00      425.00       425.00 Review motion for leave to file reply and conference with Mr. Fusonie regarding potential response.

 8/23/2019 FUSONIE, THOMAS H.                  0.30      525.00      157.50 Call with State counsel on Toledo's motion for leave to file reply and other matters related to pending action.
 8/23/2019 SHUEY, DANIEL E.                    0.30      425.00      127.50 Respond to client questions regarding                                                    .
  9/6/2019 SHUEY, DANIEL E.                    0.40      425.00      170.00 Review Toledo's reply brief.
                                                                            Review of Toledo's reply, review of cases on Monell and consider mischaracterizations as to Monell cases in Toledo's
  9/7/2019 FUSONIE, THOMAS H.                  0.90      525.00      472.50 reply.
  9/7/2019 SHUEY, DANIEL E.                    1.00      425.00      425.00 Review Toledo's reply brief and draft email to Mr. Fusonie regarding analysis.
                                                                            Further review of Toledo's reply to consider lack of merit and mischaracterizations in same, including as to
  9/9/2019 FUSONIE, THOMAS H.                  0.30      525.00      157.50 references to certain Toledo Charter provisions.

 9/13/2019 FUSONIE, THOMAS H.                  1.00      525.00      525.00 Review of fee decisions in Northern District of Ohio on lodestar, enhancements and factors for lodestar.




                                                                                             Page 13
                                  Case: 3:19-cv-00434-JZ Doc
                                                         Drewes#: 65-2
                                                               Farms       Filed:
                                                                     Partnership, et al. 03/12/20
                                                                                         v. City of Toledo 24 of 124. PageID #: 874
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date         Name                      Hours          Rate        Amount       Narrative

10/24/2019 FUSONIE, THOMAS H.                  0.50      525.00      262.50 Emails with Court and opposing counsel on hearing. Discuss same with Mr. Shuey. Consider request for hearing.
                                                                            Attention to hearing request and develop response and preparation strategy. Update client regarding
10/24/2019 SHUEY, DANIEL E.                    1.00      425.00      425.00         .
                                                                            Review of briefing to assess Court request for hearing and consider focuses of hearing. Emails with Court to schedule
10/25/2019 FUSONIE, THOMAS H.                  0.60      525.00      315.00 hearing (.1).

10/25/2019 SHUEY, DANIEL E.                    0.40      425.00      170.00 Attention to court' s request for hearing and conference with Mr. Fusonie regarding preparation strategy.
                                                                            Review and assess court order for hearing and that Court will prepare and send questions that set agenda for
10/28/2019   FUSONIE, THOMAS H.                0.20      525.00      105.00 hearing.
  1/8/2020   FUSONIE, THOMAS H.                0.30      550.00      165.00 Begin review of briefing to prepare for hearing.
  1/9/2020   FUSONIE, THOMAS H.                0.20      550.00      110.00 Further review of briefing to begin preparation for hearing.
 1/20/2020   SHUEY, DANIEL E.                  0.30      460.00      138.00 Review emails regarding strategy for upcoming hearing.

                                                                             Call with Mr. Martin on agenda (.2). Call with Messrs. Martin and Bachmann on questions from court and
                                                                             discussions on certain questions as to which party questions each should focus upon. (.4). Review and analyze
                                                                             agenda questions and develop a plan for preparing for same. (.8). Discuss agenda with Mr. Shuey (.2). Develop
                                                                             argument for question 1 on scope of LEBOR by reviewing and analyzing pleadings, LEBOR and Toledo's refusal to
 1/21/2020 FUSONIE, THOMAS H.                  3.00      550.00     1,650.00 answer same questions during disclosures and court requests for same. (1.4).
 1/21/2020 SHUEY, DANIEL E.                    2.50      460.00     1,150.00 Review questions and agenda and research to support potential answers.
 1/21/2020 SHUEY, DANIEL E.                    0.40      460.00       184.00 Telephone conference with Mr. Martin regarding strategy for upcoming hearing.

                                                                               Review of briefing on vagueness and First Amendment claims and develop initial sketch outline of arguments
                                                                               concerning questions 5 and 6 (1.1). Meet with Mr. Shuey on course of action for hearing and questions from Court
                                                                               and how to coordinate response/hearing argument concerning same (1.0). Review and analyze briefing on standing,
 1/22/2020 FUSONIE, THOMAS H.                  3.50      550.00     1,925.00   severability and Monell to develop initial points concerning questions connected to same. (1.4)
 1/22/2020 SHUEY, DANIEL E.                    1.10      460.00       506.00   Prepare responses to questions from judge and research regarding Monell argument.
 1/22/2020 SHUEY, DANIEL E.                    1.00      460.00       460.00   Conference with Mr. Fusonie regarding upcoming hearing and responses to questions from judge.
                                                                               Review of briefing on void for vagueness (.4). Develop argument for hearing on same (1.0). Review of case law on
 1/23/2020 FUSONIE, THOMAS H.                  3.70      550.00     2,035.00   void for vagueness cited in briefs (2.3).
 1/23/2020 SHUEY, DANIEL E.                    1.90      460.00       874.00   Research regarding question 4 on Court's hearing agenda.

                                                                             Prepare for oral hearing by review of void for vagueness case law cited in briefs to develop answers/arguments for
 1/24/2020 FUSONIE, THOMAS H.                  3.40      550.00     1,870.00 questions 5 and 6 and contemporaneously with review prepare outline of argument for those questions.

                                                                             Draft outline for response to Question 4 to prepare for hearing. (1.5 hours) Research regarding vagueness questions.
 1/24/2020 SHUEY, DANIEL E.                    3.00      460.00     1,380.00 (1 hour) Review previous emails and statements made by city to demonstrate their adoption of LEBOR. (.5)
 1/25/2020 HERLIHY, KIMBERLY W.                1.00      570.00       570.00 Review of briefs in advance of hearing on motion for judgment on the pleadings.
                                                                             Continued preparation for hearing as to questions concerning void for vagueness, including prepare outline of
 1/25/2020 FUSONIE, THOMAS H.                  1.00      550.00       550.00 argument and review of case law.
                                                                             Continued preparation of argument. (1.0). Review of supplemental authority filing by Toledo and analyze arguments
 1/26/2020 FUSONIE, THOMAS H.                  1.30      550.00       715.00 set out in same (.3).



                                                                                             Page 14
                                  Case: 3:19-cv-00434-JZ Doc
                                                         Drewes#: 65-2
                                                               Farms       Filed:
                                                                     Partnership, et al. 03/12/20
                                                                                         v. City of Toledo 25 of 124. PageID #: 875
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date       Name                        Hours        Rate      Amount     Narrative
 1/26/2020 SHUEY, DANIEL E.                    1.00    460.00     460.00 Review case supplements from State and City.
 1/26/2020 SHUEY, DANIEL E.                    1.00    460.00     460.00 Prepare for and outline Monell arguments for hearing.
                                                                         Review briefing in advance of hearing on motion for judgment on the pleadings. Conference Messrs. Fusonie and
 1/27/2020 HERLIHY, KIMBERLY W.                3.20    570.00   1,824.00 Shuey regarding same. Review of case law and outline argument.

                                                                            Further review of Toledo's supplemental authority and develop arguments concerning same (1.0 hours). Meeting
                                                                            with Mr. Shuey and Ms. Herlihy to prepare for hearing arguments (1.0). Continued preparation of argument,
 1/27/2020 FUSONIE, THOMAS H.                  6.60    550.00    3,630.00   presentation talking points, review of cases and pleadings/briefings as part of preparation. (4.6 hours)
                                                                            Attend conference with Mr. Fusonie and Ms. Herlihy regarding strategy for hearing. (1.3 hours) Prepare for hearing.
 1/27/2020 SHUEY, DANIEL E.                    3.30    460.00    1,518.00   (2 hours)
                                                                            Continued preparation for hearing on cross-motions for judgment on the pleadings (3.0 hours). Attend hearing on
                                                                            same (1.8 hours). Post-hearing conference with Messrs. Fusonie and Shuey to de-brief on hearing (1.0 hours). Post-
 1/28/2020 HERLIHY, KIMBERLY W.                8.00    570.00    4,560.00   hearing travel to Columbus (2.2 hours).
                                                                            Continued preparation for hearing on cross-motions for judgment on the pleadings (3.0 hours). Attend hearing on
                                                                            same (1.8 hours). Post-hearing conference with Ms. Herlihy and Mr. Shuey to de-brief on hearing (1.0 hours). Post-
 1/28/2020 FUSONIE, THOMAS H.                  8.00    550.00    4,400.00   hearing travel to Columbus (2.2 hours).
                                                                            Continued preparation for hearing on cross-motions and review of produced documents. (3.5 hours). Attend hearing
                                                                            on same. (1.8 hours) Post-hearing conference with Mr. Fusonie and Ms. Herlihy to debrief and discuss next steps.
                                                                            (1.0 hours). Post-hearing travel to Columbus. (2.2 hours). Telephone conference with client regarding
 1/28/2020 SHUEY, DANIEL E.                    8.50    460.00    3,910.00          . (.5 hours)
                                                                            Review and analyze entry invalidating LEBOR (.5). Discuss same with Mr. Shuey (.2). Call with Mr. Shuey and Mr.
                                                                            Drewes concerning         (.3) Develop initial plans for fee application and review of certain authorities concerning
 2/27/2020 FUSONIE, THOMAS H.                  1.50    550.00      825.00   same (.5).
 2/27/2020 SHUEY, DANIEL E.                    0.50    460.00      230.00   Telephone conferences with Mr. Fusonie and client regarding                                       .
 2/27/2020 SHUEY, DANIEL E.                    1.00    460.00      460.00   Review of court decision and potential next steps.
                                                                            Review of case law on fee application requirements. Meeting with Mr. Shuey and Ms. Alexander on same and next
 2/28/2020 FUSONIE, THOMAS H.                  2.50    550.00    1,375.00   steps. Conduct initial lodestar analysis.

 2/28/2020 SHUEY, DANIEL E.                    2.00    460.00      920.00 Research in support of application for attorneys' fees. Outline potential arguments in support of application.

                                                                          Review and analysis of Rule 54 requirements for motion for attorneys' fees. Conference with Messrs. Fusonie and
 2/28/2020 ALEXANDER, ELIZABETH S.             3.40    330.00    1,122.00 Shuey regarding motion for attorneys' fees. Research and analysis of case law regarding same.
                                                                          Review of Ms. Alexander's summary of research on 54(d) requirements (.3). Develop steps needed to prepare
  3/2/2020 FUSONIE, THOMAS H.                  0.70    550.00      385.00 motion for fees and declaration in support (.4).
                                                                          Review and analysis of authority regarding requirements and evidence necessary for Rule 54 motion. Review and
                                                                          analysis of authority regarding legal standard for entitlement to fees under Section 1988. Review and analysis of
  3/2/2020 ALEXANDER, ELIZABETH S.             3.00    330.00      990.00 authority regarding legal standard for calculation of fees under Section 1988.
                                                                          Review of research gathered and summary by Ms. Alexander regarding application for attorney's fees. Conference
  3/3/2020 HERLIHY, KIMBERLY W.                1.20    570.00      684.00 Mssrs. Fusonie and Shuey and Ms. Alexander regarding application for attorney's fees.




                                                                                           Page 15
                                 Case: 3:19-cv-00434-JZ Doc
                                                        Drewes#: 65-2
                                                              Farms       Filed:
                                                                    Partnership, et al. 03/12/20
                                                                                        v. City of Toledo 26 of 124. PageID #: 876
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date         Name                      Hours          Rate        Amount       Narrative

                                                                               Further analysis of Ms. Alexander's memo on 54(d) requirements. (.3) Prepare for meeting on fee application with
                                                                               team including review key decisions by Toledo that prevent a swift resolution of LEBOR despite it clear constitutional
                                                                               violations and flagrant violation of Ohio law (.8). Meeting with Mses. Herlihy, Alexander and Shuey on fee application
  3/3/2020 FUSONIE, THOMAS H.                  2.30      550.00     1,265.00   and next steps and action item plan for same (.8). Review of OSBA 2019 law economics study (.4).
  3/3/2020 SHUEY, DANIEL E.                    1.00      460.00       460.00   Analysis of claims for legal fees and reasonable rates.
                                                                               Review and analysis of authority regarding calculation of attorneys' fees. Draft and revise email memorandum
                                                                               regarding same. Conference with Ms. Herlihy and Messrs. Fusonie and Shuey regarding motion for attorneys' fees
  3/3/2020 ALEXANDER, ELIZABETH S.             2.50      330.00      825.00    and costs and evidence necessary in support of same.
                                                                               Outline declaration in support of motion for attorneys' fees and costs. Draft and revise same. Review and analysis of
                                                                               authority regarding calculation of reasonable rates for attorneys with expertise. Draft and revise email memorandum
  3/4/2020 ALEXANDER, ELIZABETH S.             3.50      330.00     1,155.00   regarding same.
                                                                               Fee application lodestar analysis and develop reasonableness factors. (.5) Call with Ms. Alexander concerning
  3/5/2020 FUSONIE, THOMAS H.                  1.00      550.00      550.00    declaration facts to develop and lodestar factors. (.5)
                                                                               Conference with Mr. Fusonie regarding Rule 54 motion and necessary evidence in support of same. Review and
  3/5/2020 ALEXANDER, ELIZABETH S.             1.50      330.00      495.00    analysis of authority regarding lodestar calculation.
  3/6/2020 FUSONIE, THOMAS H.                  0.30      550.00      165.00    Continued lodestar analysis of time in matter. (.3)
                                                                               Research regarding conduct of opposing party in submitting fee application. Review of key case documents in
  3/6/2020   SHUEY, DANIEL E.                  1.20      460.00      552.00    support of fee application.
  3/6/2020   ALEXANDER, ELIZABETH S.           2.00      330.00      660.00    Draft and revise declaration in support of motion for attorneys' fees and costs.
  3/7/2020   FUSONIE, THOMAS H.                0.30      550.00      165.00    Continued review and analysis of entries for lodestar.
  3/9/2020   FUSONIE, THOMAS H.                0.90      550.00      495.00    Further analysis and review of hours and work for lodestar analysis. (.6) Review for privilege (.3).
  3/9/2020   SHUEY, DANIEL E.                  1.30      460.00      598.00    Review case documents and communications relevant to fee application.
                                                                               Review and analysis of documents in support of motion for attorneys' fees and costs. Draft and revise declaration in
  3/9/2020   ALEXANDER, ELIZABETH S.           1.40      330.00       462.00   support of motion for attorneys' fees and costs to incorporate same.
 3/10/2020   FUSONIE, THOMAS H.                0.30      550.00       165.00   Review and revise declaration in support of fee application.
 3/10/2020   FUSONIE, THOMAS H.                0.90      550.00       495.00   Further review of hours/time for privilege to prepare fee chart in support of motion for fees.
 3/10/2020   SHUEY, DANIEL E.                  2.60      460.00     1,196.00   Draft outline of background facts and key documents for fee application.

                                                                               Draft and revise declaration in support of motion for attorneys' fees. Review and analysis of authority regarding
                                                                               entitlement to costs. Draft and revise section of same regarding legal authority pertaining to entitlement to fees.
                                                                               Draft and revise analysis section of same. Review and analysis of authority regarding entitlement to costs. Draft and
 3/10/2020 ALEXANDER, ELIZABETH S.             7.20      330.00     2,376.00   revise section of same regarding legal authority pertaining to costs.
                                                                               Continued preparation of declaration in support of fee motion and review of materials to prepare same (1.7). Review
 3/11/2020 FUSONIE, THOMAS H.                  2.40      550.00     1,320.00   and revise draft motion for fees (.7).
                                                                               Draft and revise introduction to motion for attorneys' fees and costs. Draft and revise background and facts section
                                                                               of same. Draft and revise section of same regarding legal authority pertaining to entitlement to fees. Draft and revise
                                                                               analysis section of same. Draft and revise section of same regarding legal authority pertaining to costs. Draft and
 3/11/2020 ALEXANDER, ELIZABETH S.             6.70      330.00     2,211.00   revise analysis section of costs.
 3/11/2020 HERLIHY, KIMBERLY W.                0.50      570.00       285.00   Review and revise declaration of Mr. Fusonie in support of fee application and circulate comments.




                                                                                              Page 16
                                  Case: 3:19-cv-00434-JZ Doc
                                                         Drewes#: 65-2
                                                               Farms       Filed:
                                                                     Partnership, et al. 03/12/20
                                                                                         v. City of Toledo 27 of 124. PageID #: 877
                                                                                      Case No. 3:19 CV 434
                                                                           VORYS, SATER, SEYMOUR AND PEASE LLP'S
                                               Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award


Date      Name                         Hours          Rate        Amount     Narrative

                                                                             Continued preparation of fee chart, including privilege review/redaction. Continued preparation of declaration in
 3/12/2020 FUSONIE, THOMAS H.                  2.50      550.00     1,375.00 support of fee application. Continued preparation of motion for fees. ESTIMATED TIME FOR 3/12/2020
                                                                             Review and revise motion and provide comments to Ms. Alexander on further revisions to consider. ESTIMATED
 3/12/2020 HERLIHY, KIMBERLY W.                1.00      570.00       570.00 TIME FOR 3/12/2020

                                                                             Continued preparation of motion for award of fees and costs. Continued preparation of declaration and exhibits to
 3/12/2020 ALEXANDER, ELIZABETH S.             5.00      330.00     1,650.00 same. Final review of motion, declaration and exhibits. ESTIMATED TIME FOR 3/12/2020
                                                                  293,752.00




                                                                                            Page 17
                          Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 28 of 124. PageID #: 878
                                             Drewes Farms Partnership, et al. v. City of Toledo
                                                          Case No. 3:19 CV 434
                                                VORYS, SATER, SEYMOUR AND PEASE LLP'S
                   Services Rendered Through March 12, 2020 to Drewes Farms For Which Drewes Farms Seeks Fee Award

Row Labels                   Sum of Amount    Sum of Hours     Average of Rate Entry
ALEXANDER, ELIZABETH S.      $      17,646.00          55.2    $                315.79
BATEMAN, LAUREN E.           $      50,376.00         209.9    $                240.00
BRANDT, COLLEEN S.           $         250.00              2   $                125.00
FUSONIE, THOMAS H.           $      96,872.50         182.3    $                529.07
HERLIHY, KIMBERLY W.         $      17,619.00          31.8    $                546.21
LAROCCO, CHRISTOPHER A.      $       6,325.00            23    $                275.00
SHUEY, DANIEL E.             $     104,451.00           243    $                430.63
WHETSTONE, LINDSAY M.        $         212.50            1.7   $                125.00
Grand Total                  $    293,752.00          748.9    $                433.17
    Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 29 of 124. PageID #: 879




The Economics of
Law Practice in Ohio in 2019
A Desktop Reference




                                                                                  EXHIBIT 2
           Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 30 of 124. PageID #: 880




Thank You!
Periodically, the Ohio State Bar Association (OSBA) surveys its membership to gain a better outlook on the
economics of law practice in Ohio. We would like to thank the following sections for their sponsorship and
support. The Economics of Law Practice in Ohio 2019 Desktop Reference would not be possible without their
generous contributions:

OSBA Solo, Small Firm and General Practice Section | Robert H. Meyer, IV, Chair

OSBA Litigation Section | Joseph Simms, Chair

OSBA Corporate Counsel Section | James Cummins, Chair

For additional questions, please contact Jocelyn Armstrong, Director of Inclusion and Outreach
at the OSBA at jarmstrong@ohiobar.org or (614) 487-4404.
               Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 31 of 124. PageID #: 881




Table of Contents
Not all exhibits are referenced in the table of contents.
Please visit pages 3-5 for a complete list of exhibits.

Introduction                                                Legal Assistant Billing Rates
Methods and Measures                                        Years in Practice (Exhibits 49, 50)
Interpreting Findings                                       Office Location (Exhibit 51)
                                                            Firm Size (Exhibits 53, 54)
Summary Profiles of the Typical Ohio Attorney and Firm
Private Practitioners (Exhibit 2)
Government Attorney (Exhibit 3)                             Profile of Workweek and Time-Keeping Practices
In-House Counsel (Exhibit 4)
Position or Practice Setting (Exhibits 5-7)                 Average Hours in Workweek (Exhibit 55)
                                                            Hourly/Flat Fee/Contingency (Exhibit 56)
Profile of Attorney 2018 Net Income                         Non-Billable Work (Exhibit 57)

Private Practitioners                                       Profile of Law Office Management Trends
Practice Class (Exhibits 25, 27, 29)                        Alternative Fee Arrangements (Exhibits 58-61C)
Primary Field of Law (Exhibits 33, 34)                      Keeping Time Records (Exhibits 62-63)
Years in Practice (Exhibit 36)                              Hourly Rate Setting (Exhibits 64-65)
Firm Size (Exhibit 37)                                      Uncollectable Fees (Exhibits 66-67)
Office Location (Exhibits 38, 39)                           Contingency Fee Practices (Exhibits 68-69)
Gender (Exhibits 42, 43, 44)                                Use of Online Research Tools (Exhibits 70-72)
                                                            Use of Law Office Technology (Exhibits 73-75)
Government Attorneys                                        Use of Law Office Marketing Technology (Exhibit 75A)
Practice Class (Exhibits 26, 28, 30)
Primary Field of Law (Exhibit 35)                           Other Aspects of Law Office Economics
Years in Practice (Exhibit 36)                              Client Fee Payment Behavior (Exhibit 76)
Firm Size (Exhibit 37)                                      Law Office Overhead and Gross Receipts (Exhibits 77-78)
Office Location (Exhibit 41)
Gender (Exhibits 42, 43, 46)                                Associate Salaries
                                                            Years of Experience (Exhibit 79)
In-House Counsel                                            Firm Size (Exhibit 80)
Practice Class (Exhibits 26, 28, 30)                        Office Location (Exhibit 81)
Primary Field of Law (Exhibit 35)
Years in Practice (Exhibit 36)                              Legal Assistant Salaries
Firm Size (Exhibit 37)                                      Years of Experience (Exhibit 79)
Office Location (Exhibit 40)                                Firm Size (Exhibit 82)
Gender (Exhibits 42, 43, 45)                                Office Location (Exhibit 83)

Profile of Billing Rates and Practices                      Administrative Assistant/Secretary
                                                            Years of Experience (Exhibit 79)
Attorney Billing Rates                                      Firm Size (Exhibit 84)
Years in Practice (Exhibit 47)                              Office Location (Exhibit 85)
Firm Size (Exhibit 47)
Office Location (Exhibit 47)                                List of Exhibits
Field of Law (Exhibit 48)
Practice Class (Exhibit 48)

Associate Billing Rates
Years in Practice (Exhibits 49, 52)
Office Location (Exhibit 50)
Firm Size (Exhibit 52)
          Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 32 of 124. PageID #: 882




Desktop Reference Exhibit Guide
Exhibit     Chart Name                                                                                                   Page
1           Response Counts by Target Group                                                                              10
2           Selected Summary Demographics - Private Practitioners                                                        11
3           Selected Summary Demographics - Government Attorneys                                                         12
4           Selected Summary Demographics - In-House Counsel                                                             13
5           Ranked Distribution of 2019 Survey Respondents by Practice Class and Gender                                  13
6           Distribution of Respondents by Practice Class and Gender                                                     14
7           Distribution of Respondents by Practice Class and Gender - All Practice Classes                              14
8           Percent of Distribution of Per Attorney Fixed Expenses, Ohio Practices and Firms, 2006-2018                  15
9           Percent of Distribution of Per Attorney Gross Revenues, Ohio Practices and Firms, 2006-2018                  16
10          Percent Change in Attorney Net Incomes, 2000-2018                                                            16
11          Percent Change in Median Hourly Billing Rates by Gender, 2001-2019                                           17
12          Trends in Median Hours Worked per Week with Average Hourly Billing Rate, 2001-2019                           17
13          Summary of Economic Sentiment and Job Satisfaction Levels, Three Categories of Attorneys, 2019               18
14          Shifts in Sentiment on Economic Conditions, Three Classes of Attorneys, 2019 and 2020                        19
15          Ranking of Agreement on Factors Influencing Switching Practice Area/Job Class, Private Practitioners, 2019   20
16          Ranking of Agreement on Factors Influencing Switching Practice Area/Job Class, In-House Counsel, 2019        21
17          Ranking of Agreement on Factors Influencing Switching Practice Area/Job Class,                               21
            Government Attorneys, 2019
18          Ranked Factors Perceived to Create Job-Related Stress, Private Practitioners, 2019                           22
19          Ranked Factors Perceived to Create Job-Related Stress, Government Attorneys, 2019                            23
20          Ranked Factors Perceived to Create Job-Related Stress, In-House Counsel, 2019                                23
21          Private Practitioners' Involvement in Bar, Community, Corporate and Civic Affairs, 2019                      24
22          Government Attorney's Involvement in Bar, Community, Corporate and Civic Affairs, 2019                       24
23          In-House Counsels’ Involvement in Bar, Community, Corporate and Civic Affairs, 2019                          24
24          Summary of Income, Billing Rate and Time Expenditure Changes, 2000 - 2018                                    25
25          2018 Private Practitioner Net Income by Practice Class                                                       26
26          2018 Government Attorney and In-House Counsel Net Income by Practice Class                                   27
27          2018 Net Income by Practice Category (Full-time Only)                                                        28
28          2018 Net Income of Government Attorneys and In-House Counsel by Practice Category (Full-time Only)           28
29          Percent Distribution of 2018 Private Practice Attorney Net Income by Income Group and Practice Class         29
30          Percent Distribution of Three Classes of Attorneys by Income Group, 2012 and 2018                            29




                                                                                                                                4
          Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 33 of 124. PageID #: 883




Desktop Reference Exhibit Guide
Exhibit     Chart Name                                                                                                    Page
31          Distributions of 2019 Total Cumulative Law School Debt and Current Monthly Payments by Generation             31
32          Distributions of 2019 Remaining Years of Payment by Generation                                                32
33          2018 Net Income by Primary Field of Law, Private Practitioners                                                33
34          2018 Net Income by Field of Law, Full-time Private Practitioners                                              34
35          2018 Net Income by Primary Field of Law, Government Attorney and In-House Counsel by Field of Law and         35
            Practice Emphases
36          2018 Net Income by Years of Practice, All Attorney Classes                                                    36
37          2018 Net Income by Firm Size, All Classes of Attorneys                                                        37
38          2018 Net Income, All Private Practitioners by Office Location                                                 38
39          2018 Net Income, All Full-time Private Practitioners by Office Location                                       39
40          2018 Net Income, All In-House Counsel by Office Location                                                      40
41          2018 Net Income, All Government Attorneys by Office Location                                                  40
42          2018 Attorney Median Net Income by Gender and Practice Class                                                  41
43          2018 Full-time Attorney Median Net Income by Practice Class and Gender                                        41
44          Full-time Private Practitioner 2018 Median Net Income by Years in Practice and Gender                         42
45          Full-time In-House Counsel 2018 Median Net Income by Years in Practice and Gender                             42
46          Full-time Government Lawyer 2018 Median Net Income by Years in Practice and Gender                            43
47          2019 Hourly Billing Rates by Firm Size, Years in Practice and Office Location                                 44
48          2019 Hourly Billing Rates by Field of Law and Practice Class                                                  45
49          Distributions of 2019 Hourly Billing Rates for Associates and Legal Assistants by Four Levels of Experience   46
50          2019 Hourly Billing Rates for Associates by Office Location and Experience                                    47
51          2019 Hourly Billing Rates, Legal Assistants by Office Location and Experience                                 48
52          2019 Hourly Billing Rates for Associates by Firm Size and Experience                                          49
53          Distributions of 2019 Hourly Billing Rates for Legal Assistants by Firm Size and Experience                   50
54          Legal Assistant Client Billing Methods by Size of Firm, 2019 vs. 2013                                         51
55          Distributions of Hours in Average Workweek, 2019                                                              52
56          Distributions of Hours in Average Workweek, by Billing Method, 2019                                           53
57          Distributions of Work Week Components - Networking, Administration and Non-Legal Employment, 2019             53
58          Frequency of AFA Users by Private Practitioners                                                               54
59          Obstacles that Seem to Hinder Wider Adoption of AFAs Fees Over Time                                           54
60          Perceived Drivers Toward AFAs                                                                                 55




                                                                                                                                 5
          Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 34 of 124. PageID #: 884




Desktop Reference Exhibit Guide
Exhibit     Chart Name                                                                                                 Page
61A         Level of Increase in Use of AFAs over Past Few Years                                                       55
61B         Perceived AFA Use in the Future                                                                            56
61C         Assignment of Work to Outside Counsel                                                                      56
62          Frequency of Keeping Records                                                                               57
63          Frequency of Keeping Records - Tracking Unit in Minutes                                                    57
64          Hourly Rate Setting Practices - Months Since Change                                                        57
65          Hourly Rate Setting Practices - Amount of Increase                                                         57
66          Uncollectables - Amount of Increase                                                                        58
67          Uncollectables - Use of Service Charge on Delinquent Accounts                                              58
68          Use of Contingency Fees                                                                                    58
69          Contingency Fees- Rate Schedule                                                                            58
70          Use of Online Research Tools, Private Practitioners, 2019                                                  59
71          Use of Online Research Tools, Government Attorneys, 2019                                                   59
72          Use of Online Research Tools, In-House Counsel, 2019                                                       59
73          Use of Hardware and Software Products and Tools, Private Practitioners, 2019                               60
74          Use of Hardware and Software Products and Tools, Government Lawyers, 2019                                  60
75          Use of Hardware and Software Products and Tools, In-House Counsel, 2019                                    61
75A         Ranked Current and Historic Use of Law Office Marketing Tools and Channels                                 61
76          Client Bill Payment Behaviors, Private Practitioners, 2019                                                 62
77          Distributions of 2018 Fixed Expenses and Gross Receipts Per Attorney, and Overhead Rates by Size of Firm   63
78          Distributions of 2018 Fixed Expenses and Gross Receipts Per Attorney, and Overhead Rates by Office         64
            Location
79          Distributions of 2019 Administrative Assistant/Secretary, Legal Assistant and Associate Salaries           65
            by Years of Experience
80          Distributions of 2019 Salary Levels of Associates by Location and Years of Experience                      66
81          Distributions of 2019 Salary Levels of Associates by Location and Years of experience                      67
82          Distributions of 2019 Salary Levels of Legal Assistants by Level of Experience and Firm Size               68
83          Distributions of 2019 Salary Levels of Legal Assistants by Level of Experience and Office Location         69
84          Percent Distributions of 2019 Administrative Assistant/Secretary Salary Levels by Firm Size                70
85          Percent Distributions of 2019 Administrative Assistant/Secretary Salary Levels by Experience and Office    71
            Location




                                                                                                                              6
           Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 35 of 124. PageID #: 885




The Economics of Law Practice in Ohio in 2019 –
A Desktop Benchmarking Reference
Introduction
During the spring of 2019, the Ohio State Bar Association (OSBA) surveyed its membership
on the economics of law practice to gain a better outlook on the legal profession. The survey was jointly
sponsored by the OSBA’s Solo, Small Firm and General Practice Section, the Litigation Section and the Corporate
Counsel Section.

Previous surveys were completed in 2013, 2010, 2007, 2004, 2001, 1998, 1994 and 1990. These efforts have
created the longest continuous time series legal economics project in the United States.

Some common objectives spanning the 2019 fielding were to derive, analyze and report benchmarks denoting:

   •   Changing patterns of member attorney demographics;

   •   2018 attorney income derived from legal work by practice category/class, gender, field of law, office
       location, work status (full- vs. part-time work), years in practice and firm/organization size;

   •   2019 associate, legal assistant and administrative assistant/secretary salaries by years of experience and
       office location;

   •   Prevailing 2019 attorney hourly billing rates by a variety of indicators and for paralegals/legal assistants by
       years of experience, firm size and office location;

   •   Attorney time allocated to billable and non-billable professional activities in 2019;

   •   2018 revenues, expenses and overhead rates for private practitioners by office location and firm size;

   •   Law practice technology embracement, marketing management, civic duties of attorneys and law firm
       administrators and billing practices focused on sentinel management trends over time; and

   •   Issues regarding economic sentiment, stress and job satisfaction.

To help guide attorneys as they plan and manage their professional lives, the above information has been
consolidated into this reference document accessible on the OSBA website. Based on 86 tables, charts and
graphs, attorneys and firms can compare themselves and their firms against norms established by the aggregation
of survey data. Several exhibits concentrate on government attorneys and in-house counsel responses in addition
to hired counsel responses.




                                                                                                                         7
            Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 36 of 124. PageID #: 886




Assistance interpreting and applying information can be obtained at no charge to OSBA members by contacting
Dr. Lawrence Stiffman of the Applied Statistics Laboratory (ASL) at (734) 417-5151 or aslinfo@aol.com. ASL fielded
the surveys, analyzed derived data and prepared this Desktop Reference under the guidance of the OSBA staff,
volunteers and sponsors.


Methods and Measures
Survey results are based on online surveys fielded during April and May of 2019, which targeted private
practitioners, in-house counsel and government attorneys. Each target group was surveyed three times reaching
in-state/ non-retiree respondents with current email addresses. There were about 1,040 usable returns.

To help practitioners interpret range information provided in the exhibits in the reference, here is a
brief discussion of measures of central tendency (median and mean) and dispersion (spread).


Measures of Central Tendency
The mean (also called the average or arithmetic average) is calculated by adding the values of all responses and
then dividing by the number of responses.

   Example: Three responses – 1, 2 and 3 – are reported. The average is calculated by adding their values (1 + 2
   + 3 = 6), then dividing by the number of responses or 6 ÷ 3 = 2.

The median is the middle value of a series of values, which is initially rank ordered (from low to high or vice versa).
By definition, half the numbers are greater, and half are less than the median. Both mean and median values are
used throughout this survey report to measure central tendency.

Use of the median as a statistic for central tendency reduces the effect of “outliers” (extremely high or low
values, such as 30), while the average does not.

   Example: Three responses – 1, 2 and 30 – are reported. The median is the middle number of the distribution
   (1, 2, 30) or 2. The average of this same distribution is 33 divided by 3 = 11.


Measures of Dispersion (Spread)
The dispersion of data around the median (the 50th percentile) is based here on three values:

   The 25th percentile (lower quartile). 25% of the values are less and 75% are more than this value;

   The 75th percentile (upper quartile). 75% of the values are less and 25% are more than this value; and

   The 95th percentile. 95% of the values are less and five percent are more than this value.




                                                                                                                      8
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 37 of 124. PageID #: 887




Geographic Areas Defined
Sixteen geographic areas were included to indicate office location. Some exhibits in this reference included all
16 areas, but most display fewer, collapsed regions to maintain a reasonable number of observations for reporting
findings. Regions are defined as follows:


REGION NAME                                               GEOGRAPHIC AREAS INCLUDED:


Greater Cleveland                                         Downtown only / suburban areas

Greater Cincinnati                                        Downtown only / suburban areas


Greater Columbus                                          Downtown only / suburban areas


Dayton                                                    Dayton

Northeast Region                                          Canton, Akron, Youngstown and other northeastern Ohio areas

Northwest Region                                          Toledo and other northwestern cities and areas

                                                          Includes southeastern, southwestern and central regions excluding
Southern Region
                                                          cities named above


Interpreting Findings
Because the survey was conducted in the spring of 2019, net income, gross revenue and overhead expenses
represent 2018 values. All other data represent 2019 values. Net income represents all personal/taxable income
from legal work (after expenses) or salaries from the practice of law, before taxes, for 2018. Bonus information was
not addressed as a separate question and may or may not have been included by respondents.

To denote gaps such as the “gender gap” of reported incomes, the term “gap” is used on selected exhibits as a
proportion calculated as the median value of one group divided by another. Hypothetically, a reported median
income of $75,000 for a group of female attorneys divided by $100,000 for a like group of male attorneys yields
the proportion of .75. This could be interpreted in plain English as “This group of females earns 75 cents on the
dollar compared with their male counterparts.”

Despite the use of the median to reduce the effect of extremely high or low values (outliers), readers should use
caution in interpreting data when only a small number of responses are available. In such cases, readers are
advised to “group up” to a larger geographic area or practice category to not distort reality. Generally, no value
is represented if fewer than four responses were reported. In some instances, an exhibit may list fewer than four
responses if the data were deemed important enough, with the understanding that the reader should use care
when drawing inferences from such a small sample.

This reference is meant to assist with the development of sound and equitable hiring and compensation policies.




                                                                                                                              9
                 Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 38 of 124. PageID #: 888




Confidence Intervals/Margins of Error and Representativeness of Sample
Confidence intervals (upper and lower bounds around the mean at the 95% confidence level) are shown for
three selected variables:

    +/- 10% for Private Practitioners’ 2018 net income ($116,787; $128,958; $141,128)

    +/- 3.5% for Private Practitioners’ total hours of chargeable work/week in 2019 (28.8, 29.9, 30.9)

    +/- 3.5% for Private Practitioners’ 2019 average hourly billing rate ($252, $261, $270)

For example, the average 2019 hourly billing rate is plus or minus 3.5% of $261 with a 95% likelihood that the
rate would fall between $252/hour and $270/hour.

Exhibit 1 compares the sample with retained OSBA membership data (the universe).

EXHIBIT 1: RESPONSE COUNTS BY TARGET GROUP


Category                                                            Survey Responses


Private Practitioners                                                     790


Government Attorneys                                                      165


In-House Counsel                                                          102


Column Totals                                                            1,057




Summary Profiles of the Typical
Ohio Attorney and Firm
This section summarizes key statistics derived from the current and recent surveys. Emphasis here is on
the concerns of the average attorney and the average firm with respect to shifting demographics, and core
relationships of income, hourly billing rates, time expenditure and resultant practice and firm revenues and
expenses.

Membership Demographics
Exhibits 2 to 4 summarize the average years in practice and 2018 attorney net income for
three attorney practice classes: private practitioners (Exhibit 2), government attorney (including the judiciary)
(Exhibit 3) and in-house counsel (Exhibit 4). Each group is stratified by work status, gender and office location.
The data is benchmarked against the last survey findings collected in 2013.

The “years in practice” private practitioner survey respondents reported “aged” 12% overall between 2013 and
2019. The average changed from 26 years in practice in 2013 to 29 years in practice in 2019. (See last row in
Exhibit 2.) This was consistent across the state except for Columbus and the Northwest Ohio region where the
average years of practice for private practitioners actually decreased. In Columbus, the reported number of
practicing years changed by -7%. The Northwest region changed by -4%.


                                                                                                                     10
                    Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 39 of 124. PageID #: 889




During this period, respondent nominal (not adjusted for inflation) incomes were stagnant with, for example,
females working both full- and part-time. That group reported a 14% cumulative increase over a six-year period,
whereas males’ reported income decreased by 6%. Cleveland –based incomes dropped 2% overall, whereas
Columbus attorneys saw a median increase of 14% overall. Considering all private practitioners reported net
income, the median value of $100,000 in 2018 was unchanged from 2012. See last column in Exhibit 2.

EXHIBIT 2: SELECTED SUMMARY DEMOGRAPHICS – PRIVATE PRACTITIONERS

                           Years in Practice                                   2018 Net Income


Private Practitioners by                        2019      2013     % Change                                         2012 Me-   % Change
                           N             Mean                                  N           Mean       2018 Median
Work Status and Gender                          Median    Median   2013-2019                                        dian       2012-2018

Full-time females          209           20     19        15       27%         99          $119,201   $86,000       $80,000    8%
Part-time females          38            26     24        17       41%         19          $48,302    $45,931       $39,300    17%

All females                247           21     21        15       40%         118         $107,785   $80,000       $70,000    14%



Full-time males            437           29     31        29       7%          221         $151,234   $115,000      $120,000   -4%
Part-time males            101           39     41        37       11%         41         $69,278     $60,000       $145,000   -59%
All males                  538           30     33        30       10%         262        $138,493    $103,000      $110,000   -6%


All full-time              646           26     27        26       4%          320        $141,393    $107,400      $105,000   2%
All part-time              139           35     40        29       38%         60         $62,635     $48,500       $44,000    10%
All respondents            785           27     29        26       12%         380        $128,958    $100,000      $100,000   0%


By Office Location
Greater Cleveland          167           28     28        25       12%         79         $129,000    $99,000       $101,000   -2%
Greater Cincinnati         72           29      32        28       14%         29         $134,293    $105,000      $102,000   3%
Greater Columbus           192          26      25        27       -7%         92         $159,093    $120,000      $105,000   14%
Greater Dayton             48           27      29        23       26%         26         $115,127    $78,000       $110,000   -29%
Northeast Region           150          28      30        24       25%         79         $100,407    $90,000       $83,000    8%
Northwest Region           75           27      27        28       -4%         44         $122,532    $110,500      $85,000    30%
Southern Region            74           29      32        27       19%         30         $126,163    $92,500       $93,500    -1%
All respondents            778          27      29        26       12%         379        $128,823    $100,000      $100,000   0%




                                                                                                                                           11
                    Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 40 of 124. PageID #: 890




With respect to government attorneys, including the judiciary, only part-time lawyers aged while full-time lawyers
saw a decrease in average years in practice. Income levels were mostly stagnant over the six-year period.
Overall, all respondents’ net income increased only 2% over six years (See last column of Exhibit 3.)


EXHIBIT 3: SELECTED SUMMARY DEMOGRAPHICS – GOVERNMENT ATTORNEYS


                           Years in Practice                                  2018 Net Income


Private Practitioners by                        2019     2013     % Change                                        2012 Me-   % Change
                           N             Mean                                 N           Mean      2018 Median
Work Status and Gender                          Median   Median   2013-2019                                       dian       2012-2018

Full-time females          91            16     14       17       -18%        41          $76,049   $84,464       $68,000    24%
Part-time females          6             22     16       21       -24%        -           -         -             -          -

All females                98            16     14       17       -18%        42          $76,000   $71,000       $65,000    9%



Full-time males            58            21     20       26       -23%        27          $84,464   $75,000       $80,000    -6%
Part-time males            5             38     44       29       52%         -          -          -             -          -
All males                  63            23     22       27       -19%        28         $86,805    $77,000       $8,000     -4%


All full-time              150           18     16       20       -20%        68         $79,390    $72,500       $7,300     -1%
All part-time              11            29     39       27       44%         -          -          -             -          -
All respondents            163           19     18       21       -14%        70         $80,293    $73,500       $72,000    2%


By Office Location
Greater Cleveland          10            25     24       23       4%          5          $93,910    $92,000       $86,000    21%
Greater Cincinnati         7            21      17       25       -32%        23         $84,109    $85,000       $46,000    2%
Greater Columbus           66           18      15       22       -32%        21         $59,950    $59,950       $83,000    20%
Greater Dayton             5            29      33       22       83%         -          -          -             -          -
Northeast Region           10           16      15       22       -32%        60         $71,112    $86,500       $71,000    22%
Northwest Region           23           17      18       24       -25%        43         $73,158    $65,000       $68,000    -4%
Southern Region            29           18      15       20       -25%        53         $70,964    $74,500       $65,000    15%
All respondents            150          19      18       21       -14%        296        $79,431    $73,500       $72,000    2%




With respect to in-house counsel, respondents saw an overall 11% drop in years in practice, while income was
steady at 2-3% (over six years). Cleveland-based in-house counsel saw a decrease in years in practice and a drop
of 33% in income over six years.




                                                                                                                                     12
                    Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 41 of 124. PageID #: 891




EXHIBIT 4: SELECTED SUMMARY DEMOGRAPHICS – IN-HOUSE COUNSEL

                           Years in Practice                                      2018 Net Income

In-House Counsel by Work                        2019       2013       % Change                                         2012 Me-   % Change
                           N             Mean                                     N           Mean       2018 Median
Status and Gender                               Median     Median     2013-2019                                        dian       2012-2018

Full-time females          38            18     17         12         41.7%       14          $112,000   $109,000      $110,000   -0.9%
All females                31            19     19         13         46.2%       14          $112,000   $109,000      $110,000   -0.9%




Full-time males            59            17     12         24         -50.0%      33          $156,341   $125,000      $130,000   -3.8%

All males                  59            17     12         24         -50.0%      33          $156,341   $125,000      $130,000   -3.8%



All full-time              97            18     15         17         -11.8%      47         $143,113    $123,000      $121,000   1.7%
All respondents            100           18     16         18         -11.1%      47         $143,113    $123,000      $120,000   2.5%


By Office Location
Greater Cleveland          21            16     15         26         -42.3%      7          $145,286    $85,000       $127,500   -33.3%
Greater Cincinnati         13            19     15         13         15.4%       6          $105,133    $110,000      $117,500   -6.4%
Greater Columbus           31            18     13         21         -38.1%      18         $127,833    $121,500      $135,000   -10.0%
Northeast Region           12            20     18         19         -5.3%       4          $138,864    $152,000      $95,000    60.0%
Northwest Region           10           15      12         12         0.0%        4          $204,250    $186,000      $122,000   52.5%
Southern Region            8            22      24         20         20.0%       4          $204,250    $186,000      $117,500   58.3%
All respondents            96           18      16         18         -11.1%      44         $140,256    $122,399      $120,000   2.0%




EXHIBIT 5: RANKED DISTRIBUTION OF 2019 SURVEY RESPONDENTS BY PRACTICE CLASS AND GENDER




Exhibit 5 ranks
respondents’ practice
class by gender. About
62% to 65% of government
attorneys are female, while
27% of large firm partners
are female.




                                                                                                                                           13
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 42 of 124. PageID #: 892




EXHIBIT 6: DISTRIBUTION OF RESPONDENTS BY PRACTICE CLASS AND GENDER




Exhibit 6 distributes
counts of respondents by
gender across practice
class showing the
proportion of each major
practice category to the
overall bar population.
Male private practitioners
dominate the respondent
database.




EXHIBIT 7: DISTRIBUTION OF SURVEY RESPONDENTS BY PRACTICE CLASS AND GENDER –ALL PRACTICE CLASSES




Exhibit 7 distributes survey respondents by gender, work status and practice class. Considering all attorneys,
10% of males work part-time and 4% of female private practitioners work part-time. Full-time females comprise one
third of the responses, whereas males working full-time represent over half of the responses (53%). Most attorneys
who report that they practice part-time are sole practitioners/space sharers. Female respondents comprise 58% of
government attorneys, including the judiciary, and they comprise 27% of private practitioners.




                                                                                                                14
              Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 43 of 124. PageID #: 893



2018 Attorney Income Compared with 2012
Median 2018 net income reported for all respondents is $90,461 (down from $95,872 reported for 2012). This
value is a weighted average (by count) combining three classes of attorneys-private practitioners, government
attorneys (including judges and judiciary staff) and in-house counsel. For private practitioners specifically, median
net income ($100,000) was unchanged from 2012 to 2018.

Median 2018 net income reported for private practitioner respondents working full-time is $106,000 (up from
$105,000 in 2012). Mean (average) net income for private practitioner respondents working full-time is $141,392
(down from $151,660 in 2012.)

2019 Hourly Billing Rates and Work Volume Compared with 2013
The 2019 reported median hourly billing rate is $250 (up from $225 in 2013). The mean value is $261 (up from
$234 in 2013). The median hourly rate reported by male attorneys working full-time is $250 (up from $225 in
2013), while it is $225 for female attorneys working full-time (up from $200 in 2013).

Median values for Private Practitioner compensable work time is 30 hours/week (down from 33 hours in 2013)
and 45 hours/week for total professional hours worked (up from 48 hours in 2013). Detailed and longer-term trend
analyses for incomes, billing rates and time allocations are summarized in Exhibit 24 found at the end of this
section.

2018 vs. 2012 Office Expenditures and Revenues
Both office expenditures and gross revenues, on a per-attorney basis, vary across a wide distribution of Private
Practitioners, as shown in Exhibits 8 and 9.

Exhibit 8 tracks trends over four years (noted by the colored bars). The left vertical axis shows the percentage
of firms by year. For attorneys reporting fixed expenses between $60,000 and $89,999 in calendar year (“CY”)
2006, 16% of all practices and firms reported expenses/attorney in CY 2009, 14%; in CY2012, 10%; and in CY 2018,
9%.

There is a drift to lower overall reported expenses per attorney since 2006. Distributions on the left of the
chart, the four stacks beginning with <5K through $25-35K, show expenses increasing over time. The remaining
expense groups ($35,000-$45,000 to over $180,000) generally show a decreasing proportion of fixed expenses/
attorney over time.

EXHIBIT 8: PERCENT DISTRIBUTION PER ATTORNEY FIXED EXPENSES, OHIO PRACTICES AND FIRMS, 2006 - 2018




Revenues /attorney for CY 2018 drift somewhat higher above the $210,000-$245,000 category.
                                                                                                                        15
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 44 of 124. PageID #: 894




EXHIBIT 9: PERCENT DISTRIBUTION OF PER ATTORNEY GROSS REVENUES, OHIO PRACTICES AND FIRMS, 2006-2018




Trends in Income, Hourly Billing Rates and Time Expended, 2000-2018/2019
Exhibit 10 breaks down the respondents into four categories of attorneys. Compared to the 2000-2003
reporting period, growth in net income has diminished drastically, especially for the 2012-2018 period. The drop
also preceded the financial crisis starting in 2008. The red bar represents all private practitioners, while the blue
bar represents only full-time private practitioners.

EXHIBIT 10: PERCENT CHANGE IN ATTORNEY NET INCOMES




                                                                                                                        16
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 45 of 124. PageID #: 895




Exhibit 11 highlights shifts in pricing power over the past decade isolating the effects of work-status and gender.
Female attorneys working full-time display a higher percent of hourly rate increases than male attorneys in all
reporting periods. During the 2001-2004 period, hourly billing rates rose 16.7% for full-time males and rose 28%
among female respondents. Since that period, the increase for males has dropped to between 5% and 11% per
reporting period and about 10% for females.

EXHIBIT 11: PERCENT CHANGE IN MEDIAN HOURLY BILLING RATES BY GENDER, 2001-2019




For full time private practitioners, over the last decade, compensable time held more or less
constant at 35 hours for all private practitioners, and total hours worked held at 50 hours. Pricing power
remained, throughout all reporting periods as reflected by the increasing average hourly billing rate
(the top red line). Total hours worked/week is represented by the blue line and billable hours worked/week
is represented by the yellow line. See Exhibit 12.

EXHIBIT 12: TRENDS IN MEDIAN HOURS WORKED PER WEEK WITH AVERAGE HOURLY BILLING RATE, 2001-2019




                                                                                                                      17
                  Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 46 of 124. PageID #: 896




Economic Sentiment and Job Satisfaction
Exhibit 13 indicates current and future perceptions on economic conditions with current and future levels of job
satisfaction for three categories of attorneys. Private practitioners and government attorneys are somewhat more
optimistic with current and future economic conditions when compared to 2013 data.

With respect to job satisfaction, government attorneys are less satisfied about their jobs currently, as well as in the
future, compared with the 2013 data. In-house counsel are relatively more satisfied about both current and future
job satisfaction.

EXHIBIT 13: SUMMARY OF ECONOMIC SENTIMENT AND JOB SATISFACTION LEVELS, THREE CATEGORIES OF ATTORNEYS, 2019

                                               2013                                             2019
Current Conditions                              Private         In-house       Government       Private            In-house   Government
                                                Practice        Counsel                         Practice           Counsel
                                                %               %              %                %                  %          %
Better                                          28.4            36.6           17.8             35.9               36.6       33.5
Worse                                           23              6.3            20               11.8               1          12.2
About the same                                  45.9            54.9           59.4             50.4               59.4       51.8
Don’t know                                      0.4             0.7            2.9              1                  2          2.4
NA/new attorney                                 2.4             1.4            -                0.9                1          -
Total                                           100%            100%           100%             100%               100%       100%


Future Conditions                               Private         In-house       Government       Private            In-house   Government
                                                Practice        Counsel                         Practice           Counsel
                                                %               %              %                %                  %          %
Better                                          38.4            37.1           15.8             39.2               45.5       34.4
Worse                                           13.4            9.8            16.1             9.9                4          12.3
About the same                                  39.5            46.9           59.2             42                 44.6       47.2
Don’t know/no opinion                           8.7             6.3            9                9                  5.9        6.1
Total                                           100%            100%           100%             100%               100%       100%


Current Satisfaction                            Private         In-house       Government       Private            In-house   Government
                                                Practice        Counsel                         Practice           Counsel
                                                %               %              %                %                  %          %
A great deal                                    48.5            49.3           67.3             53.9               62         57.3
Some                                            43.1            45.1           29.2             40.2               34         35.4
Very little                                     8.4             5.6            3.5              5.9                4          7.3
Total                                           100%            100%           100%             100%               100%       100%


Future Satisfaction                             Private         In-House       Govern-ment      Private Practice   In-House   Govern-ment
                                                Practice        Counsel                                            Counsel
                                                %               %              %                %                  %          %
Becoming more satisfiying                       15.5            23.2           16.9             16.6               25.3       18.5
Remaining the same                              59.7            62.7           70.8             62.6               68.7       66.7
Becoming less satisfiying                       17.6            10.6           8.4              14.1               6.1        9.3
Ready to change practice area                   3.1             0.7            1.6              1.8                -          3.1
Unsatisfying enough to quit                     4.1             2.8            2.3              2.9                -          2.5
Total                                           100%            100%           100%             100%               100%       100%




                                                                                                                                            18
                  Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 47 of 124. PageID #: 897




Combining current and future perceptions, 28.5% of private practitioners think current economic conditions are
better than in the past and will also be better in the future, while 26.9% feel both current and future conditions will
remain about the same. These percentages are similar for in-house counsel and government attorneys, but 7.4%
of government attorneys feel conditions have worsened and will worsen in the future. See Exhibit 14.


EXHIBIT 14: SHIFTS IN SENTIMENT ON ECONOMIC CONDITIONS, THREE CLASSES OF ATTORNEYS, 2019 AND 2020

Private Practitoners                                                                 Future Conditions

Current Conditions                         Better                Worse                  About the Same   Don't Know/No Opinion   Total

Better                                     28.5%                 0.6%                   8.9%             1.4%                    39.3%

Worse                                      2.2%                  3.4%                   3.6%             1.1%                    10.3%

About the same                             12.0%                 5.6%                   26.9%            4.0%                    48.5%

Don't know                                 0.3%                  0.0%                   0.2%             0.5%                    0.9%

NA/new attorney                            0.6%                  0.0%                   0.2%             0.2%                    0.9%

Total                                      43.5%                 9.6%                   39.7%            7.2%                    100.0%




In-House Counsel                                                                     Future Conditions

Current Conditions                         Better                Worse                  About the Same   Don't Know/No Opinion   Total

Better                                     27.7%                 1.0%                   7.9%             0.0%                    36.6%

Worse                                      0.0%                  0.0%                   0.0%             1.0%                    1.0%

About the same                             15.8%                 3.0%                   36.6%            4.0%                    59.4%

Don't know                                 1.0%                  0.0%                   0.0%             1.0%                    2.0%

NA/new attorney                            1.0%                  0.0%                   0.0%             0.0%                    1.0%

Total                                      45.5%                 4.0%                   44.6%            5.9%                    100.0%




Government Attorneys                                                                 Future Conditions

Current Conditions                         Better                Worse                  About the Same   Don't Know/No Opinion   Total

Better                                     20.2%                 1.2%                   11.0%            1.2%                    33.7%

Worse                                      1.8%                  7.4%                   1.2%             1.8%                    12.3%

About the same                             10.4%                 3.7%                   35.0%            2.5%                    51.5%

Don't know                                 1.8%                  0.0%                   0.0%             0.6%                    2.5%

Total                                      34.4%                 12.3%                  47.2%            6.1%                    100.0%




                                                                                                                                          19
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 48 of 124. PageID #: 898




Potential Factors Influencing Decisions to Switch to New Practice Areas or Job Classification
Private practitioners express relatively more interest in quality of life issues than technical requirements or market
supply-demand conditions when considering switching practice area or jobs. In-house counsel and government
attorneys show similar sentiments (Exhibits 15-17).


EXHIBIT 15: RANKING OF AGREEMENT ON FACTORS INFLUENCING SWITCHING PRACTICE AREA/JOB CLASS, PRIVATE PRACTITIONERS, 2019




                                                                                                                         20
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 49 of 124. PageID #: 899




EXHIBIT 16: RANKING OF AGREEMENT ON FACTORS INFLUENCING SWITCHING PRACTICE AREA/JOB CLASS, IN-HOUSE COUNSEL, 2019




EXHIBIT 17: RANKING OF AGREEMENT ON FACTORS INFLUENCING SWITCHING PRACTICE AREA/JOB CLASS, GOVERNMENT ATTORNEY, 2019




                                                                                                                       21
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 50 of 124. PageID #: 900




Relative Importance of Factors Perceived to Create Job-Related Stress
Private practitioners are relatively more concerned about income, fringe benefit costs, and dealing with difficult
clients; whereas government attorneys focus on dealing with agencies, courts and clients. In-house counsel are
relatively more concerned about workload management, work-life balance and office/agency politics
(See Exhibits 18-20).

EXHIBIT 18: RANKED FACTORS PERCEIVED TO CREATE JOB-RELATED STRESS, PRIVATE PRACTITIONERS, 2019




                                                                                                                     22
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 51 of 124. PageID #: 901




EXHIBIT 19: RANKED FACTORS PERCEIVED TO CREATE JOB-RELATED STRESS, GOVERNMENT ATTORNEYS, 2019




EXHIBIT 20: RANKED FACTORS PERCEIVED TO CREATE JOB-RELATED STRESS, IN-HOUSE COUNSEL, 2019




                                                                                                23
              Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 52 of 124. PageID #: 902




Civic Engagement Profile
Attorneys broadly represent themselves as community leaders. Exhibits 21 to 23 rank OSBA member’s current
and historic involvement in bar-related, civic and business leadership roles.

EXHIBIT 21: PRIVATE PRACTITIONERS’ INVOLVEMENT IN BAR, COMMUNITY, CORPORATE AND CIVIC AFFAIRS, 2019




EXHIBIT 22: GOVERNMENT ATTORNEY INVOLVEMENT IN BAR, COMMUNITY, CORPORATE AND CIVIC AFFAIRS 2019




EXHIBIT 23: IN-HOUSE COUNSELS’ INVOLVEMENT IN BAR, COMMUNITY, CORPORATE AND CIVIC AFFAIRS, 2019




                                                                                                            24
                     Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 53 of 124. PageID #: 903




Summary
Exhibit 24 is a summary of income, billing rates and weekly professional time expenditures between six reporting
periods. Median values are displayed. A weighted average is calculated for 2012 and 2018 attorney income, which
weighs the three categories of responses by the number of responses.

Median net income remains unchanged at $100,000 between 2012 and 2018. The number of total hours worked/
week has remained relatively constant (down 1% over six years) and the number of billable hours in the workweek
has decreased over time (1.5% over the past six years). Only the average hourly billing rate increased over the
time periods reported.

EXHIBIT 24: SUMMARY OF NET INCOME, HOURLY BILLING RATE & TIME EXPENDITURE CHANGES, 2000 - 2019

                                                                                                 Annual %    Annual %    Annual %    Annual %    Annual %
                               Median      Median     Median     Median     Median     Median    Change      Change      Change      Change      Change
Net Income                     2018*       2012*      2009       2006       2003       2000      2000-2003   2003-2006   2006-2009   2009-2012   2012-2018
                               *weighted
                               avg.
All attorneys                  $90,461     $95,872    $84,000    $85,000    $80,000    $75,000   2.2%        0.0%        0.0%        0.0%        -0.9%
 (Full-time only)              $103,551    $96,173    $90,000    $88,500    $85,000    $80,000   2.1%        1.4%        0.6%        2.3%        1.3%
Private Practitioners          $100,000    $100,000   $89,000    $95,000    $90,000    $70,000   9.5%        1.9%        -2.1%       4.1%        0.0%
 (Full-time only)              $106,000    $105,000   $94,750    $98,000    $100,000   $82,000   7.3%        -0.7%       -1.1%       3.6%        0.2%
Full-time males                $115,000    $114,520   $100,000   $100,000   $94,500    $85,000   3.7%        1.9%        0.0%        4.8%        0.1%
Full-time females              $86,000     $78,841    $74,000    $70,000    $70,000    $55,000   9.1%        0.0%        1.9%        2.2%        1.5%
Part-time males                $60,000     $45,891    $38,000    $80,000    $50,000    $31,000   20.4%       20.0%       -17.5%      6.9%        5.1%
Part-time females              $46,000     $46,856    $45,000    $45,000    $30,000    $30,000   0.0%        16.7%       0.0%        1.4%        -0.3%


                                                                                                 Annual %    Annual %    Annual %    Annual %    Annual %
                               Median      Median     Median     Median     Median     Median    Change      Change      Change      Change      Change
Avg. Hourly Billing Rate       2019        2013       2010       2007       2004       2001      2001-2004   2004-2007   2007-2010   2010-2013   2013-2019


All Private Practitioners      $225        $207       $200       $185       $175       $150      5.6%        1.9%        2.7%        1.2%        1.4%
 (Full-time only)              $250        $220       $200       $185       $175       $150      5.6%        1.9%        2.7%        3.3%        2.3%
Full-time males                $250        $225       $200       $190       $175       $150      5.6%        2.9%        1.8%        4.2%        1.9%
Full-time females              $225        $200       $195       $175       $160       $125      9.3%        3.1%        3.8%        0.9%        2.1%
Part-time males                $200        $195       $183       $190       $160       $130      7.7%        6.3%        -1.2%       2.2%        0.4%
Part-time females              $200        $175       $150       $150       $125       $125      0.0%        6.7%        0.0%        5.6%        2.4%


                                                                                                 Annual %    Annual %    Annual %    Annual %    Annual %
                               Median      Median     Median     Median     Median     Median    Change      Change      Change      Change      Change
Total Hours in Workweek        2019        2013       2010       2007       2004       2001      2001-2004   2004-2007   2007-2010   2010-2013   2013-2019


All Private Practitioners      45          48         47         50         50         47        2.1%        0.0%        -2.0%       0.7%        -1.0%
  (Full-time only)             48          50         50         50         50         48        1.4%        0.0%        0.0%        0.0%        -0.7%
Full-time males                48          50         50         50         50         48        1.4%        0.0%        0.0%        0.0%        -0.7%
Full-time females              50          48         45         50         45         45        0.0%        3.7%        -3.3%       2.2%        0.7%
Part-time males                25          30         30         40         36         34        2.0%        3.7%        8.3%        0.0%        -2.8%
Part-time females              25          25         28         30         30         39        -7.7%       0.0%        -2.2%       -3.6%       0


                                                                                                 Annual %    Annual %    Annual %    Annual %    Annual %
                               Median      Median     Median     Median     Median     Median    Change      Change      Change      Change      Change

Billable Hours in Workweek     2019        2013       2010       2007       2004       2001      2001-2004   2004-2007   2007-2010   2010-2013   2013-2019


All Private Practitioners      30          33         34         35         35         35        0.0%        0.0%        -1.0%       -1.0%       -1.5%
  (Full-time only)             34          35         35         35         40         35        4.8%        -4.2%       0.0%        0.0%        -0.5%
Full-time males                33          35         35         35         36         35        1.0%        -0.9%       0.0%        0.0%        -1.0%
Full-time females              35          34         33         35         35         35        0.0%        0.0%        -1.9%       1.0%        0.5%
Part-time males                16          15         18         25         14         15        -2.2%       26.2%       -9.3%       -5.6%       1.1%
Part-time females              12          18         20         20         14         20        -10.0%      14.3%       0.0%        -3.3%       -5.6%

                                                                                                                                                            25
                    Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 54 of 124. PageID #: 904




Profiling Ohio Attorney 2018 Net Income
Introduction
Many interacting factors impact attorney income. Clues to explain income variation, both at a given point in time
and across time, can be derived from seven factors addressed in the survey:

    •      Practice category or classification/class
    •      Primary field of law or area of specialization
    •      Years in practice
    •      Gender
    •      Firm size (number of attorneys in firm or organization)
    •      Office location (county where law office is located)
    •      Work status: full-time (working 30 hours/week) vs. part-time (working <30 hours/week)

2018 Attorney Net Income by Practice Class and Field of Law
Exhibit 25 summarizes 2018 attorney net income by eleven practice categories reported by 374 private
practitioner respondents (denoted by N). Exhibit 26 covers government attorneys and in-house counsel.

By convention, this, and subsequent exhibits providing percentile information, offer four data points – the 25th,
50th (Median), 75th and 95th percentiles – on the variable (item) of interest.

For example, 25 percent of all space sharers earn less than $48,500, half earn less than $85,000, while half earn
more than $77,000 and 25 percent earn more than $150,000. The range of net income is large within groups; for
example, it ranges from $135,000 for partners in firms with eight+ partners at the 25th percentile to $750,000 at
the 95th percentile level.


EXHIBIT 25: 2018 PRIVATE PRACTITIONER NET INCOME BY PRACTICE CLASS

                                                                                Value by Percentile

Private Practitioner Class           N           Mean                25th Percentile      Median      75th Percentile   95th Percentile
Solo, office outside home            90          $128,678            $60,000              $97,000     $150,000          $300,000
Solo, home office                    41          $64,993             $8,000               $48,000     $86,000           $200,000
Solo wiith 1+ associate              16          $167,063            $100,000             $140,000    $215,000          $403,000
Space sharer                         14          $96,557             $48,000              $85,000     $150,000          $265,000
Partner in firm with 2-7 partners    91          $151,291            $84,000              $125,000    $200,000          $340,000
Partner in firm with 8+ partners     33          $254,909            $135,000             $200,000    $300,000          $750,000
Of Counsel                           7           $106,429            $60,000              $100,000    $180,000          $180,000
Associate with sole practitioner     14          $83,085             $58,000              $72,500     $92,000           $220,000
Associate in firm
                                     39          $80,132             $55,000              $75,000     $90,000           $180,000
with 2-7 partners
Associate in firm with 8+ partners   26          $101,865            $78,000              $102,000    $127,000          $150,000
All Private Practitioners            374         $129,804            $65,000              $100,000    $150,000          $300,000




                                                                                                                                          26
                 Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 55 of 124. PageID #: 905




EXHIBIT 26: 2018 GOVERNMENT LAWYER AND IN-HOUSE COUNSEL NET INCOME BY PRACTICE CLASS

                                                                            Value by Percentile

Government Attorneys           N               Mean              25th Percentile       Median     75th Percentile   95th Percentile
Judge/Magistrate (full-time)   12              $99,538           $70,000               $96,000    $135,000          $140,550
County government              20              $64,300           $48,500               $64,000    $76,500           $101,500
State government- AG office    7               $84,000           $58,000               $70,000    $95,000           $165,000
State government - other       8               $76,063           $55,500               $82,000    $103,000          $123,000
Public interest/non-profit
                               10              $83,189           $64,900               $85,500    $92,000           $125,000
attorney
Total                          66              $80,251           $58,000               $73,500    $95,000           $140,550

                                                                            Value by Percentile

In-House Counsel               N               Mean              25th Percentile       Median     75th Percentile   95th Percentile
CLO or General Counsel (GC)    9               $176,667          $140,000              $160,000   $190,000          $385,000
Senior Counsel                 5               $215,200          $181,000              $195,000   $228,000          $350,000
Associate/Assistant GC         7               $185,000          $80,000               $125,000   $300,000          $500,000
Counsel                        7               $89,143           $67,500               $88,000    $120,000          $141,000
Corporate Counsel              9               $141,644          $120,000              $123,000   $125,000          $280,000
Staff Attorney                 5               $101,000          $75,000               $100,000   $129,000          $141,000
Total                          42              $151,543          $85,000               $125,000   $181,000          $350,000




                                                                                                                                      27
                 Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 56 of 124. PageID #: 906




Full-Time Private Practitioner Net Income by Practice Class
Exhibit 27 includes only 314 private practitioners who report working on a full-time basis. Exhibit 28 includes
government attorneys and in-house counsel.

EXHIBIT 27: 2018 NET INCOME BY PRACTICE CATEGORY (FULL-TIME ONLY)

                                                                               Value by Percentile

Private Practitioners                N            Mean              25th Percentile      Median         75th Percentile   95th Percentile
Solo, office outside home            71           $148,282          $70,000              $100,000       $160,000          $357,000
Solo, home office                    19           $99,505           $37,000              $80,000        $165,000          $300,000
Solo with 1+ associate               16           $167,063          $100,000             $140,000       $215,000          $403,000
Space sharer                         10           $114,680          $55,000              $99,400        $150,000          $265,000
Partner in firm with 2-7 partners    86           $151,110          $84,000              $122,500       $200,000          $340,000
Partner in firm with 8+ partners     32           $256,469          $132,500             $195,000       $303,500          $750,000
Of Counsel                           4            $132,500          $85,000              $145,000       $180,000          $180,000
Associate with sole practitioner     12           $84,516           $59,000              $72,500        $91,000           $220,000
Associate in firm with 2-7
                                     38           $75,662           $55,000              $73,500        $90,000           $155,000
partners
Associate in firm with 8+ partners   26           $101,865          $78,000              $102,000       $127,000          $150,000
All Private Practitioners            314          $141,393          $75,000              $107,400       $165,000          $325,000




EXHIBIT 28: 2018 NET INCOME OF GOVERNMENT ATTORNEYS AND IN-HOUSE COUNSEL BY PRACTICE CATEGORY (FULL-TIME ONLY)

                                                                               Value by Percentile

Government Attorney                  Valid N      Mean              25th Percentile      Median         75th Percentile   95th Percentile
Judge/Magistrate (full-time)         12           $99,538           $70,000              $96,000        $135,000          $140,550
County government                    20           $64,300           $48,500              $64,000        $76,500           $101,500
State government- AG office          7            $84,000           $58,000              $70,000        $95,000           $165,000
State government - other             7            $76,643           $55,000              $92,000        $106,000          $123,000
Public interest/non-profit
                                     10           $83,189           $64,900              $85,500        $92,000           $125,000
attorney
Total                                64           $79,290           $57,925              $72,500        $93,500           $140,000

                                                                               Value by Percentile

In-House Counsel                     Valid N      Mean              25th Percentile      Median         75th Percentile   95th Percentile
CLO or General Counsel (GC)          9            $176,667          $140,000             $160,000       $190,000          $385,000
Senior Counsel                       5            $215,200          $181,000             $195,000       $228,000          $350,000
Associate/Assistant GC               7            $185,000          $80,000              $125,000       $300,000          $500,000
Counsel                              7            $89,143           $67,500              $88,000        $120,000          $141,000
Corporate Counsel                    9            $141,644          $120,000             $123,000        $125,000         $280,000
Staff Attorney                       5            $101,000          $75,000              $100,000        $129,000         $141,000
Total                                42           $151,543          $85,000              $125,000        $181,000         $350,000




                                                                                                                                            28
                 Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 57 of 124. PageID #: 907




Exhibits 29 and 30 reveal income clustering among all practice categories. Not surprisingly, there is a large
spread of income within most categories, which reflect different forms and styles of practice. Exhibit 30 covers
changes since 2013 for all three practice classes.

EXHIBIT 29: PERCENT DISTRIBUTION OF 2018 PRIVATE PRACTICE ATTORNEY NET INCOME BY INCOME GROUP AND PRACTICE CLASS

2018 Income Group                   Solo Office               Solo with        Solo with 1+         Partner in           Partner in            Associate in        Associate in     All Private
                                    Outside of               Home Office        Associate         Firm with 2-7         Firm with 8+           Firm with 2-7       Firm with 8+    Practitoners
                                      Home                                                           Partners             Partners                Partners           Partners
<$30K                             11%                    42%               -                  -                     -                      -                   -                  9%
$30-45.9K                         9%                     7%                -                  -                     -                      -                   -                  5%
$46-55.9K                         4%                     5%                -                  -                     -                      -                   -                  5%
$56-65.9K                         8%                     -                 -                  6%                    -                      13%                 -                  7%
$66-75.9K                         7%                     -                 -                  9%                    -                      13%                 15%                7%
$76-85.9K                         7%                     10%               -                  8%                    -                      21%                 15%                9%
$86-95.9K                         4%                     -                 -                  -                     -                      13%                 12%                6%
$96-115.9K                        14%                    -                 19%                17%                   9%                     -                   -                  13%
$116-135.9K                       8%                     7%                -                  17%                   15%                    -                   27%                10%
$136-175.9K                       10%                    -                 -                  8%                    15%                                        12%                8%
$176-249.9K                       8%                     7%                25%                20%                   24%                    -                   -                  12%
$250-479K                         7%                     -                 19%                8%                    24%                    -                   -                  7%
$480K+                            3%                     -                 -                  3%                    9%                     -                   -                  2%
Count                             90                     41                16                 91                    33                     39                  26                 374
All Private Practitioners         100%                   100%              100%               100%                  100%                   100%                100%               100%




EXHIBIT 30: PERCENT DISTRIBUTION OF THREE CLASSES OF ATTORNEYS BY INCOME GROUP, 2012 AND 2018

                                                                                              Column Percents

Income Group       2012 Private Practitioner      2018 Private Practitioner         2012 Government         2018 Government            2012 In-House Counsel            2018 In-House Counsel

<$30K              11.2%                          8.4%                              2.1%                    1.4%                       0                                0
$30-45.9K          6.3%                           5.3%                              6.7%                    8.6%                       0                                2.1%
$46-55.9K          7.4%                           5.3%                              12.0%                   10.0%                      0                                4.3%
$56-65.9K          8.2%                           7.1%                              19.4%                   17.1%                      0                                17.0%
$66-75.9K          5.5%                           7.4%                              15.8%                   14.3%                      13.3%                            6.4%
$76-85.9K          4.5%                           8.7%                              9.5%                    14.3%                      6.7%                             4.3%
$86-95.9K          4.9%                           5.5%                              11.3%                   11.4%                      8.6%                             2.1%
$96-115.9K         10.7%                          12.4%                             11.6%                   5.7%                       15.2%                            25.0%
$116-135.9K        9.0%                           10.3%                             8.5%                    8.6%                       18.1%                            12.8%
$136-175.9K        9.0%                           7.9%                              1.4%                    8.6%                       16.2%                            12.8%
$176-249.9K        10.8%                          12.4%                             1.4%                    0.0%                       10.5%                            8.5%
$250-479K          9.2%                           7.1%                              0.4%                    0.0%                       11.4%                            2.1%
$480K+             3.1%                           2.4%                              0                       0.0%                       0.0%                             1.0%
Total              100%                           100%                              100%                    100%                       100%                             100%




                                                                                                                                                                                                29
            Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 58 of 124. PageID #: 908




Issues Related to Law School Debt
Law school student debt issues not only affect students, but are of vital concern to the legal services industry and
the general economy itself. The OSBA‘s current economic survey separately targeted these questions to private
practitioners, in-house counsel and government attorneys:

    •   If you borrowed money to attend school, please approximate your total, cumulative law school-related
        debt.

    •   What is your current monthly payment on your educational debt?

    •   About how many remaining years of payment do you have?

The first part of Exhibit 31 stratifies total reported cumulative law school-related debt by generation (Millennials,
Generation Xers and Baby Boomers). Private Practitioners report a median debt of $60,000, government
attorneys report $45,000, and In-house Counsel report $70,000. Debt is long-lived.

The second part of Exhibit 31 stratifies current monthly payments to reduce law school debt by generation.
Private Practitioners report a median payment of $470/month, government attorneys report a median payment of
$153/month, and in-house counsel report a median payment of $375/month.




                                                                                                                        30
                 Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 59 of 124. PageID #: 909




EXHIBIT 31: DISTRIBUTIONS OF 2019 TOTAL CUMULATIVE LAW SCHOOL DEBT AND CURRENT MONTHLY PAYMENTS BY GENERATION

Private Practitioners                                                   Total Cumulative Law School Debt
Generation
                              N                25th Percentile   Median                  Mean              75th Percentile   95th Percentile
Millennials (1980-1994)       63               45,000            80,000                  98,810            140,000           210,000
Generation Xers (1965-1979)   74               30,000            60,000                  71,088            90,000            160,000
Baby boomers (1944-1964)      43               10,000            15,000                  32,228            40,000            132,000
Total                         181              $25,000           $60,000                 $71,499           $100,000          $200,000


Government Attorneys                                                         Government Attorneys
                              N                25th Percentile   Median                  Mean              75th Percentile   95th Percentile
Millennials (1980-1994)       30               75,000            110,000                 113,380           150,000           275,000
Generation Xers (1965-1979)   20               -                 47,500                  67,450            130,000           207,500
Baby boomers (1944-1964)      21               -                 -                       6,738             6,000             25,000
Total                         71               -                 $45,000                 $68,900           $125,000          $200,000


In-House Counsel                                                               In-House Counsel
                              N                25th Percentile    Median                 Mean              75th Percentile   95th Percentile
Millennials (1980-1994)       17               50,000             90,000                 87,706            116,000           240,000
Generation Xers (1965-1979)   15               15,000             70,000                 72,000            130,000           190,000
Baby boomers (1944-1964)      7                -                  10,000                 41,000            100,000           152,000
Total                         39               $15,000            $70,000                $73,282           $120,000          $190,000


                                                                        CURRENT MONTHLY PAYMENT FOR:
Private Practitioners                                                         Private Practitioners
Generation
                              N                25th Percentile    Median                 Mean              75th Percentile   95th Percentile
Millennials (1980-1994)       80               302                470                    577               775               1450
Generation Xers (1965-1979)   59               300                418                    535               725               1200
Baby Boomers (1944-1964)      8                244                425                    553               675               1600
Total                         148              $300               $470                   $559              $738              $1,200


Government Attorneys                                                         Government Attorneys
                              N                25th Percentile    Median                 Mean              75th Percentile   95th Percentile
Millennials (1980-1994)       39               145                315                    414               500               1,400
Generation Xers (1965-1979)   35               -                  200                    292               450               1,200
Baby Boomers (1944-1964)      29               -                  -                      34                -                 385
Total                         104              $0                 $153                   $250              $412              $1,200


In-House Counsel                                                               In-House Counsel
                              N                25th Percentile    Median                 Mean              75th Percentile   95th Percentile
Millennials (1980-1994)       26               250                500                    639               1,087             1800
Generation Xers (1965-1979)   24               -                  397                    583               1,100             1500
Baby Boomers (1944-1964)      11               -                  -                      211               325               1000
Total                         61               $0                 $375                   $540              $1,000            1500




                                                                                                                                               31
                  Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 60 of 124. PageID #: 910




Respondents report the number of remaining years of payments with a median of 15 years for
Private Practitioners, five years for government attorneys and nine years for In-house Counsel.
Exhibit 32 distributes remaining years of payment by generation.

The survey queried as to the degree of deferrals experienced by practice class. About 9.3% of private
practitioners are in deferral on paying off educational debt, while 5.2% of government attorneys and 4.8%
of in-house counsel report deferral status.

EXHIBIT 32: DISTRIBUTIONS OF 2019 REMAINING YEARS OF PAYMENT BY GENERATION

                                                                              Private Practitioners

Generation                    N                 25th Percentile     Median               Mean         75th Percentile   95th Percentile
Millennials (after 1980)      93                9                   19                   20           22                35
Generation Xers (1961-1980)   64                7                   13                   13           18                25
Baby Boomers (1944-1960)      16                5                   9                    11           18                30
Total                         174               7                   15                   17           20                30


                                                                             Government Attorneys
Generation                    N                 25th Percentile     Median               Mean         75th Percentile   95th Percentile
Millennials (after 1980)      42                6                   10                   12           18                30
Generation Xers (1961-1980)   37                -                   3                    6            9                 20
Baby Boomers (1944-1960)      29                -                   -                    1            0                 8
Total                         109               0                   5                    7            10                22


                                                                               In-House Counsel
Generation                    N                 25th Percentile     Median               Mean         75th Percentile   95th Percentile
Millennials (after 1980)      29                7                   12                   12           19                21
Generation Xers (1961-1980)   25                -                   9                    9            14                20
Baby Boomers (1944-1960)      10                -                   -                    2            3                 10
Total                         64                -                   9                    9            15                20




                                                                                                                                          32
                   Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 61 of 124. PageID #: 911




Income by Field of Law
Attorneys were asked to select from a list of various fields of law those that provided their highest sources of
income, which is defined here as primary field of law. Exhibit 33 distributes 2018 net incomes of all private
practice respondents by their reported primary source of income. Exhibit 34 considers full-time private
practitioners only. Exhibit 35, in addition to field of law, includes practice emphasis for government attorneys and
in-house counsel.

EXHIBIT 33: 2018 NET INCOME BY PRIMARY FIELD OF LAW, PRIVATE PRACTITIONERS

                                                                                 Value by Percentile

Primary Field of Law                  N           Mean                25th Percentile      Median      75th Percentile   95th Percentile
Administrative Law                    7           $97,714             $14,000              $77,000     $205,000          $236,000
Bankruptcy/Debtor Law                 10          $134,467            $82,000              $135,000    $200,000          $264,400
Consumer Law                          5           $88,000             $60,000              $80,000     $90,000           $150,000
Corporate/Business Law                25          $174,664            $78,000              $120,000    $190,000          $500,000
Criminal (Public Defendant)           7           $68,571             $30,000              $60,000     $120,000          $130,000
Criminal (Private Defendant)          11          $193,818            $80,000              $100,000    $145,000          $1,000,000
Domestic Relations/Family Law/        45          $92,403             $45,000              $75,000     $110,000          $210,000
Juvenile Law
Education Law                         7           $106,095            $66,667              $84,000     $135,000          $200,000
Elder Law/Public Benefits/ERISA       20          $139,900            $97,500              $129,500    $182,500          $250,000
General Practice                      14          $65,357             $35,000              $60,000     $90,000           $188,000
Insurance Law                         8           $132,125            $85,000              $103,000    $154,500          $300,000
Intellectual Property                 10          $142,193            $59,000              $142,500    $200,000          $325,000
Labor Law (Labor)                     7           $140,143            $84,000              $92,000     $180,000          $277,000
Employment Law (Labor)                7           $198,143            $77,000              $140,000    $200,000          $675,000
Medical Malpractice                   4           $450,000            $250,000             $450,000    $650,000          $700,000
Municipal/Public Entity Law           5           $130,000            $125,000             $140,000    $150,000          $150,000
Personal Injury (Defendant)           4           $167,250            $112,000             $175,000    $222,500          $245,000
Personal Injury (Plaintiff)           14          $116,450            $70,000              $93,148     $165,000          $250,000
Real Property Law                     25          $120,680            $60,000              $110,000    $130,000          $300,000
Trial Practice, not PI                13          $196,346            $75,000              $96,000     $180,000          $750,000
(General Civil)
Trial Practice, not PI (Commercial)   8           $218,125            $90,000              $142,500    $275,000          $650,000
Estate Planning/Wealth Man-           26          $131,112            $79,000              $110,000    $150,000          $300,000
agement
Probate/Decedent's Estates            47          $91,320             $50,000              $80,000     $128,000          $185,000
Workers' Compensation (Plaintiff)     7           $157,000            $65,000              $130,000    $220,000          $357,000
Workers' Compensation                 5           $147,000            $115,000             $120,000    $200,000          $240,000
(Defendant)
Total                                 371         $130,001            $65,000              $100,000    $150,000          $300,000




                                                                                                                                           33
                   Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 62 of 124. PageID #: 912




EXHIBIT 34: 2018 NET INCOME BY FIELD OF LAW, FULL-TIME PRIVATE PRACTITIONERS

                                                                                  Value by Percentile

Primary Field of Law                  N            Mean                25th Percentile      Median      75th Percentile   95th Percentile
Administrative Law                    6            $114,000            $52,000              $88,500     $205,000          $236,000
Bankruptcy/Debtor Law                 9            $148,552            $103,000             $160,000    $200,000          $264,400
Consumer Law                          5            $88,000             $60,000              $80,000     $90,000           $150,000
Corporate/Business Law                23           $179,983            $78,000              $120,000    $190,000          $500,000
Criminal (Public Defendant)           6            $74,167             $30,000              $67,500     $120,000          $130,000
Criminal (Private Defendant)          11           $193,818            $80,000              $100,000    $145,000          $1,000,000
Domestic Relations/Family Law/        39           $101,875            $55,000              $80,000     $120,000          $280,000
Juvenile Law
Education Law                         6            $109,778            $66,667              $100,000    $135,000          $200,000
Elder Law/Public Benefits/ERISA       17           $138,118            $100,000             $129,000    $150,000          $250,000
General Practice                      7            $88,286             $50,000              $90,000     $100,000          $188,000
Insurance Law                         7            $137,429            $75,000              $104,000    $159,000          $300,000
Intellectual Property                 9            $152,889            $72,000              $155,000    $200,000          $325,000
Labor Law (Labor)                     6            $149,500            $90,000              $136,000    $180,000          $277,000
Employment Law (Labor)                7            $198,143            $77,000              $140,000    $200,000          $675,000
Medical Malpractice                   4            $450,000            $250,000             $450,000    $650,000          $700,000
Municipal/Public Entity Law           5            $130,000            $125,000             $140,000    $150,000          $150,000
Personal Injury (Plaintiff)           13           $106,177            $70,000              $86,296     $125,000          $210,000
Real Property Law                     19           $144,947            $65,000              $120,000    $240,000          $307,000
Trial Practice, not PI                12           $211,875            $79,500              $98,000     $250,000          $750,000
(General Civil)
Trial Practice, not PI (Commercial)   7            $234,286            $90,000              $180,000    $360,000          $650,000
Estate Planning/Wealth Man-           23           $135,978            $79,000              $110,000    $170,000          $300,000
agement
Probate, Decedent's Estates           38           $104,498            $59,000              $97,500     $131,000          $250,000
Workers' Compensation (Plaintiff)     5            $187,000            $130,000             $220,000    $220,000          $357,000
Workers' Compensation (De-            4            $153,750            $87,500              $157,500    $220,000          $240,000
fendant)
All Full-time                         315          $141,715            $75,000              $108,800    $165,000          $325,000
Private Practitoners




                                                                                                                                            34
                  Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 63 of 124. PageID #: 913




EXHIBIT 35: 2018 NET INCOME BY PRIMARY FIELD OF LAW, GOVERNMENT ATTORNEYS AND IN-HOUSE COUNSEL BY FIELD OF LAW AND PRACTICE EMPHASES

                                                                             Value by Percentile

Primary Field of Law           N               Mean               25th Percentile      Median            75th Percentile    95th Percentile
Judge/Magistrate (full-time)   12              $99,538            $70,000              $96,000           $135,000           $140,550
City government                3               $68,233            $49,700              $70,000           $85,000            $85,000
County government              20              $64,300            $48,500              $64,000           $76,500            $101,500
State government- AG office    7               $84,000            $58,000              $70,000           $95,000            $165,000
State government - other       8               $76,062            $55,500              $82,000           $103,000           $123,000
Public interest/non-profit     10              $83,189            $64,900              $85,500           $92,000            $125,000
attorney
All Government Attorneys       66              $80,251            $58,000              $73,500           $95,000            $140,550


                                                                             Value by Percentile

Practice Emphasis              N               Mean               25th Percentile      Median            75th Percentile    95th Percentile
Criminal prosecution           13              $64,769            $56,000              $66,000           $78,000            $87,000
Criminal defense               6               $69,067            $40,000              $59,950           $100,000           $150,000
Litigation                     16              $81,000            $57,000              $72,500           $104,500           $140,000
Government affairs/ external   8               $78,999            $64,995              $71,000           $92,000            $116,000
relations
Preside over hearings/ cases   11              $103,586           $85,000              $97,000           $140,000           $140,550
All Government Attorneys       58              $80,785            $58,000              $71,000           $95,000            $140,550


                                                                             Value by Percentile

Organization Type              N               Mean               25th Percentile      Median            75th Percentile    95th Percentile
Public company (for-profit)    19              $157,726           $100,000             $125,000          $190,000           $500,000
Private company (for-profit)   18              $143,136           $72,000              $121,500          $175,000           $385,000
Wholly owned subsidiary        3               $119,000           $75,000              $122,000          $160,000           $160,000
Not-for-profit organization    6               $122,833           $80,000              $110,000          $140,000           $228,000
All In-House Counsel           46              $144,940           $80,000              $124,000          $175,000           $350,000




                                                                                                                                              35
                 Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 64 of 124. PageID #: 914




Income by Years in Practice
Attorney income increases with tenure, as displayed in Exhibit 36.

EXHIBIT 36: 2018 NET INCOME BY YEARS OF PRACTICE, ALL ATTORNEY CLASSES

All Private Practitioners                                                       Value by Percentile
Years in Practice            N                   Mean               25th Percentile       Median      75th Percentile   95th Percentile
1 to 2                       12                  $61,758            $43,000               $50,000     $75,500           $145,000
3 to 5                       30                  $77,667            $57,000               $73,000     $82,000           $180,000
6 to 10                      51                  $95,416            $60,000               $86,000     $127,000          $202,000
11 to 15                     30                  $128,383           $72,000               $100,000    $130,000          $675,000
16 to 25                     73                  $149,658           $84,000               $110,000    $200,000          $340,000
26 to 35                     78                  $160,014           $75,000               $127,000    $200,000          $403,000
36+                          105                 $130,952           $65,000               $100,000    $180,000          $277,000
All Attorneys                379                 $129,142           $65,000               $100,000    $150,000          $300,000


Full-time Private                                                               Value by Percentile
Practitioners Only
Years in Practice            N                   Mean               25th Percentile       Median      75th Percentile   95th Percentile
1 to 2                       9                   $70,667            $50,000               $50,000     $79,000           $145,000
3 to 5                       27                  $83,333            $59,000               $75,000     $90,000           $180,000
6 to 10                      45                  $103,827           $70,000               $95,000     $130,000          $202,000
11 to 15                     27                  $139,141           $77,000               $100,000    $130,000          $675,000
16 to 25                     63                  $160,240           $90,000               $112,000    $200,000          $340,000
26 to 35                     70                  $173,344           $84,000               $135,500    $225,000          $403,000
36+                          78                  $149,264           $75,000               $120,000    $200,000          $300,000
All Full-time Private        319                 $141,651           $75,000               $108,800    $165,000          $325,000
Practitioners


Government Attorney                                                             Value by Percentile
Years in Practice            N                   Mean                25th Percentile      Median      75th Percentile   95th Percentile
1 to 2                       6                   $38,917             $39,000              $42,500     $45,000           $60,000
3 to 5                       8                   $51,463             $46,350              $50,500     $54,000           $78,000
6 to 10                      14                  $73,964             $58,000              $70,000     $86,500           $125,000
11 to 15                     7                   $98,141             $70,000              $84,000     $130,000          $165,000
16 to 25                     16                  $85,241             $65,500              $82,500     $94,500           $140,000
26 to 35                     10                  $88,090             $70,000              $82,000     $92,000           $140,000
36+                          9                   $112,011            $95,000              $107,000    $140,550          $150,000
All Government Attorneys     70                  $80,293             $58,000              $73,500     $95,000           $140,550


In-House Counsel                                                                Value by Percentile
Years in Practice            N                   Mean                25th Percentile      Median      75th Percentile   95th Percentile
3 to 5                       4                   $79,614             $51,729              $75,729     $107,500          $125,000
6 to 10                      16                  $112,563            $80,000              $121,500    $134,500          $175,000
11 to 15                     10                  $128,280            $88,000              $122,399    $140,000          $220,000
16 to 25                     7                   $143,286            $72,000              $135,000    $200,000          $280,000
26 to 35                     4                   $267,000            $209,000             $264,000    $325,000          $350,000
36+                          4                   $280,000            $117,500             $272,500    $442,500          $500,000
All In-House Counsel         47                  $143,133            $75,000              $123,000    $175,000          $350,000




                                                                                                                                          36
                 Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 65 of 124. PageID #: 915




Attorney Income by Firm Size
Exhibit 37 displays 2018 attorney net income by firm size. Within larger firms, lower percentile values generally
represent associates, while higher percentile values represent partners. Median levels, in this exhibit, represent a
mix of both categories.


EXHIBIT 37: 2018 NET INCOME BY FIRM SIZE, ALL CLASSES OF ATTORNEYS

                                                                                Value by Percentile
Size of Firm                  N                   Mean               25th Percentile      Median      75th Percentile   95th Percentile
(Number of Attorneys)
1                             144                 $107,679           $40,000              $80,000     $129,000          $265,000
2                             40                  $138,179           $75,000              $100,000    $169,000          $351,500
3 to 6                        96                  $123,125           $75,000              $98,000     $150,000          $250,000
7 to 10                       27                  $136,758           $66,667              $108,800    $150,000          $350,000
11 to 20                      14                  $145,571           $96,000              $145,000    $180,000          $250,000
21 to 50                      27                  $156,148           $72,000              $110,000    $190,000          $400,000
>50                           24                  $223,813           $106,500             $147,500    $240,000          $750,000
All Private Practitioners     372                 $129,492           $65,000              $100,000    $150,000          $300,000


                                                                                Value by Percentile
Size of Firm (Number of       N                   Mean               25th Percentile      Median      75th Percentile   95th Percentile
Attorneys)
1                             99                  $135,946           $63,750              $100,000    $160,000          $300,000
2                             38                  $140,925           $75,000              $101,000    $180,000          $403,000
3 to 6                        90                  $122,789           $75,000              $95,500     $150,000          $250,000
7 to 10                       27                  $136,758           $66,667              $108,800    $150,000          $350,000
11 to 20                      12                  $131,917           $91,000              $127,500    $170,000          $200,000
21 to 50                      25                  $162,240           $72,000              $115,000    $190,000          $400,000
>50                           24                  $223,813           $106,500             $147,500    $240,000          $750,000
All Full-time Private         315                 $141,485           $75,000              $106,000    $165,000          $325,000
Practitioners


                                                                                Value by Percentile
Size of Firm (Number of       N                   Mean               25th Percentile      Median      75th Percentile   95th Percentile
Attorneys)
1                             4                   $79,750            $70,000              $78,500     $89,500           $92,000
3 to 6                        20                  69,192             $50,500              $60,000     $85,000           $128,000
7 to 10                       8                   $88,063            $75,500              $83,250     $99,000           $123,000
11 to 20                      14                  $88,793            $56,000              $80,500     $125,000          $140,550
21 to 50                      6                   $76,983            $55,000              $71,450     $87,000           $122,000
>50                           11                  $74,018            $50,000              $70,000     $85,000           $165,000
All Government Attorneys      65                  $78,054            $57,850              $70,000     $92,000           $140,000


                                                                                Value by Percentile
Size of Firm (Number of       N                   Mean               25th Percentile      Median      75th Percentile   95th Percentile
Attorneys)
1                             12                  $142,205           $79,500              $132,500    $185,500          $280,000
2                             9                   105,778            $85,000              $123,000    $125,000          $141,000
3 to 6                        17                  127,353            $70,000              $118,000    $141,000          $350,000
7 to 10                       5                   132,359            $72,000              $122,797    $125,000          $300,000
All In-House Counsel          46                  $137,875           $75,000              $122,899    $160,000          $300,000




                                                                                                                                          37
                  Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 66 of 124. PageID #: 916




Attorney Income by Office Location
Exhibit 38 displays 2018 annual net income of Ohio attorneys within major metropolitan areas and regions, along
with all major jurisdictions. Exhibits 39-41 only include full-time private practitioners and in-house counsel.

EXHIBIT 38: 2018 NET INCOME, ALL PRIVATE PRACTITIONERS BY OFFICE LOCATION

                                                                                 Value by Percentile
Office Location               N                   Mean                25th Percentile      Median      75th Percentile   95th Percentile
Combined Areas
Greater Cleveland             79                  $129,000            $65,000              $99,000     $180,000          $325,000
Greater Cincinnati            29                  $134,293            $72,000              $105,000    $132,500          $210,000
Greater Columbus              92                  $159,093            $75,000              $120,000    $200,000          $403,000
Greater Dayton                26                  $115,127            $45,000              $78,000     $128,000          $300,000
Northeast Region              79                  $100,407            $60,000              $90,000     $115,192          $277,000
Northwest Region              44                  $122,532            $84,500              $110,500    $147,500          $243,000
Southern Region               30                  $126,163            $40,000              $92,500     $150,000          $240,000
All Private Practitioners     379                 $128,823            $65,000              $100,000    $150,000          $300,000


                                                                                 Value by Percentile
Office Location Detailed      N                   Mean                25th Percentile      Median      75th Percentile   95th Percentile
Downtown Cleveland            25                  $176,384            $80,000              $130,000    $200,000          $500,000
Suburban Cleveland            54                  $107,064            $60,000              $82,000     $150,000          $265,000
Downtown Cincinnati           17                  $148,647            $72,000              $100,000    $127,000          $950,000
Suburban Cincinnati           12                  $113,958            $71,500              $124,500    $138,750          $210,000
Downtown Columbus             43                  $168,081            $77,000              $125,000    $220,000          $340,000
Suburban Columbus             49                  $151,206            $72,000              $115,000    $180,000          $403,000
Akron                         29                  $95,851             $55,000              $75,000     $108,800          $277,000
Canton                        8                   $135,196            $75,500              $102,500    $178,784          $360,000
Dayton                        26                  $115,127            $45,000              $78,000     $128,000          $300,000
Toledo                        23                  $120,261            $80,000              $100,000    $150,000          $236,000
Youngstown                    8                   $110,875            $87,500              $96,500     $137,500          $160,000
Northeast Ohio                34                  $93,644             $55,000              $77,500     $110,000          $250,000
Northwest Ohio                21                  $125,019            $90,000              $112,000    $145,000          $243,000
Southeast Ohio                10                  $212,200            $100,000             $135,000    $200,000          $1,000,000
Southwest Ohio                7                   $59,200             $39,400              $55,000     $100,000          $125,000
Central Ohio                  13                  $96,038             $40,000              $79,500     $135,000          $240,000
All Private Practitioners     380                 $128,958            $65,000              $100,000    $150,000          $300,000




                                                                                                                                           38
                  Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 67 of 124. PageID #: 917




EXHIBIT 39: 2018 NET INCOME, ALL FULL-TIME PRIVATE PRACTITIONERS BY OFFICE LOCATION

                                                                                 Value by Percentile
Office Location Combined      N                   Mean                25th Percentile      Median      75th Percentile   95th Percentile
Areas
Greater Cleveland             68                  $142,781            $72,000              $112,500    $187,500          $325,000
Greater Cincinnati            21                  $151,690            $80,000              $120,000    $132,500          $210,000
Greater Columbus              78                  $176,045            $78,000              $126,000    $205,000          $600,000
Greater Dayton                21                  $133,252            $57,000              $80,000     $140,000          $300,000
Northeast Region              65                  $107,607            $70,000              $90,000     $120,000          $277,000
Northwest Region              42                  $121,224            $84,000              $110,500    $145,000          $243,000
Southern Region               24                  $148,146            $57,000              $110,000    $167,500          $240,000
All Full-time Private         319                 $141,272            $75,000              $106,000    $165,000          $325,000
Practitioners


                                                                                 Value by Percentile
Office Location Detailed      N                   Mean                25th Percentile      Median      75th Percentile   95th Percentile
Downtown Cleveland            24                  $181,233            $92,000              $137,500    $212,500          $500,000
Suburban Cleveland            44                  $121,807            $65,000              $85,500     $172,500          $265,000
Downtown Cincinnati           13                  $161,231            $79,000              $100,000    $127,000          $950,000
Suburban Cincinnati           8                   $136,188            $115,000             $129,500    $166,250          $210,000
Downtown Columbus             39                  $172,936            $77,000              $125,000    $230,000          $600,000
Suburban Columbus             39                  $179,154            $90,000              $130,000    $200,000          $675,000
Akron                         24                  $101,333            $52,500              $77,500     $115,096          $277,000
Canton                        8                   $135,196            $75,500              $102,500    $178,784          $360,000
Dayton                        21                  $133,252            $57,000              $80,000     $140,000          $300,000
Toledo                        21                  $117,429            $80,000              $100,000    $130,000          $236,000
Youngstown                    7                   $112,857            $85,000              $96,000     $140,000          $160,000
Northeast Ohio                26                  $103,496            $63,750              $90,000     $120,000          $180,000
Northwest Ohio                21                  $125,019            $90,000              $112,000    $145,000          $243,000
Southeast Ohio                8                   $255,250            $120,000             $150,000    $201,000          $1,000,000
Southwest Ohio                6                   $62,500             $40,000              $55,000     $100,000          $125,000
Central Ohio                  10                  $113,850            $59,000              $92,500     $185,000          $240,000
All Full-time Private         320                 $141,393            $75,000              $107,400    $165,000          $322,500
Practitioners




                                                                                                                                           39
                  Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 68 of 124. PageID #: 918




EXHIBIT 40: 2018 NET INCOME, ALL IN-HOUSE COUNSEL BY OFFICE LOCATION

                                                                                  Value by Percentile
Office Location                  N               Mean                  25th Percentile      Median      75th Percentile   95th Percentile
Greater Cleveland                7               $145,286              $80,000              $85,000     $228,000          $350,000
Greater Cincinnati               6               $105,133              $88,000              $110,000    $122,797          $125,000
Greater Columbus                 18              $127,833              $69,000              $121,500    $140,000          $500,000
Northeast Region                 4               $142,500              $122,500             $124,000    $162,500          $200,000
Northwest Region                 4               $138,864              $95,229              $152,000    $182,500          $190,000
Southern Region                  4               $204,250              $66,000              $186,000    $342,500          $385,000
All Locations                    44              $140,256              $75,000              $122,399    $150,500          $350,000


                                                                                  Value by Percentile
Detail Office Location           N               Mean                  25th Percentile      Median      75th Percentile   95th Percentile
Downtown Cleveland               3               $185,000              $85,000              $120,000    $350,000          $350,000
Suburban Cleveland               4               $115,500              $75,000              $82,000     $156,000          $228,000
Suburban Cincinnati              4               $105,699              $87,500              $111,399    $123,899          $125,000
Downtown Columbus                6               $91,500               $69,000              $82,500     $125,000          $140,000
Suburban Columbus                12              $146,000              $71,250              $130,000    $150,500          $500,000
Northwest Ohio (exc. Toledo)     4               $138,864              $95,229              $152,000    $182,500          $190,000
Detailed Locations               44              $140,256              $75,000              $122,399    $150,500          $350,000




EXHIBIT 41: 2018 NET INCOME, ALL GOVERNMENT ATTORNEYS BY OFFICE LOCATION

                                                                                  Value by Percentile
Office Location                  N               Mean                  25th Percentile      Median      75th Percentile   95th Percentile
Greater Cleveland                2               $54,850               $49,700              $54,850     $60,000           $60,000
Greater Cincinnati               5               $93,910               $60,000              $92,000     $125,000          $140,550
Greater Columbus                 23              $84,109               $58,000              $85,000     $100,000          $140,000
Greater Dayton                   2               $59,950               $55,000              $59,950     $64,900           $64,900
Northeast Region                 5               $92,900               $78,000              $86,500     $107,000          $130,000
Northwest Region                 15              $67,657               $56,000              $65,000     $83,000           $122,000
Southern Region                  14              $82,999               $66,000              $74,500     $97,000           $150,000
Total                            66              $79,924               $58,000              $73,500     $92,000           $140,000


                                                                                  Value by Percentile
Detailed Office Location         N               Mean                  25th Percentile      Median      75th Percentile   95th Percentile
Downtown Columbus                23              $84,109               $58,000              $85,000     $100,000          $140,000
Toledo                           6               $88,333               $78,000              $84,000     $87,000           $122,000
Northeast Ohio (exc. Akron,      4               $83,625               $70,500              $82,250     $96,750           $107,000
Canton, Cleveland, Youngstown)
Northwest Ohio (exc. Toledo)     9               $53,872               $45,000              $57,850     $60,000           $70,000
Southeast Ohio                   4               $81,750               $72,500              $82,000     $91,000           $97,000
Central Ohio (exc. Metro         7               $81,284               $45,000              $69,990     $140,000          $150,000
Columbus)
Total                            68              $81,037               $59,000              $76,500     $95,000           $140,550




                                                                                                                                            40
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 69 of 124. PageID #: 919




Gender Variations in Attorney Income
The 2018 median net income for full-time female attorneys in private practice ($86,000) is 75% of the
2018 median net income for male attorneys in private practice ($115,000). The “gap” for part-time attorneys
is 77% ($60,000 for males versus $46,000 for females).

When considering the major practice classification groups of the survey respondents, median income for males
exceeds attorney income of females for all classes except space-sharers and city/county government attorney
(Exhibit 42). The gender gap is smaller for in-house counsel and government attorneys than it is for private
practitioners (Exhibit 43).

EXHIBIT 42: 2018 ATTORNEY MEDIAN NET INCOME BY GENDER AND PRACTICE CLASS




EXHIBIT 43: 2018 FULL-TIME ATTORNEY MEDIAN NET INCOME BY PRACTICE CLASS AND GENDER




                                                                                                               41
              Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 70 of 124. PageID #: 920




With respect to private practitioners, female income exceeds male income in the 1-10 and the 16-25 years-in-
practice categories. Male income exceeds female income significantly in the 11-15 and 26-35 years-in-practice
categories. The gender gap is smallest among younger cohorts of respondents (Exhibit 44).

EXHIBIT 44: FULL-TIME PRIVATE PRACTITIONER 2018 MEDIAN NET INCOME BY YEARS IN PRACTICE AND GENDER




For in-house counsel, male incomes exceed female incomes in all years-in-practice categories (Exhibit 45).

EXHIBIT 45: FULL-TIME IN-HOUSE COUNSEL 2018 MEDIAN NET INCOME BY YEARS IN PRACTICE AND GENDER




                                                                                                                42
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 71 of 124. PageID #: 921




Government attorneys express near parity in gender-associated income gaps due to female income exceeding
male income at the 11-25 years-in-practice category (Exhibit 46).


EXHIBIT 46: FULL-TIME GOVERNMENT ATTORNEY 2018 MEDIAN NET INCOME BY YEARS IN PRACTICE AND GENDER




                                                                                                           43
                  Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 72 of 124. PageID #: 922




2019 Attorney Hourly Billing Rates and Practices
Attorney Hourly Billing Rates
The 2019 median hourly billing rate is $250 ($207 in 2013). While many factors affect the setting of hourly billing
rates, Exhibit 47 includes three: respondents' firm size, years in practice and office location. Exhibit 48 identifies
primary field of law and practice classification.


EXHIBIT 47: 2019 HOURLY BILLING RATES BY FIRM SIZE, YEARS IN PRACTICE AND OFFICE LOCATION

                                                                                         Value by Percentile

Size of Firm                              N                 Mean               25th Percentile     Median      75th Percentile   95th Percentile
1                                         289               $232               $180                $225        $250              $395
2                                         71                $248               $200                $250        $285              $400
3 to 6                                    158               $266               $200                $250        $300              $450
7 to 10                                   37                $301               $200                $240        $300              $425
11 to 20                                  31                $278               $200                $270        $325              $435
21 to 50                                  49                $272               $200                $250        $310              $430
>50                                       51                $369               $255                $350        $475              $610
Total                                     686               $260               $200                $250        $300              $450


                                                                                        Value by Percentile
Years in Practice                         N                 Mean               25th Percentile     Median      75th Percentile   95th Percentile
1 to 2                                    20                $164               $128                $165        $208              $295
3 to 5                                    39                $210               $175                $200        $245              $285
6 to 10                                   70                $225               $195                $215        $250              $325
11 to 15                                  49                $273               $225                $250        $300              $425
16 to 25                                  127               $252               $200                $250        $300              $435
26 to 35                                  161               $260               $200                $250        $300              $495
36+                                       234               $293               $200                $250        $350              $525
Total                                     700               $261               $200                $250        $300              $460


                                                                                        Value by Percentile
Office Location                           N                 Mean               25th Percentile     Median      75th Percentile   95th Percentile
Downtown Cleveland                        46                $320               $240                $313        $395              $595
Suburban Cleveland                        102               $268               $200                $250        $300              $425
Downtown Cincinnati                       37                $311               $245                $300        $350              $600
Suburban Cincinnati                       28                $290               $240                $250        $300              $525
Downtown Columbus                         77                $324               $250                $300        $375              $555
Suburban Columbus                         94                $248               $200                $250        $300              $420
Akron                                     45                $231               $175                $205        $300              $350
Canton                                    14                $242               $225                $250        $285              $350
Dayton                                    45                $225               $175                $220        $270              $325
Toledo                                    33                $264               $200                $225        $275              $470
Youngstown                                16                $210               $175                $200        $215              $375
Northeast Ohio                            56                $217               $190                $203        $250              $300
Northwest Ohio                            34                $260               $185                $200        $225              $425
Southeast Ohio                            22                $249               $200                $243        $300              $350
Southwest Ohio                            17                $203               $190                $200        $225              $250
Central Ohio                              29                $198               $160                $200        $250              $275
Total                                     702               $261               $200                $250        $300              $460




                                                                                                                                                   44
                    Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 73 of 124. PageID #: 923




EXHIBIT 48: 2019 HOURLY BILLING RATES BY FIELD OF LAW AND PRACTICE CLASS

                                                                                    Value by Percentile
Specialty                                          N                Mean   25th Percentile    Median      75th Percentile   95th Percentile
Administrative Law                                 9                $256   $240               $290        $325              $350
Appelate Law                                       6                $202   $185               $200        $225              $250
Bankruptcy/Debtor Law                              11               $273   $250               $265        $300              $350
Collections                                        9                $281   $250               $250        $350              $430
Consumer Law                                       11               $424   $275               $435        $515              $650
Corporate/Business Law                             52               $292   $210               $250        $325              $600
Criminal (Public Defendant)                        14               $176   $125               $188        $225              $300
Criminal (Private Defendant)                       13               $259   $200               $250        $300              $370
Domestic Relations/Family Law/Juvenile Law         90               $233   $200               $225        $275              $375
Education Law                                      8                $254   $213               $243        $263              $400
Elder Law/Public Benefits/ERISA                    24               $278   $238               $275        $300              $405
Environmental/Natural Resources Law                7                $325   $250               $300        $390              $480
General Practice                                   26               $219   $200               $200        $250              $325
Immigration Law                                    4                $193   $150               $210        $235              $250
Insurance law                                      19               $207   $150               $170        $275              $400
Intellectual Property                              14               $328   $245               $305        $420              $595
Labor Law (Labor)                                  11               $227   $170               $250        $280              $285
Employment Law (Management)                        11               $279   $200               $260        $345              $495
Employment Law (Labor)                             19               $353   $250               $375        $425              $525
Medical Malpractice                                8                $313   $223               $300        $400              $450
Municipal/Public Entity Law                        10               $195   $175               $200        $200              $300
Personal Injury (Defendant)                        6                $164   $140               $155        $200              $205
Personal Injury (Plaintiff)                        27               $231   $195               $225        $250              $325
Professional Liability                             4                $356   $238               $338        $475              $600
Real Property Law                                  45               $292   $180               $250        $310              $465
Social Security                                    4                $336   $288               $363        $385              $395
Taxation                                           7                $359   $180               $300        $625              $660
Trial Practice, not PI (General Civil)             29               $290   $200               $250        $300              $610
Trial Practice, not PI (Commercial)                17               $308   $225               $285        $350              $525
Estate Planning/Wealth Management                  46               $251   $200               $250        $285              $375
Probate/Decedent's Estates                         83               $223   $190               $225        $250              $300
Workers' Compensation (Plaintiff)                  9                $200   $200               $200        $250              $300
Workers' Compensation (Defendant)                  10               $240   $190               $215        $235              $455
Total                                              680              $261   $200               $250        $300              $460


                                                                                    Value by Percentile
Practice Classification                            N                Mean   25th Percentile    Median      75th Percentile   95th Percentile
Sole Practitioner with office outside of home      201              $239   $200               $225        $250              $395
Sole Practitioner with home office only            72               $224   $150               $200        $265              $450
Sole Practitioner with 1+ associates               32               $290   $250               $268        $325              $480
Space sharer                                       17               $234   $200               $225        $250              $395
Partner in firm with 2-7 partners                  154              $277   $210               $250        $300              $425
Partner in firm with 8+ partners                   77               $350   $265               $340        $425              $600
Of Counsel                                         23               $330   $250               $300        $425              $500
Associate with Sole Practitioner                   18               $218   $175               $200        $275              $375
Associate in firm with 2-7 partners                52               $224   $200               $208        $250              $350
Associate in firm with 8+ partners                 40               $229   $183               $235        $265              $313
Total                                              690              $261   $200               $250        $300              $460



                                                                                                                                              45
                  Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 74 of 124. PageID #: 924




Hourly Billing Rates for Associates and Legal Assistants
The distribution of hourly billing rates for associates and legal assistants are summarized by years of experience
(Exhibit 49), by office location (Exhibits 50 and 51) and by firm size (Exhibits 52 and 53).


EXHIBIT 49: DISTRIBUTIONS OF 2019 HOURLY BILLING RATES FOR ASSOCIATES AND LEGAL ASSISTANTS BY FOUR LEVELS OF EXPERIENCE

                                                                                  Column Percents
                                  None                3 Years Experience               5 Years Experience         10 Years Experience
Associate Billing Rate Category
                                  N      %            N                    %           N              %           N                %
<$146                             89     37.2         37                   15.5        28             12.7        27               11.7
$146-155                          42     17.6         41                   17.2        15             6.8         9                3.9
$156-165                          13     5.4          12                   5.0         17             7.7         7                3.0
$166-175                          21     8.8          29                   12.2        20             9.0         13               5.6
$176-199                          30     12.6         29                   12.2        16             7.2         21               9.1
$200-224                          28     11.7         49                   20.6        43             19.5        30               13.0
$225-249                          11     4.6          17                   7.1         30             13.6        23               10.0
$250-274                          3      1.3          16                   6.7         21             9.5         36               15.6
$275-299                          -      -            4                    1.7         18             8.1         21               9.1
$300-324                          -      -            3                    1.3         8              3.6         19               8.2
$325-349                          -      -            -                    -           3              1.4         8                3.5
$350-379                          -      -            -                    -           -              -           7                3.0
$380-425                          -      -            -                    -           -              -           5                2.2
>$425                             -      -            -                    -           -              -           5                2.2
Total                             270    100%         238                  100%        219            100%        231              100%


                                                                                  Column Percents

Legal Assistant Billing           None                3 Years Experience               5 Years Experience         10 Years Experience
Rate Category                     N      %            N                    %           N              %           N                %
<$71                              57     33.5         31                   17.9        30             16.6        27               11.9
$71-80                            24     14.1         26                   15.0        19             10.5        18               7.9
$81-90                            15     8.8          18                   10.4        17             9.4         18               7.9
$91-100                           33     19.4         35                   20.2        27             14.9        35               15.4
$101-110                          10     5.9          17                   9.8         19             10.5        18               7.9
$111-120                          5      2.9          8                    4.6         17             9.4         19               8.4
$121-130                          11     6.5          16                   9.2         19             10.5        33               14.5
$131-140                          -      -            3                    1.7         6              3.3         7                3.1
$141-150                          3      1.8          7                    4.0         12             6.6         21               9.3
151-160                           4      2.4          -                    -           -              -           4                1.8
161-170                           -      -            4                    2.3         3              1.7         4                1.8
>$170                             5      2.9          7                    4.0         11             6.1         23               10.1
Total                             170    100%         173                  100%        181            100%        227              100%




                                                                                                                                          46
                     Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 75 of 124. PageID #: 925




EXHIBIT 50: 2019 HOURLY BILLING RATES FOR ASSOCIATES BY OFFICE LOCATION AND EXPERIENCE
                                                                                                    Column Percents
Associate Billing Rate Group   Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton     Northeast Region   Northwest Region   Southern Region   Ohio

No Experience
<$146                          27.8%               -                    34.4%              58.3%              37.2%              57.6%              54.5%             36.9%
$146-155                       16.7%               17.2%                13.1%              -                  18.6%              27.3%              27.3%             17.8%
$156-165                       -                   -                    -                  -                  -                  -                  -                 5.5%
$166-175                       13.9%               -                    -                  -                  18.6%              -                  -                 8.9%
$176-199                       -                   24.1%                18.0%              -                  11.6%              -                  -                 12.3%
$200-224                       16.7%               17.2%                16.4%              -                  -                  -                  -                 11.9%
$225-249                       -                   -                    -                  -                  -                  -                  -                 4.7%
Total                          100%                100%                 100%               100%               100%               100%               100%              100%


                               Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton     Northeast Region   Northwest Region   Southern Region   Ohio

3 Years Experience
<$116                          1.7%                -                    1.7%               11.1%              -                  6.7%               7.1%              3.0%
$116-125                       5.2%                12.8%                5.2%               16.7%              5.7%               13.3%              10.7%             8.6%
$126-135                       3.4%                7.7%                 8.6%               -                  11.4%              3.3%               10.7%             6.8%
$136-145                       5.7%                6.9%                 14.8%              26.7%              15.9%              21.2%              33.3%             15.7%
$146-155                       20.0%               3.4%                 14.8%              13.3%              15.9%              33.3%              16.7%             17.0%
$156-165                       5.7%                10.3%                4.9%               0.0%               0.0%               3.0%               11.1%             4.7%
$166-175                       8.6%                13.8%                9.8%               13.3%              18.2%              12.1%              11.1%             12.3%
$176-199                       20.0%               10.3%                8.2%               13.3%              18.2%              6.1%               5.6%              11.9%
$200-224                       17.1%               20.7%                26.2%              13.3%              25.0%              15.2%              16.7%             20.9%
$225-249                       14.3%               13.8%                8.2%               20.0%              -                  -                  -                 7.2%
$250-274                       2.9%                17.2%                9.8%               -                  4.5%               3.0%               5.6%              6.8%
$300-324                       -                   3.4%                 1.6%               -                  -                  3.0%               -                 1.3%
Total                          100%                100%                 100%               100%               100%               100%               100%              100%


                               Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton     Northeast Region   Northwest Region   Southern Region   Ohio

5 Years Experience
<$146                          2.9%                4.3%                 12.7%              16.7%              11.6%              20.0%              30.0%             12.8%
$146-155                       5.7%                -                    7.3%               25.0%              11.6%              3.3%               -                 6.9%
$156-165                       8.6%                -                    7.3%               -                  4.7%               20.0%              5.0%              7.3%
$166-175                       8.6%                8.7%                 5.5%               8.3%               4.7%               13.3%              20.0%             8.7%
$176-199                       11.4%               4.3%                 7.3%               -                  16.3%              -                  -                 7.3%
$200-224                       20.0%               13.0%                9.1%               16.7%              20.9%              26.7%              40.0%             19.3%
$225-249                       17.1%               21.7%                10.9%              16.7%              23.3%              3.3%                                 13.8%
$250-274                       14.3%               13.0%                14.5%              -                  2.3%               10.0%              5.0%              9.6%
$275-299                       5.7%                26.1%                12.7%              8.3%               2.3%               3.3%               0.0%              8.3%
$300-324                       3%                  4%                   7%                 8%                 2%                 -                  -                 3.7%
$325-349                       3%                  -                    4%                 -                  -                  -                  -                 1.4%
Total                          100%                100%                 100%               100%               100%               100%               100%              100%


                               Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton     Northeast Region   Northwest Region   Southern Region   Ohio

10 Years Experience
<$146                          5.7%                7.7%                 12.7%              16.7%              6.8%               13.3%              33.3%             11.8%
$146-155                       -                   -                    4.8%               8.3%               6.8%               6.7%               -                 3.9%
$156-165                       2.9%                -                    1.6%               16.7%              4.5%               3.3%               -                 3.1%
$166-175                       5.7%                3.8%                 4.8%               0.0%               4.5%               13.3%              5.6%              5.7%
$176-199                       14.3%               3.8%                 4.8%               8.3%               11.4%              6.7%               16.7%             8.8%
$200-224                       5.7%                11.5%                3.2%               0.0%               20.5%              30.0%              16.7%             12.3%
$225-249                       14.3%               7.7%                 12.7%              0.0%               11.4%              3.3%               11.1%             10.1%
$250-274                       17.1%               23.1%                9.5%               25.0%              22.7%              10.0%              11.1%             15.8%
$275-299                       14.3%               19.2%                9.5%               8.3%               4.5%               6.7%               -                 9.2%
$300-324                       14.3%               11.5%                11.1%              0.0%               4.5%               3.3%               5.6%              8.3%
$325-349                       -                   3.8%                 6.3%               8.3%               2.3%               3%                 -                 3.5%
$350-379                       -                   -                    9.5                8.3                -                  -                  -                 3.1%
$380-425                       2.9                 7.7                  3.2                -                  -                  -                  -                 2.2%
>$425                          2.9                 0.0                  6.3                -                  -                  -                  -                 2.2%
Total                          100.0%              100.0%               100.0%             100.0%             100.0%             100.0%             100.0%            100.0%



                                                                                                                                                                               47
                      Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 76 of 124. PageID #: 926




EXHIBIT 51: 2019 HOURLY BILLING RATES, LEGAL ASSISTANTS BY OFFICE LOCATION AND EXPERIENCE
                                                                                                          Column Percents
Legal Assistant Billing Rate Group   Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton    Northeast Region   Northwest Region   Southern Region   Ohio

No Experience
<$71                                 28.1%               22.2%                27.0%              36.4%             44.1%              42.9%              46.2%             34.3%
$71-80                               15.6%               11.1%                10.8%              18.2%             14.7%              14.3%              7.7%              13.3%
$81-90                               6.3%                -                    13.5%              18.2%             2.9%               19.0%              7.7%              9.0%
$91-100                              12.5%               38.9%                18.9%              18.2%             23.5%              14.3%              7.7%              19.3%
$101-$110                            6.3%                -                    10.8%              -                 8.8%               -                  7.7%              6.0%
$111-120                             12.5%               -                    -                  -                 -                  -                  7.7%              3.0%
$121-130                             6.3%                11.1%                10.8%              -                 2.9%               9.5%               -                 6.6%
$131-140                             -                   5.6%                 -                  -                 -                  -                  -                 0.6%
$141-150                             -                   -                    2.7%               -                 -                  -                  15.4%             1.8%
$151-160                             -                   11.1%                -                  9.1%              -                  -                  -                 1.8%
$161-170                             3.1%                -                    -                  -                 2.9%               -                  -                 1.2%
>$170                                9.4%                -                    5.4%               -                 -                  -                  -                 3.0%
Total                                100%                100%                 100%               100%              100%               100%               100%              100%


                                     Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton    Northeast Region   Northwest Region   Southern Region   Ohio
3 Years Experience
<$71                                 12.1%               10.0%                13.2%              25.0%             20.6%              26.3%              35.7%             18.2%
$71-80                               15.2%               10.0%                10.5%              -                 23.5%              26.3%              14.3%             15.3%
$81-90                               3.0%                5.0%                 13.2%              33.3%             11.8%              10.5%              -                 10.0%
$91-100                              27.3%               15.0%                21.1%              16.7%             14.7%              21.1%              21.4%             20.0%
$101-$110                            9.1%                20.0%                7.9%               -                 17.6%              5.3%               -                 10.0%
$111-120                             -                   5.0%                 5.3%               8.3%              5.9%               -                  7.1%              4.1%
$121-130                             15.2%               5.0%                 15.8%              8.3%              -                  10.5%              7.1%              9.4%
$131-140                             -                   10.0%                -                  -                 2.9%               -                  -                 1.8%
$141-150                             3.0%                5.0%                 7.9%               -                 -                  -                  14.3%             4.1%
$151-160                             3.0%                -                    -                  -                 -                  -                  -                 0.6%
$161-170                             -                   10.0%                -                  8.3%              2.9%               -                  -                 2.4%
>$170                                12.1%               5.0%                 5.3%               -                 -                  -                  -                 4.1%
Total                                100%                100%                 100%               100%              100%               100%               100%              100%


                                     Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton    Northeast Region   Northwest Region   Southern Region   Ohio
5 Years Experience
<$71                                 11.8%               11.1%                11.9%              15.4%             24.3%              15.8%              33.3%             16.9%
$71-80                               11.8%               5.6%                 7.1%               7.7%              13.5%              15.8%              13.3%             10.7%
$81-90                               2.9%                5.6%                 11.9%              23.1%             13.5%              10.5%              -                 9.6%
$91-100                              14.7%               11.1%                11.9%              15.4%             13.5%              31.6%              13.3%             15.2%
$101-$110                            17.6%               5.6%                 11.9%              15.4%             8.1%               5.3%               6.7%              10.7%
$111-120                             2.9%                22.2%                7.1%               -                 10.8%              10.5%              -                 7.9%
$121-130                             14.7%               11.1%                11.9%              -                 8.1%               10.5%              13.3%             10.7%
$131-140                             5.9%                -                    7.1%               -                 2.7%               -                  -                 3.4%
$141-150                             -                   11.1%                9.5%               15.4%             2.7%               -                  20.0%             6.7%
$151-160                             -                   -                    2.4%               -                 -                  -                  -                 0.6%
$161-170                             -                   5.6%                 2.4%               -                 2.7%               -                  -                 1.7%
>$170                                17.6%               11.1%                4.8%               7.7%              -                  -                  -                 6.2%
Total                                100%                100%                 100%               100%              100%               100%               100%              100%


                                     Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton    Northeast Region   Northwest Region   Southern Region   Ohio
10 Years Experience
<$71                                 10.3%               3.7%                 9.8%               15.0%             12.8%              9.1%               33.3%             12.1%
$71-80                               12.8%               3.7%                 3.9%               5.0%              8.5%               13.6%              11.1%             8.0%
$81-90                               5.1%                7.4%                 7.8%               15.0%             12.8%              4.5%               -                 8.0%
$91-100                              2.6%                7.4%                 15.7%              15.0%             23.4%              31.8%              16.7%             15.6%
$101-$110                            12.8%               14.8%                5.9%               10.0%             2.1%               13.6%              -                 8.0%
$111-120                             10.3%               3.7%                 11.8%              5.0%              6.4%               9.1%               11.1%             8.5%
$121-130                             17.9%               18.5%                13.7%              5.0%              17.0%              13.6%              5.6%              14.3%
$131-140                             -                   3.7%                 5.9%               5.0%              4.3%               -                  -                 3.1%
$141-150                             5.1%                22.2%                5.9%               5.0%              6.4%               4.5%               22.2%             8.9%
$151-160                             -                   -                    2.0%               -                 4.3%               -                  -                 1.3%
$161-170                             2.6%                3.7%                 2.0%               -                 2.1%               -                  -                 2%
>$170                                20.5%               11.1%                15.7%              20.0%             -                  -                  -                 10%
Total                                100%                100%                 100%               100%              100%               100%               100%              100%



                                                                                                                                                                                   48
                      Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 77 of 124. PageID #: 927




EXHIBIT 52: 2019 HOURLY BILLING RATES FOR ASSOCIATES BY FIRM SIZE AND EXPERIENCE
                                                                                   Firm Size (Number of Attorneys)
Associate Billing Rate Group       1              2             3 to 6        7 to 10              11 to 20          21 to 50   >50      Ohio

No Experience
<$146                              72.2%          52.9%         40.5%         42.3%                37.5%             25.0%      11.8%    37.2%
$146-155                           11.1%          5.9%          22.8%         19.2%                12.5%             19.4%      14.7%    17.5%
$156-165                           5.6%           5.9%          5.1%          -                    8.3%              11.1%      2.9%     5.6%
$166-175                           5.6%           17.6%         6.3%          15.4%                8.3%              11.1%      5.9%     9.0%
$176-199                           -              5.9%          5.1%          7.7%                 20.8%             19.4%      26.5%    12.0%
$200-224                           5.6%           5.9%          12.7%         7.7%                 8.3%              8.3%       26.5%    12.0%
$225-249                           -              -             5.1%          3.8%                 -                 5.6%       11.8%    4.7%
$250-274                           -              5.9%          1.3%          -                    4.2%              -          -        1.3%
$275-299                           -              -             1.3%          -                    -                 -          -        0.4%
$300-324                           -              -             -             3.8%                 -                 -          -        0.4%
Total                              100%           100%          100%          100%                 100%              100%       100%     100%


                                   1              2             3 to 6        7 to 10              11 to 20          21 to 50   >50      Ohio
3 Years Experience
<$146                              46.7%          17.4%         17.4%         15.8%                12.5%             11.8%      -        15.5%
$146-155                           13.3%          17.4%         20.9%         21.1%                12.5%             14.7%      12.5%    17.2%
$156-165                           6.7%           -             8.1%          -                    12.5%             2.9%       -        5.2%
$166-175                           20.0%          13.0%         11.6%         10.5%                12.5%             14.7%      6.3%     12.0%
$176-199                           6.7%           8.7%          12.8%         5.3%                 12.5%             26.5%      6.3%     12.4%
$200-224                           6.7%           21.7%         16.3%         26.3%                20.8%             17.6%      37.5%    20.6%
$225-249                           -              8.7%          2.3%          15.8%                8.3%              8.8%       12.5%    6.9%
$250-274                           -              8.7%          8.1%          5.3%                 -                 2.9%       15.6%    6.9%
$275-299                           -              4.3%          1.2%          -                    4.2%              -          3.1%     1.7%
$300-324                           -              -             1.2%          -                    4.2%              -          3.1%     1.3%
>$425                              -              -             -             -                    -                 -          3.1%     0.4%
Total                              100.0%         100.0%        100.0%        100.0%               100.0%            100.0%     100.0%   100.0%


                                   1              2             3 to 6        7 to 10              11 to 20          21 to 50   >50      Ohio
5 Years Experience
<$146                              50.0%          21.1%         10.1%         12.5%                8.7%              11.4%      -        12.5%
$146-155                           -              5.3%          10.1%         18.8%                4.3%              5.7%       -        6.9%
$156-165                           14.3%          -             8.9%          -                    13.0%             2.9%       10.0%    7.4%
$166-175                           -              10.5%         15.2%         6.3%                 13.0%             5.7%       -        9.3%
$176-199                           -              15.8%         7.6%          6.3%                 13.0%             8.6%       -        7.4%
$200-224                           21.4%          15.8%         21.5%         -                    21.7%             34.3%      6.7%     19.4%
$225-249                           -              10.5%         7.6%          18.8%                13.0%             20.0%      26.7%    13.4%
$250-274                           14.3%          -             7.6%          31.3%                4.3%              5.7%       16.7%    9.7%
$275-299                           -              10.5%         6.3%          6.3%                 4.3%              2.9%       23.3%    7.9%
$300-324                           -              10.5%         2.5%          -                    4.3%              2.9%       6.7%     3.7%
$325-349                           -              -             1.3%          -                    -                 -          6.7%     1.4%
$350-379                           -              -             1.3%          -                    -                 -          -        0.5%
>$425                              -              -             -             -                    -                 -          3.3%     0.5%
Total                              100%           100%          100%          100%                 100%              100%       100%     100%


                                   1              2             3 to 6        7 to 10              11 to 20          21 to 50   >50      Ohio
10 Years Experience
<$146                              46.2%          14.8%         9.9%          15.0%                10.0%             9.1%       -        11.6%
$146-155                           7.7%           3.7%          6.2%          -                    5.0%              3.0%       -        4.0%
$156-165                           -              -             4.9%          10.0%                -                 3.0%       -        3.1%
$166-175                           15.4%          -             7.4%          5.0%                 10.0%             3.0%       3.2%     5.8%
$176-199                           -              14.8%         11.1%         15.0%                15.0%             -          3.2%     8.9%
$200-224                           -              14.8%         19.8%         10.0%                15.0%             12.1%      3.2%     13.3%
$225-249                           -              7.4%          6.2%          5.0%                 20.0%             33.3%      -        10.2%
$250-274                           15.4%          11.1%         16.0%         15.0%                5.0%              24.2%      16.1%    15.6%
$275-299                           7.7%           11.1%         7.4%          5.0%                 -                 9.1%       19.4%    8.9%
$300-324                           7.7%           3.7%          8.6%          10.0%                10.0%             -          19.4%    8.4%
$325-349                           -              -             -             5.0%                 10.0%             -          12.9%    3.1%
$350-379                           -              7.4%          -             -                    -                 3.0%       9.7%     2.7%
$380-425                           -              7.4%          -             5.0%                 -                 -          6.5%     2.2%
>$425                              -              3.7%          2.5%          -                    -                 -          6.5%     2.2%
Total                              100%           100%          100%          100%                 100%              100%       100%     100%



                                                                                                                                                  49
                      Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 78 of 124. PageID #: 928




EXHIBIT 53: DISTRIBUTIONS OF 2019 HOURLY BILLING RATES FOR LEGAL ASSISTANTS BY FIRM SIZE AND EXPERIENCE
                                                                                  Firm Size (Number of Attorneys)
Legal Assistant Billing Rate Group   1            2             3 to 6        7 to 10             11 to 20          21 to 50   >50     Ohio

No Experience
<$71                                 55.0%        58.3%         40.7%         23.5%               33.3%             25.8%      5.0%    34.3%
$71-80                               10.0%        -             18.5%         17.6%               16.7%             6.5%       10.0%   12.7%
$81-90                               5.0%         16.7%         3.7%          17.6%               8.3%              6.5%       15.0%   8.4%
$91-100                              25.0%        16.7%         11.1%         23.5%               25.0%             29.0%      20.0%   19.9%
$101-$110                            -            -             5.6%          -                   16.7%             9.7%       10.0%   6.0%
$111-120                             -            -             3.7%          -                   -                 6.5%       5.0%    3.0%
$121-130                             5.0%         8.3%          7.4%          5.9%                -                 6.5%       10.0%   6.6%
$131-140                             -            -             -             -                   -                 3.2%       -       0.6%
$141-150                             -            -             3.7%          -                   -                 -          5.0%    1.8%
$151-160                             -            -             3.7%          5.9%                -                 3.2%       -       2.4%
$161-170                             -            -             -             -                   -                 3.2%       5.0%    1.2%
>$170                                -            -             1.9%          5.9%                -                 -          15.0%   3.0%
Total                                100%         100%          100%          100%                100%              100%       100%    100%


                                     1            2             3 to 6        7 to 10             11 to 20          21 to 50   >50     Ohio
3 Years Experience
<$71                                 27.3%        36.4%         21.4%         20.0%               23.1%             9.1%       -       18.2%
$71-80                               18.2%        27.3%         21.4%         6.7%                15.4%             9.1%       5.0%    15.3%
$81-90                               9.1%         -             5.4%          26.7%               15.4%             12.1%      10.0%   10.0%
$91-100                              36.4%        18.2%         17.9%         33.3%               -                 18.2%      15.0%   20.0%
$101-$110                            -            -             7.1%          -                   23.1%             15.2%      20.0%   9.4%
$111-120                             -            -             1.8%          -                   23.1%             9.1%       5.0%    4.7%
$121-130                             4.5%         -             12.5%         6.7%                -                 15.2%      10.0%   9.4%
$131-140                             -            9.1%          -             -                   -                 6.1%       -       1.8%
$141-150                             4.5%         -             7.1%          -                   -                 -          10.0%   4.1%
$151-160                             -            -             -             -                   -                 -          5.0%    0.6%
$161-170                             -            -             3.6%          -                   -                 3.0%       5.0%    2.4%
>$170                                -            9.1%          1.8%          6.7%                -                 3.0%       15.0%   4.1%
Total                                100%         100%          100%          100%                100%              100%       100%    100%


                                     1            2             3 to 6        7 to 10             11 to 20          21 to 50   >50     Ohio
5 Years Experience
<$71                                 28.0%        25.0%         20.7%         18.8%               15.4%             8.8%       -       16.9%
$71-80                               12.0%        16.7%         15.5%         12.5%               15.4%             2.9%       -       10.7%
$81-90                               8.0%         -             6.9%          12.5%               15.4%             11.8%      10.0%   9.0%
$91-100                              28.0%        25.0%         13.8%         31.3%               -                 11.8%      -       15.2%
$101-$110                            8.0%         -             12.1%         6.3%                15.4%             8.8%       15.0%   10.1%
$111-120                             -            8.3%          1.7%          -                   15.4%             20.6%      25.0%   9.0%
$121-130                             8.0%         8.3%          12.1%         6.3%                23.1%             11.8%      5.0%    10.7%
$131-140                             4.0%         -             1.7%          -                   -                 5.9%       10.0%   3.4%
$141-150                             4.0%         16.7%         5.2%          6.3%                -                 8.8%       10.0%   6.7%
$151-160                             -            -             1.7%          -                   -                 -          -       0.6%
$161-170                             -            -             -             -                   -                 2.9%       10.0%   1.7%
>$170                                -            -             8.6%          6.3%                -                 5.9%       15.0%   6.2%
Total                                100%         100%          100%          100%                100%              100%       100%    100%


                                     1            2             3 to 6        7 to 10             11 to 20          21 to 50   >50     Ohio
10 Years Experience
<$71                                 16.2%        11.1%         15.4%         15.0%               12.5%             6.1%       -       12.1%
$71-80                               2.7%         16.7%         11.5%         10.0%               12.5%             3.0%       -       8.0%
$81-90                               16.2%        11.1%         3.8%          10.0%               12.5%             3.0%       4.5%    7.6%
$91-100                              16.2%        27.8%         16.7%         30.0%               -                 12.1%      4.5%    15.6%
$101-$110                            5.4%         -             11.5%         5.0%                18.8%             9.1%       -       8.0%
$111-120                             5.4%         -             5.1%          10.0%               18.8%             15.2%      9.1%    8.0%
$121-130                             13.5%        5.6%          16.7%         10.0%               6.3%              18.2%      22.7%   14.7%
$131-140                             5.4%         -             1.3%          -                   12.5%             6.1%       -       3.1%
$141-150                             10.8%        22.2%         7.7%          5.0%                6.3%              6.1%       13.6%   9.4%
$151-160                             2.7%         5.6%          -             -                   -                 3.0%       -       1.3%
$161-170                             -            -             1.3%          -                   -                 6.1%       4.5%    1.8%
>$170                                5.4%         -             9.0%          5.0%                -                 12.1%      40.9%   10.3%
Total                                100%         100%          100%          100%                100%              100%       100%    100%



                                                                                                                                               50
                Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 79 of 124. PageID #: 929




Exhibit 54 displays the impact of firm size on methods for client billing over time for legal assistants. The larger
the firm, the more likely they bill on a time basis.

EXHIBIT 54: LEGAL ASSISTANT CLIENT BILLING METHODS BY SIZE OF FIRM, 2019 VS. 2013

                                                                              Firm Size (Number of Attorneys)
Billing Method for Legal     Year        1             2             3 to 6            7 to 10        11 to 20   21 to 50   >50     Ohio
Assistants
                             2013        43.0%         31.7%         35.5%             10.4%          24.6%      10.0%      2.4%    24.7%
Included with attorney fee
                             2019        43.8%         42.5%         31.6%             23.1%          25.9%      -          -       27.5%


                             2013        50.0%         56.1%         56.2%             79.2%          73.7%      85.0%      90.4%   68.0%
Time
                             2019        49.3%         55.0%         56.1%             73.1%          66.7%      100.0%     89.2%   65.0%


                             2013        7.0%          12.2%         8.3%              10.4%          1.8%       5.0%       7.2%    7.3%
Fee schedule
                             2019        6.8%          2.5%          12.3%             3.8%           7.4%       -          10.8%   7.6%


Total (2013)                 100%        100%          100%          100%              100%           100%       100%       100%    100%
Total (2019)                 100%        100%          100%          100%              100%           100%       100%       100%    100%




                                                                                                                                            51
                  Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 80 of 124. PageID #: 930




Average Workweek and Time-Keeping Practices
Attorneys report a varied workweek regarding billable hours and other activities comprising their professional
time. Exhibit 55 shows the range of time spent on various activities.

For private practitioners, median values for compensable work time are 30 hours/week (compared with 33 in
2013). For in-house counsel, median compensable hours remain at 40 hours/week. For government attorneys,
median compensable hours are 31 (30 in 2013).

For total professional hours, private practitioners report 45 hours/week (48 hours in 2013). In-house counsel report
45 hours/week (unchanged from 2013). Government attorneys report 44 hours/week (unchanged from 2013).


EXHIBIT 55: DISTRIBUTIONS OF HOURS IN AVERAGE WORKWEEK, 2019

Private Practitioners        N                  Mean           25th Percentile   Median   75th Percentile   95th Percentile
Total billable hours         721                30             25                30       40                50
Total hours                  753                42             55                45       52                65
Administration               776                4              2                 4        5                 8
Networking/marketing         776                3              1                 3        4                 8
Nonlegal work                712                7              8                 8        8                 8
Pro Bono hours/year          730                36             0                 15       45                125
CLE/learning hours/year      752                27             15                20       30                60


In-House Counsel             N                  Mean           25th Percentile   Median   75th Percentile   95th Percentile
Total billable hours         99                 54             30                40       45                60
Total hours                  100                45             40                45       50                68


Government Attorneys         N                  Mean           25th Percentile   Median   75th Percentile   95th Percentile
Total billable hours         159                37             31                40       40                50
Total hours                  157                42             40                44       50                60
Administration               164                5              3                 5        8                 8
Networking/marketing         164                5              2                 4        8                 8




                                                                                                                              52
                Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 81 of 124. PageID #: 931




Hourly rate billing dominates flat rate and contingency fee billing (Exhibit 56). Approximately one day per week
is devoted to office administration and networking (median hours spent per week are approximately five for
administration and three for marketing) (Exhibit 57).

EXHIBIT 56: DISTRIBUTIONS OF HOURS IN AVERAGE WORK WEEK, BY BILLING METHOD, 2019

Billable Time                 Hourly Billing                        Flat Rate Hours                    Contingency Fee Hours
Hours/Week                   N                   %                  N                 %                N                   %
<6                           107                 14.3               196               29.1             155                 23.4
6 to 12                      93                  12.4               115               17.1             62                  9.4
13-19                        91                  12.2               57                8.5              34                  5.1
20-26                        103                 13.8               64                9.5              23                  3.5
27-33                        87                  11.6               31                4.6              16                  2.4
34-40                        94                  12.6               28                4.2              32                  4.8
41-47                        61                  8.2                4                 0.6              19                  2.9
48+                          59                  7.9                13                1.9              30                  4.5
NA                           53                  7.1                165               24.5             292                 44
Total                        748                 100%               673               100%             663                    100%




EXHIBIT 57: DISTRIBUTIONS OF WORK WEEK COMPONENTS – NETWORKING, ADMINISTRATION AND NON-LEGAL EMPLOYMENT, 2019

Non-Billable Time            Networking                             Administration                     Non-legal Employment
Hours/Week                   N                   %                  N                 %                N                   %
1                            208                 27.2               73                9.4              47                  6.6
2                            173                 22.6               124               16               25                  3.5
3                            119                 15.5               133               17.1             15                  2.1
4 to 6                       146                 19.1               248               32               25                  3.5
7 to 11                      34                  4.4                101               13               13                  1.8
16 to 12                     8                   1                  36                4.6              6                   0.8
17+                          8                   1                  22                2.8              26                  3.7
NA                           70                  9.1                39                5                555                 77.9
Total                        766                 100%               776               100%             712                 100%




                                                                                                                                     53
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 82 of 124. PageID #: 932




Use of Alternative Fee Arrangements
The 2019 OSBA Survey included questions regarding the use and disposition of alternative fee arrangements
(AFAs) compared with the traditional hourly billing rate. The questions cover the following topics targeting private
practices, firms and in-house counsel:

   •    Frequency of flat fees usage compared with other AFAs
   •    Obstacles hindering wider adoption of AFA fees
   •    Perceived “drivers” leading the charge toward AFAs
   •    Degree of progress in AFA adoption
   •    Perceived AFA usage in the future
   •    Proportion of AFA work assigned to outside counsel
   •    Sources of AFA initiation


EXHIBIT 58: FREQUENCY OF AFA USERS BY PRIVATE PRACTITIONERS




                                                                                        Exhibit 58 reveals that
                                                                                        private practitioners have
                                                                                        a high use of flat fees, 27%
                                                                                        “always or often”, as an
                                                                                        alternative fee arrangement
                                                                                        tool compared with other
                                                                                        alternatives. Only 5% of
                                                                                        respondents “always” use
                                                                                        flat fees. 54% of private
                                                                                        practitioners “often or
                                                                                        sometimes” use flat fees.




EXHIBIT 59: OBSTACLES THAT SEEM TO HINDER WIDER ADOPTION OF AFA FEES OVER TIME




                                                                                      Why are there obstacles in
                                                                                      setting AFAs? Exhibit 59 rank
                                                                                      orders four issues centered
                                                                                      on uncertainties regarding
                                                                                      price setting, reluctance
                                                                                      on the part of partners and
                                                                                      general comfort with the
                                                                                      status quo. Movement is
                                                                                      being made toward problem
                                                                                      reduction, both behaviorally
                                                                                      and technically.




                                                                                                                   54
              Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 83 of 124. PageID #: 933




Combined responses from both private practitioners and in-house counsel place the primary drivers for AFAs with
in-house counsel - between 21 and 26% of responses revealing private practitioners are the initiators (Exhibit 60).

EXHIBIT 60: PERCIEVED DRIVERS TOWARD AFAS




Combined responses are from both private practitioners and in-house counsel. Over the past few years, about
47% of in-house counsel respondents saw an increase in AFA usage (4% “a lot” and 43% “somewhat”), while only
30% see hardly any increased use. Similarly, 45% of private practitioners see an increase in AFA usage (8% “a lot”
and 37% “somewhat”), whereas only 27% see “hardly any” increased use over the past few years (Exhibit 61A).

EXHIBIT 61A: LEVEL OF INCREASE IN USE OF AFAS OVER PAST FEW YEARS




                                                                                                                 55
              Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 84 of 124. PageID #: 934




EXHIBIT 61B: PERCEIVED AFA USE IN THE FUTURE




                                                                                  Considering perceived future
                                                                                  use of AFAs, 25% of in-house
                                                                                  counsel see increased use
                                                                                  compared with 19% of private
                                                                                  practitioners. An even greater
                                                                                  percent of respondents
                                                                                  perceives a decrease in AFA
                                                                                  use in the future (24% of
                                                                                  private practitioners and 31%
                                                                                  of in-house counsel). While
                                                                                  20 to 25% of respondents will
                                                                                  use AFAs in the future, 44-
                                                                                  57% perceive that their use
                                                                                  will remain the same
                                                                                  (Exhibit 61B).




EXHIBIT 61C: ASSIGNMENT OF WORK TO OUTSIDE COUNSEL




72% of respondents report that they assign AFA work to outside counsel 25% of the time, while only 10% assign
work to outside counsel more than 50% of the time (Exhibit 61C).




                                                                                                                56
                Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 85 of 124. PageID #: 935




Office Management Practices
Over time, private practitioners varied only slightly as to keeping time records, while their choice of tracking unit
for their time has drifted towards six minutes, as shown in Exhibits 62 and 63.


EXHIBIT 62: FREQUENCY OF KEEPING RECORDS
Frequency of Keeping Records   % of Respondents   % of Respondents    % of Respondents   % of Respondents   % of Respondents   % of Respondents
                               (2019)             (2013)              (2010)             (2007)             (2004)             (2001)
Always                         61%                63%                 62%                68%                69%                56%
Usually                        20%                21                  21                 19                 20                 25
Sometimes                      15%                13                  13                 11                 9                  15
Never                          3                  3                   4                  2                  2                  4




EXHIBIT 63: FREQUENCY OF KEEPING RECORDS – TRACKING UNIT IN MINUTES
Tracking Unit (In Minutes)     % of Respondents   % of Respondents    % of Respondents   % of Respondents   % of Respondents   % of Respondents
                               (2013)             (2010)              (2007)             (2004)             (2001)             (2001)
6                              78%                73%                 69%                65%                65%                62%
10                             7                  9                   9                  10                 10                 9
15                             13                 15                  19                 21                 21                 22
30                             1                  2                   2                  2                  2                  2
None                           1                  1                   1                  2                  2                  5




Hourly Rate Setting Practices
The time since respondents last changed their hourly rate is shown in Exhibit 64. Rate increases are occurring
less frequently than in the past. Currently, in 2019, 35% of respondents have not changed their rates in more than
2 years (>24 months), while 31% of respondents have not changed their rates in 12-24 months. This behavior is
similar to previous responses.

EXHIBIT 64: HOURLY RATE SETTING PRACTICES – MONTHS SINCE CHANGE
Months Since Change            % of Respondents   % of Respondents    % of Respondents   % of Respondents   % of Respondents   % of Respondents
                               (2019)             (2013)              (2010)             (2007)             (2004)             (2001)
0 to 6                                            28%                 23%                32%                29%                24%
7 to 11                                           8                   10                 14                 16                 15
12 to 24                                          30                  35                 33                 32                 33
>24                                               34                  32                 21                 24                 28




The percent increase in the level of hourly rates since the last change varies over time, as shown in Exhibit 65.
The percentage increase of 10% or less was reported by 68% of respondents in 2019 compared with 76% of
respondents in 2013.

EXHIBIT 65: HOURLY RATE SETTING PRACTICES – AMOUNT OF INCREASE
Amount of Increase             % of Respondents   % of Respondents    % of Respondents   % of Respondents   % of Respondents   % of Respondents
                               (2019)             (2013)              (2010)             (2007)             (2004)             (2001)
5% or less                     27%                36%                 33%                26%                23%                22%
6-10%                          33                 40                  34                 45                 41                 38
11-19%                         15                 13                  18                 19                 23                 20
20+%                           13                 12                  15                 10                 14                 20




                                                                                                                                                  57
                 Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 86 of 124. PageID #: 936




Uncollectables
Uncollectables are an important issue in many practices and firms. Over time, there has been some improvement
in the proportion of bad debts, as shown in Exhibit 66.

EXHIBIT 66: UNCOLLECTABLES – AMOUNT OF INCREASE
Percent Uncollectable           % of Respondents   % of Respondents   % of Respondents   % of Respondents   % of Respondents   % of Respondents
                                (2019)             (2013)             (2010)             (2007)             (2004)             (2001)
2% or less                      40%                42%                35%                36%                30%                37%
3-8%                            25                 28                 30                 28                 33                 30
9-12%                           10                 18                 18                 19                 21                 18
13+%                            11                 12                 17                 17                 6                  15




Over time, less than 30% of respondents add a service charge on a delinquent account, as shown in Exhibit 67.
EXHIBIT 67: UNCOLLECTABLES – USE OF SERVICE CHARGE ON DELINQUENT ACCOUNTS
Use of Service Charge on        % of Respondents   % of Respondents   % of Respondents   % of Respondents   % of Respondents   % of Respondents
Delinquent Accounts             (2019)             (2013)             (2010)             (2007)             (2004)             (2001)
Always                          5%                 5%                 7%                 3%                 3%                 22%
Often                           6                  6                  7                  7                  7                  38
Rarely                          17                 17                 16                 18                 18                 20
Never                           72                 73                 71                 72                 72                 20



Practices Regarding Contingency Fees
About 16% of attorneys report using contingent fees for billing a majority of their work, while 23% report using
them for less than half of their work, as shown in Exhibit 68. Rate schedules vary little, but combinations of rate
schedules have grown in usage over time, as shown in Exhibit 69.

EXHIBIT 68: USE OF CONTINGENCY FEES
Use of Contingency Fees         % of Respondents   % of Respondents   % of Respondents   % of Respondents   % of Respondents   % of Respondents
                                (2019)             (2013)             (2010)             (2007)             (2004)             (2001)
For a majority of work          16%                13%                11%                10%                13%                10%
For less than half of work      23                 31                 30                 33                 27                 34
No/Not Applicable               56                 55                 59                 52                 53                 56
Other                           6                  NA                 NA                 6                  16                 NA



EXHIBIT 69: USE OF CONTINGENCY FEES – RATE SCHEDULE
Rate Schedule                   % of Respondents   % of Respondents   % of Respondents   % of Respondents   % of Respondents   % of Respondents
                                (2019)             (2013)             (2010)             (2007)             (2004)             (2001)
33.3% usually; 40%              38%                45%                38%                36%                35%                36%
(complex cases)
33.3% for all cases             32                 38                 36                 42                 41                 45
20-25% for all cases; 33.3%+    10                 5                  11                 7                  14                 9
(complex cases)
Varied/ combinations of above   20                 11                 9                  9                  10                 8




                                                                                                                                                  58
              Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 87 of 124. PageID #: 937




Comparative Use of Online Research Tools
Except for low penetration of Casemaker in government settings, respondents report relatively consistent use of
online research tools, as shown in Exhibits 70 to 72.


EXHIBIT 70: USE OF ONLINE RESEARCH TOOLS, PRIVATE PRACTITIONERS, 2019




EXHIBIT 71: USE OF ONLINE RESEARCH TOOLS, GOVERNMENT ATTORNEYS, 2019




EXHIBIT 72: USE OF ONLINE RESEARCH TOOLS, IN-HOUSE COUNSEL, 2019




                                                                                                                  59
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 88 of 124. PageID #: 938




Comparative Use of Law Office Hardware and Software Technologies
Respondents vary by practice category as to the office management tools and applications they embrace.
WordPerfect usage persists for in-house counsel settings, whereas on-premises IT is barely in use.


EXHIBIT 73: USE OF HARDWARE AND SOFTWARE PRODUCTS AND TOOLS, PRIVATE PRACTITIONERS, 2019




EXHIBIT 74: USE OF HARDWARE AND SOFTWARE PRODUCTS AND TOOLS, GOVERNMENT ATTORNEYS, 2019




                                                                                                         60
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 89 of 124. PageID #: 939




EXHIBIT
EXHIBIT     75:OF
        75: USE USE  OF HARDWAREPRODUCTS
                  HARDWARE/SOFTWARE AND SOFTWARE      PRODUCTS
                                         AND TOOLS, IN-HOUSE      AND
                                                             COUNSEL, 2019TOOLS,          HOUSE COUNSEL, 2019




Comparative Use of Law Office Marketing Technologies, 2019
Attorneys have many alternatives to choose from regarding how to market their practices. Each alternative comes
with high and low costs of entry and maintenance (Exhibit 75A).

Respondents rank their relative preferences on both their current and historic embracing of various vehicles and
channels, while having a website and networking lead the pack (over 70% of respondents indicate current usage).
While there is about a 10% abandonment of general and trade association networking, other drops identified
include lawyer referral services and Martindale Hubbell (about 19%), listings in printed directories (17%), newspaper
and magazine ads (14%) and client entertainment (12%).


EXHIBIT 75A: RANKED CURRENT AND HISTORIC USE OF LAW OFFICE MARKETING TOOLS AND CHANNELS




                                                                                                                    61
                 Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 90 of 124. PageID #: 940




Other Aspects of Law Office Economics
This section summarizes the following economic aspects of the private practice of law in Ohio:

    •      Changes in client payment behaviors (2019 vs 2013)
    •      Law office overhead expenses and gross receipts
    •      Staffing patterns for administrative assistants/secretaries and legal assistants
    •      Salary levels for associates, legal assistants and administrative assistants/secretaries

Since 2013, private practitioners report moderate changes in their clients' behaviors with respect to billing and
payments, however, there is an increased use of credit cards. Client payment practices shift with changing
technologies. This is demonstrated in the two charts below (Exhibit 76).


EXHIBIT 76: CLIENT BILL PAYMENT BEHAVIORS, 2013 VS 2019
                                 Much more often          More often          Slightly less often            Not at all

Policy                           2019         2013        2019         2013   2019            2013    2019                2013
Paying Bills Later               14%          18%         36%          44%    10%             6%      41%                 31%
Seeking to pay bills Over Time   17%          20%         31%          39%    6%              4%      44%                 37%
Seeking Discounts                17%          22%         30%          32%    7%              4%      47%                 42%
Seeking to Use Credit Cards      31%          17%         34%          34%    3%              3%      32%                 46%




                                                                                                                                 62
            Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 91 of 124. PageID #: 941




2018 Fixed Expenses             EXHIBIT 77: DISTRIBUTIONS OF 2018 FIXED EXPENSES AND GROSS RECEIPTS PER ATTORNEY, AND OVERHEAD RATES BY
and Gross Receipts per          SIZE OF FIRM

Attorney                                                                                Size of Firm

Sole practitioners and          Fixed Expenses/
                                Attorney
                                                    1           2           3 to 6      7 to 10        11 to 20   21 to 50   >50

firms provided financial        <$5K                29.8%       9.1%        16.5%       11.1%          11.8%      9.7%       11.5%
information on 2018 fixed/
                                $5-14.9K            21.4%       9.1%        17.4%       11.1%          29.4%      9.7%       7.7%
operating expenses and
                                $15-24.9K           11.8%       12.7%       11.6%       22.2%          5.9%       12.9%      -
gross revenues per attorney,
                                $25-34.9K           10.1%       9.1%        13.2%       7.4%           -          6.5%       11.5%
which included self-reported
                                $35-44.9K           5.0%        14.5%       3.3%        -              5.9%       9.7%       -
overhead rates by firm size
                                $45-55.9K           4.6%        12.7%       8.3%        7.4%           11.8%      6.5%       3.8%
(Exhibit 77) and by office
                                $60-89.9K           8.0%        10.9%       9.9%        11.1%          17.6%      6.5%       7.7%
location (Exhibit 78). Both
                                $90-119.9K          3.4%        10.9%       9.1%        18.5%          5.9%       19.4%      3.8%
expenses and revenues
                                $120-149.9K         3.4%        5.5%        5.8%        3.7%           11.8%      9.7%       15.4%
are influenced by firm size
                                $150-179.9K         1.3%        -           1.7%        3.7%           -          6.5%       7.7%
with lower values clustered
                                $180K or >          1.3%        5.5%        3.3%        3.7%           -          3.2%       30.8%
among small firms and
larger values clustered by      Total               100%        100%        100%        100%           100%       100%       100%

large firms.
                                Gross Revenues/     1           2           3 to 6      7 to 10        11 to 20   21 to 50   >50
                                Attorney
The median fixed expense        <$35K               14.8%       1.6%        1.5%        3.6%           -          3.1%       -
per attorney falls within the
                                $35-69.9K           14.00%      6.3%        2.3%        -              5.0%       -          -
$25,000-35,000 category
                                $70-104.9K          18.90%      9.5%        7.5%        10.7%          10.0%      -          -
by adjusting the Ohio
                                $105-139.9K         13.3%       12.7%       12.0%       -              5.0%       3.1%       -
column percentage total
                                $140-174.9K         9.8%        7.9%        13.5%        3.6%          15.0%      3.1%
to reach 50%. The median
                                $175-209.9K         6.1%        14.3%       25.6%        10.7%         5.0%       6.3%       7.1%
revenue per attorney falls
                                $210-244.9K         4.2%        15.9%       12.0%        28.6%         20.0%      28.1%      -
within $175,000-210,000,
                                $245-299.9K         8.3%        11.1%       12.0%        25.0%         10.0%      21.9%      14.3%
determined by adjusting the
                                $300-499.9K         6.8%        15.9%       9.0%         10.7%         25.0%      31.3%      57.1%
Ohio column percentage
                                $500K+              3.8%        4.8%        4.5%         7.1%          5.0%       3.1%       21.4%
to 50%. The median self-
                                Total               100%        100%        100%         100%          100%       100%       100%
reported overhead rate lies
between 27-32%
(Exhibit 77).                   Overhead Rate       1           2           3 to 6       7 to 10       11 to 20   21 to 50   >50
                                <9%                 20.6%       -           5.7%         7.4%          10.5%      3.3%       4.8%
                                9-14%               14.9%       13.3%       6.5%         3.7%          10.5%      6.7%       9.5%
                                15-20%              12.6%       15.0%       10.6%        14.8%         5.3%       23.3%      19.0%
                                21-26%              7.3%        3.3%        11.4%        7.4%          5.3%       16.7%      -
                                27-32%              7.3%        16.7%       11.4%        14.8%         26.3%      3.3%       28.6%
                                33-38%              7.6%        5.0%        15.4%        11.1%         10.5%      10.0%      14.3%
                                39-44%              6.9%        11.7%       4.9%         18.5%         21.1%      10.0%      9.5%
                                45-50%              11.5%       16.7%       16.3%        11.1%         5.3%       20.0%      -
                                51-56%              3.1%        8.3%        4.9%         3.7%          -          6.7%       -
                                57-62%              2.3%        6.7%        6.5%         3.7%          5.3%       -          4.8%
                                >62%                6.1%        3.3%        6.5%         3.7%          -          -          9.5%
                                Total               100%        100%        100%         100%          100%       100%       100%




                                                                                                                                      63
                Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 92 of 124. PageID #: 942




EXHIBIT 78: DISTRIBUTIONS OF 2018 FIXED EXPENSES AND GROSS RECEIPTS PER ATTORNEY, AND OVERHEAD RATES BY OFFICE LOCATION

                                                                                  Office Location
Fixed Expenses/ Attorney     Greater       Greater        Greater       Greater           Northeast   Northwest     Southern   Ohio
                             Cleveland     Cincinnati     Columbus      Dayton            Region      Region        Region
<$5K                         26.4%         18.0%          21.9%         17.1%             21.6%       11.8%         22.0%      21.2%
$5-14.9K                     22.6%         16.0%          13.2%         8.6%              12.7%       23.5%         25.4%      17.3%
$15-24.9K                    10.4%         6.0%           11.4%         20.0%             12.7%       7.8%          15.3%      11.5%
$25-34.9K                    8.5%          16.0%          10.5%         5.7%              13.7%       7.8%          5.1%       10.0%
$35-44.9K                    5.7%          10.0%          4.4%          8.6%              2.9%        -             8.5%       5.4%
$45-55.9K                    5.7%          2.0%           10.5%         11.4%             6.9%        5.9%          3.4%       6.7%
$60-89.9K                    8.5%          2.0%           7.9%          5.7%              8.8%        17.6%         13.6%      9.0%
$90-119.9K                   4.7%          -              7.0%          5.7%              7.8%        21.6%         6.8%       7.3%
$120-149.9K                  2.8%          14.0%          5.3%          8.6%              8.8%        2.0%          -          5.6%
$150-179.9K                  2.8%          6.0%           2.6%          -                 2.0%        -             -          2.1%
$180K or >                   1.9%          10.0%          5.3%          8.6%              2.0%        2.0%          -          3.8%
Total                        100%          100%           100%          100%              100%        100%          100%       100%


Gross Revenues/ Attorney     Greater       Greater        Greater       Greater           Northeast   Northwest     Southern   Ohio
                             Cleveland     Cincinnati     Columbus      Dayton            Region      Region        Region
<$35K                        10.8%         3.8%           8.1%          7.9%              8.8%        3.5%          7.9%       10.3%
$35-69.9K                    11.7%         3.8%           4.9%          13.2%             9.6%        -             12.7%      9.2%
$70-104.9K                   18.3%         11.3%          8.9%          7.9%              12.3%       8.8%          15.9%      10.6%
$105-139.9K                  13.3%         5.7%           7.3%          5.3%              12.3%       15.8%         14.3%      7.9%
$140-174.9K                  7.5%          9.4%           6.5%          13.2%             16.7%       7.0%          6.3%       11.4%
$175-209.9K                  9.2%          9.4%           12.2%         10.5%             7.9%        17.5%         19.0%      11.5%
$210-244.9K                  6.7%          15.1%          7.3%          13.2%             7.9%        24.6%         7.9%       8.6%
$245-299.9K                  7.5%          7.5%           18.7%         18.4%             12.3%       3.5%          7.9%       11.5%
$300-499.9K                  9.2%          28.3%          20.3%         7.9%              8.8%        14.0%         3.2%       15.4%
$500K+                       5.8%          5.7%           5.7%          2.6%              3.5%        5.3%          4.8%       3.7%
Total                        100%          100%           100%          100%              100%        100%          100%       100%


Overhead Rate                Greater       Greater        Greater       Greater           Northeast   Northwest     Southern   Ohio
                             Cleveland     Cincinnati     Columbus      Dayton            Region      Region        Region
<9%                          13.8%         9.8%           15.7%         2.7%              14.6%       5.4%          14.1%      10.0%
9-14%                        13.8%         9.8%           8.7%          13.5%             11.7%       16.1%         7.8%       8.1%
15-20%                       13.8%         5.9%           14.8%         8.1%              11.7%       12.5%         18.8%      10.7%
21-26%                      8.6%           15.7%          4.3%          8.1%              8.7%        7.1%          7.8%       10.0%
27-32%                      8.6%           7.8%           15.7%         5.4%              12.6%       10.7%         10.9%      10.5%
33-38%                      13.8%          11.8%          11.3%         16.2%             3.9%        8.9%          3.1%       14.1%
39-44%                      8.6%           9.8%           7.0%          13.5%             7.8%        7.1%          7.8%       11.4%
45-50%                      6.9%           15.7%          13.0%         21.6%             14.6%       16.1%         10.9%      12.4%
51-56%                      2.6%           3.9%           3.5%          5.4%              3.9%        3.6%          7.8%       3.7%
57-62%                      4.3%           3.9%           3.5%          2.7%              1.0%        8.9%          4.7%       3.5%
>62%                        5.2%           5.9%           2.6%          2.7%              9.7%        3.6%          6.3%       5.7%
Total                       100%           100%           100%          100%              100%        100%          100%       100%




                                                                                                                                       64
                   Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 93 of 124. PageID #: 943




Starting and Current Salary Levels for Associates, Legal Assistants and Administrative Assistants/Secretaries by Years of Experience

EXHIBIT 79: DISTRIBUTIONS OF 2019 ADMINISTRATIVE ASSISTANT/SECRETARY, LEGAL ASSISTANT AND ASSOCIATE SALARIES BY YEARS OF EXPERIENCE

                                                  No Experience            3 Years Experience         5 Years Experience         10 Years Experience
Administrative Assistant/Secretaries       N             %           N               %          N               %          N               %
<$25K                                      111           42.9        40              15.6       21              8.2        18              5.3
$25-27K                                    44            17          58              22.6       33              12.8       19              5.6
$28-30K                                    39            15.1        42              16.3       38              14.8       27              8
$31-33K                                    19            7.3         31              12.1       33              12.8       36              10.7
$34-36K                                    18            6.9         19              7.4        30              11.7       51              15.1
$37-39K                                    9             3.5         24              9.3        26              10.1       30              8.9
$40-42K                                    6             2.3         16              6.2        22              8.6        28              8.3
$43-45K                                    5             1.9         11              4.3        14              5.4        26              7.7
$46-48K                                    2             0.8         5               1.9        13              5.1        17              5
$49-51K                                    1             0.4         4               1.6        12              4.7        28              8.3
$52-54K                                    2             0.8         1               0.4        7               2.7        13              3.9
$55-57K                                    1             0.4         4               1.6        2               0.8        11              3.3
$58-60K                                    1             0.4         1               0.4        3               1.2        10              3
$61-63K                                    1             0.4         1               0.4        2               0.8        8               2.4
Total                                      259           100         257             100        257             100        322             100


                                                 No Experience             3 Years Experience         5 Years Experience         10 Years Experience
Legal Assistants                           N             %           N               %          N               %          N               %
<$46K                                      119           77.3        77              49         61              37.2       62              28%
$46-48K                                    11            7.1         29              18.5       20              12.2       26              12%
$49-51K                                    7             4.5         16              10.2       23              14         17              8%
$52-54K                                    -             -           7               4.5        11              6.7        27              12%
$55-57K                                    5             3.2         8               5.1        9               5.5        12              5%
$58-60K                                    -             -           7               4.5        12              7.3        17              8%
$61-63K                                    -             -           -               1.3        6               3.7        13              6%
$64-66K                                    4             2.6         4               2.5        4               2.4        10              5%
$67-69K                                    -             -           -               1.3        10              6.1        9               4%
$70-75K                                    -             -           -               1.3        -               1.2        14              6%
$76-78K                                    -             -           -               1.3        -               0.6        3               1%
$79-88K                                    -             -           -               -          -               0.6        6               3%
>$88K                                      -             -           -               -          -               0.6        5               2%
Total                                      154           100%        157             100%       164             100%       221             100%



                                                 No Experience             3 Years Experience         5 Years Experience         10 Years Experience
Associates                                 N             %           N               %          N               %          N               %
<$73K                                      191           69.7        115             44.1       59              24.5       37              16.4
$73-85K                                    28            10.2        71              27.2       51              21.2       24              10.7
$86-98K                                    18            6.6         22              8.4        58              24.1       22              9.8
$99-111K                                   17            6.2         15              5.7        20              8.3        54              24
$112-124K                                  14            5.1         12              4.6        10              4.1        25              11.1
$125-137K                                  4             1.5         17              6.5        14              5.8        12              5.3
$138-151K                                  -             -           5               1.9        20              8.3        19              8.4
$152-164K                                  -             -           -               -          6               2.5        8               3.6
$165-177K                                  -             -           -               -          -               -          10              4.4
$178-190K                                  -             -           -               -          -               -          3               1.3
$191-203K                                  -             -           -               -          -               -          3               1.3
$204-216K                                  -             -           -               -          -               -          3               1.3
Total                                      259           100%        257             100%       241             100%       225             100%




                                                                                                                                                       65
           Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 94 of 124. PageID #: 944




Associate and Legal              EXHIBIT 80: DISTRIBUTIONS OF 2019 SALARY LEVELS OF ASSOCIATES BY LEVEL OF EXPERIENCE AND SIZE OF FIRM

Assistant Salaries by Firm                                                                    Firm Size

Size and Office Location         No Experience         1        2         3 to 6    7 to 10        11 to 20   21 to 50   >50     Ohio
                                 <$73K                 95%      87%       90%       80%            67%        59%        6%      72%
Exhibits 80 to 85 distribute
                                 $73-85K               5%       9%        6%        12%            22%        18%        9%      11%
associate, legal assistant       $86-98K               -        4%        1%        4%             7%         18%        18%     7%
and administrative assistant/    $99-111K              -        -         2%        -              -          3%         29%     5%
secretary salary levels in       $112-124K             -        -         1%        -              4%         -          32%     5%
2019 based on their level        $125-137K             -        -         -         4%             -          3%         3%      1%

of experience by firm size       $152-164K             -        -         -         -              -          -          3%      0%

and office location. Income      Total                 100%     100%      100%      100%           100%       100%       100%    100%

is directly correlated with
both firm size and years of      3 Years Experience    1        2         3 to 6    7 to 10        11 to 20   21 to 50   >50     Ohio
experience.                      <$73K                 75%      69%       55%       68%            30%        30%        -       45%
                                 $73-85K               19%      15%       39%       16%            37%        32%        6%      28%
                                 $86-98K               -        4%        2%        5%             22%        16%        18%     9%
                                 $99-111K              -        12%       3%        5%             4%         14%        6%      6%
                                 $112-124K             -        -         1%        -              -          3%         21%     4%
                                 $125-137K             -        -         -         -              -          5%         38%     6%
                                 $138-151K             -        -         -         5%             4%         -          9%      2%
                                 $152-164K             -        -         -         -              4%         -          3%      1%
                                 $165-177K             6%       -         -         -              -          -          -       -
                                 Total                 100%     100%      100%      100%           100%       100%       100%    100%


                                 5 Years Experience    1        2         3 to 6    7 to 10        11 to 20   21 to 50   >50     Ohio
                                 <$73K                 47%      44%       38%       18%            12%        13%        -       25%
                                 $73-85K               33%      11%       27%       47%            15%        21%        -       22%
                                 $86-98K               7%       22%       26%       -              58%        32%        9%      25%
                                 $99-111K              -        6%        7%        18%            4%         11%        15%     9%
                                 $112-124K             7%       11%       -         -              4%         13%        3%      4%
                                 $125-137K             -        -         1%        -              4%         5%         21%     5%
                                 $138-151K             7%       -         1%        12%            -          5%         36%     8%
                                 $152-164K             -        6%        -         6%             4%         -          9%      3%
                                 $165-177K             -        -         -         -              -          -          3%      0%
                                 >$255K                -        -         -         -              -          -          3%      0%
                                 Total                 100%     100%      100%      100%           100%       100%       100%    100%



                                 10 Years Experience   1        2         3 to 6    7 to 10        11 to 20   21 to 50   >50     Ohio
                                 <$73K                 40.0%    24.0%     26.7%     15.8%          -          5.9%       -       16.8%
                                 $73-85K               13.3%    8.0%      16.0%     15.8%          9.1%       8.8%       -       10.9%
                                 $86-98K               6.7%     8.0%      16.0%     10.5%          9.1%       5.9%       -       9.5%
                                 $99-111K              6.7%     20.0%     21.3%     31.6%          45.5%      38.2%      10.0%   24.5%
                                 $112-124K             13.3%    8.0%      9.3%      5.3%           9.1%       17.6%      16.7%   11.4%
                                 $125-137K             13.3%    8.0%      5.3%      -              4.5%       5.9%       3.3%    5.5%
                                 $138-151K             6.7%     4.0%      1.3%      -              9.1%       8.8%       30.0%   7.7%
                                 $152-164K             -        -         1.3%      10.5%          -          8.8%       6.7%    3.6%
                                 $165-177K             -        4.0%      1.3%      5.3%           -          -          20.0%   4.1%
                                 $178-190K             -        -         -         -              9.1%       -          -       0.9%
                                 $191-203K             -        8.0%      -         -              -          -          3.3%    1.4%
                                 $204-216K             -        4.0%      -         -              4.5%       -          3.3%    1.4%
                                 $217-229K             -        -         1.3%      -              -          -          3.3%    0.9%
                                 $243-255K             -        -         -         5.3%           -          -          -       0.5%
                                 >$255K                -        4.0%      -         -              -          -          3.3%    0.9%
                                 Total                 100%     100%      100%      100%           100%       100%       100%    100%


                                                                                                                                         66
                     Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 95 of 124. PageID #: 945




EXHIBIT 81: DISTRIBUTIONS OF 2019 SALARY LEVELS OF ASSOCIATES BY LOCATION AND YEARS OF EXPERIENCE
                                                                                      Office Location
No Experience                      Greater       Greater       Greater       Greater Dayton   Northeast   Northwest   Southern   Ohio
                                   Cleveland     Cincinnati    Columbus                       Region      Region      Region
<$73K                              64.4%         42.4%         65.8%         61.5%            84.3%       83.3%       92.0%      70.4%
$73-85K                            4.4%          30.3%         6.8%          7.7%             7.8%        10.0%       8.0%       10.0%
$86-98K                            15.6%         3.0%          6.8%          7.7%             3.9%        6.7%        -          6.7%
$99-111K                           4.4%          12.1%         8.2%          15.4%            3.9%        -           -          5.9%
$112-124K                          8.9%          9.1%          9.6%          -                -           -           -          5.2%
$125-137K                          2.2%          3.0%          1.4%          7.7%             -           -           -          1.5%
$152-164K                          -             -             1.4%          -                -           -           -          0.4%
Total                              100%          100%          100%          100%             100%        100%        100%       100%


3 Years Experience                 Greater       Greater       Greater       Greater Dayton   Northeast   Northwest   Southern   Ohio
                                   Cleveland     Cincinnati    Columbus                       Region      Region      Region
<$73K                              45.5%         25.0%         37.3%         41.2%            45.7%       53.3%       85.7%      44.7%
$73-85K                            22.7%         28.1%         28.4%         17.6%            37.0%       30.0%       14.3%      27.2%
$86-98K                            11.4%         15.6%         1.5%          5.9%             15.2%       6.7%        -          8.2%
$99-111K                           6.8%          -             9.0%          11.8%            2.2%        10.0%       -          5.8%
$112-124K                          4.5%          6.3%          10.4%         -                -           -           -          4.3%
$125-137K                          6.8%          15.6%         9.0%          17.6%            -           -           -          6.6%
$138-151K                          2.3%          6.3%          3.0%          -                -           -           -          1.9%
$152-164K                          -             -             1.5%          5.9%             -           -           -          0.8%
$165-177K                          -             3.1%          -             -                -           -           -          0.4%
Total                              100%          100%          100%          100%             100%        100%        100%       100%


5 Years Experience                 Greater       Greater       Greater       Greater Dayton   Northeast   Northwest   Southern   Ohio
                                   Cleveland     Cincinnati    Columbus                       Region      Region      Region
<$73K                              27.9%         12.0%         11.1%         15.4%            25.5%       34.6%       70.0%      24.9%
$73-85K                            20.9%         12.0%         27.0%         38.5%            17.0%       23.1%       15.0%      21.5%
$86-98K                            18.6%         28.0%         22.2%         15.4%            36.2%       26.9%       10.0%      24.1%
$99-111K                           11.6%         12.0%         3.2%          -                14.9%       7.7%        5.0%       8.4%
$112-124K                          7.0%          4.0%          4.8%          7.7%             4.3%        -           -          4.2%
$125-137K                          7.0%          8.0%          9.5%          -                -           3.8%        -          5.1%
$138-151K                          4.7%          12.0%         15.9%         23.1%            2.1%        3.8%        -          8.4%
$152-164K                          -             12.0%         4.8%          -                -           -           -          2.5%
$165-177K                          2.3%          -             -             -                -           -           -          0.4%
>$255K                             -             -             1.6%          -                -           -           -          0.4%
Total                              100%          100%          100%          100%             100%        100%        100%       100%



10 Years Experience                Greater       Greater       Greater       Greater Dayton   Northeast   Northwest   Southern   Ohio
                                   Cleveland     Cincinnati    Columbus                       Region      Region      Region
<$73K                              21.6%         4.2%          6.9%          8.3%             15.6%       32.0%       36.4%      16.6%
$73-85K                            13.5%         4.2%          8.6%          16.7%            15.6%       8.0%        9.1%       10.8%
$86-98K                            -             12.5%         13.8%         -                6.7%        16.0%       18.2%      9.9%
$99-111K                           21.6%         29.2%         20.7%         25.0%            33.3%       24.0%       13.6%      24.2%
$112-124K                          16.2%         12.5%         3.4%          -                20.0%       12.0%       9.1%       11.2%
$125-137K                          5.4%          12.5%         5.2%          8.3%             4.4%        -           4.5%       5.4%
$138-151K                          13.5%         12.5%         12.1%         16.7%            -           4.0%        -          8.1%
$152-164K                          5.4%          -             5.2%          8.3%             -           4.0%        -          3.1%
$165-177K                          -             8.3%          10.3%         16.7%            -           -           -          4.5%
$178-190K                          -             -             3.4%          -                -           -           4.5%       1.3%
$191-203K                          2.7%          -             1.7%          -                -           -           4.5%       1.3%
$204-216K                          -             -             3.4%          -                2.2%        -           -          1.3%
$217-229K                          -             4.2%          1.7%          -                -           -           -          0.9%
$243-255K                          -             -             1.7%          -                -           -           -          0.4%
>$255K                             -             -             1.7%          -                2.2%        -           -          0.9%
Total                              100%          100%          100%          100%             100%        100%        100%       100%




                                                                                                                                         67
                      Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 96 of 124. PageID #: 946




EXHIBIT 82: DISTRIBUTIONS OF 2019 SALARY LEVELS OF LEGAL ASSISTANTS BY LEVEL OF EXPERIENCE AND FIRM SIZE
                                                                                      Firm Size
No Experience                  1            2              3 to 6         7 to 10          11 to 20        21 to 50   >50     Ohio
<$46K                          88%          100%           90%            69%              67%             64%        38%     78%
$46-48K                        4%           -              4%             31%              -               4%         19%     7%
$49-51K                        4%           -              2%             -                11%             8%         13%     5%
$52-54K                        -            -              2%             -                11%             -          6%      2%
$55-57K                        -            -              2%             -                11%             8%         6%      3%
$58-60K                        4%           -              -              -                -               4%         6%      2%
$64-66K                        -            -              -              -                -               8%         6%      2%
$67-69K                        -            -              -              -                -               4%         -       1%
>$88                           -            -              -              -                -               -          6%      1%

Total                          100%         100%           100%           100%             100%            100%       100%    100%



3 Years Experience             1            2              3 to 6         7 to 10          11 to 20        21 to 50   >50     Ohio
<$46K                          73.1%        69.2%          54.9%          64.3%            22.2%           25.9%      18.8%   49.4%
$46-48K                        15.4%        7.7%           23.5%          21.4%            11.1%           25.9%      6.3%    18.6%
$49-51K                        3.8%         23.1%          5.9%           7.1%             11.1%           14.8%      18.8%   10.3%
$52-54K                        -            -              3.9%           -                44.4%           -          6.3%    4.5%
$55-57K                        -            -              5.9%           -                -               7.4%       18.8%   5.1%
$58-60K                        3.8%         -              3.9%           -                11.1%           3.7%       12.5%   4.5%
$61-63K                        -            -              2.0%           -                -               3.7%       -       1.3%
$64-66K                        -            -              -              7.1%             -               7.4%       6.3%    2.6%
$67-69K                        -            -              -              -                -               3.7%       -       0.6%
$73-75K                        -            -              -              -                -               7.4%       -       1.3%
$79-82K                        3.8%         -              -              -                -               -          6.3%    1.3%
>$88                           -            -              -              -                -               -          6.3%    0.6%
Total                          100%         100%           100%           100%             100%            100%       100%    100%


5 Years Experience             1            2              3 to 6         7 to 10          11 to 20        21 to 50   >50     Ohio
<$46K                          55.6%        64.3%          39.2%          58.8%            9.1%            15.4%      11.8%   37.4%
$46-48K                        11.1%        7.1%           15.7%          11.8%            27.3%           7.7%       5.9%    12.3%
$49-51K                        11.1%        21.4%          23.5%          5.9%             -               11.5%      5.9%    14.1%
$52-54K                        7.4%         -              2.0%           11.8%            9.1%            15.4%      5.9%    6.7%
$55-57K                        -            7.1%           5.9%           -                9.1%            7.7%       11.8%   5.5%
$58-60K                        3.7%         -              7.8%           -                27.3%           11.5%      5.9%    7.4%
$61-63K                        3.7%         -              3.9%           -                9.1%            -          11.8%   3.7%
$64-66K                        -            -              2.0%           -                9.1%            3.8%       5.9%    2.5%
$67-69K                        -            -              -              11.8%            -               19.2%      17.6%   6.1%
$70-72K                        -            -              -              -                -               -          5.9%    0.6%
$76-78K                        -            -              -              -                -               3.8%       -       0.6%
$79-82K                        -            -              -              -                -               3.8%       -       0.6%
$83-85K                        3.7%         -              -              -                -               -          -       0.6%
$86-88K                        3.7%         -              -              -                -               -          5.9%    1.2%
>$88K                          -            -              -              -                -               -          5.9%    0.6%
Total                          100%         100%           100%           100%             100%            100%       100%    100%


10 Years Experience            1            2              3 to 6         7 to 10          11 to 20        21 to 50   >50     Ohio
<$46K                          42.2%        50.0%          27.5%          40.0%            -               7.4%       5.3%    28.1%
$46-48K                        15.6%        19.2%          13.0%          5.0%             6.7%            7.4%       5.3%    11.8%
$49-51K                        6.7%         3.8%           14.5%          5.0%             6.7%            3.7%       -       7.7%
$52-54K                        8.9%         3.8%           14.5%          15.0%            20.0%           14.8%      10.5%   12.2%
$55-57K                        6.7%         3.8%           7.2%           10.0%            6.7%            -          -       5.4%
$58-60K                        11.1%        3.8%           5.8%           -                6.7%            14.8%      10.5%   7.7%
$61-63K                        4.4%         3.8%           4.3%           -                20.0%           11.1%      5.3%    5.9%
$64-66K                        2.2%         -              4.3%           -                20.0%           3.7%       10.5%   4.5%
$67-69K                        -            3.8%           1.4%           15.0%            -               11.1%      5.3%    4.1%
$70-72K                        -            -              1.4%           5.0%             -               14.8%      5.3%    3.2%
$73-75K                        -            -              -              -                13.3%           -          21.1%   2.7%
$76-78K                        -            3.8%           2.9%           -                -               -          -       1.4%
$79-82K                        -            -              2.9%           -                -               3.7%       10.5%   2.3%
$83-85K                        -            -              -              -                -               3.7%       -       0.5%
$86-88K                        -            -              -              5.0%             -               -          -       0.5%
>$88                           2.2%         3.8%           -              -                -               3.7%       10.5%   2.3%
Total                          100%         100%           100%           100%             100%            100%       100%    100%




                                                                                                                                      68
                      Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 97 of 124. PageID #: 947




EXHIBIT 83: DISTRIBUTIONS OF 2019 SALARY LEVELS OF LEGAL ASSISTANTS BY LEVEL OF EXPERIENCE AND OFFICE LOCATION
                                                                                                        Office Location
No Experience                  Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton       Northeast Region   Northwest Region   Southern Region   Ohio
<$46K                          76.7%               73.7%                53.8%              50.0%                88.2%              94.4%              100.0%            77.8%
$46-48K                        10.0%               -                    15.4%              30.0%                2.9%               -                  -                 7.2%
$49-51K                        3.3%                5.3%                 7.7%               -                    2.9%               5.6%               -                 3.9%
$52-54K                        -                   -                    7.7%               10.0%                -                  -                  -                 2.0%
$55-57K                        3.3%                15.8%                3.8%               -                    -                  -                  -                 3.3%
$58-60K                        -                   -                    3.8%               10.0%                2.9%               -                  -                 2.0%
$64-66K                        3.3%                5.3%                 3.8%               -                    2.9%               -                  -                 2.6%
$67-69K                        3.3%                -                    -                  -                    -                  -                  -                 0.7%
>$88                           -                   -                    3.8%               -                    -                  -                  -                 0.7%
Total                          100%                100%                 100%               100%                 100%               100%               100%              100%


3 Years Experience             Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton       Northeast Region   Northwest Region   Southern Region
<$46K                          38.7%               45.0%                25.9%              30.0%                62.9%              72.2%              73.3%             49.4%
$46-48K                        25.8%               10.0%                11.1%              40.0%                17.1%              16.7%              20.0%             18.6%
$49-51K                        6.5%                10.0%                25.9%              -                    8.6%               5.6%               6.7%              10.3%
$52-54K                        9.7%                5.0%                 7.4%               -                    2.9%               -                  -                 4.5%
$55-57K                        -                   10.0%                7.4%               20.0%                2.9%               -                  -                 4.5%
$58-60K                        6.5%                10.0%                7.4%               -                    -                  5.6%               -                 4.5%
$61-63K                        6.5%                -                    -                  -                    -                  -                  -                 1.3%
$64-66K                        3.2%                5.0%                 3.7%               -                    2.9%               -                  -                 2.6%
$67-69K                        -                   5.0%                 3.7%               -                    -                  -                  -                 1.3%
$73-75K                        3.2%                -                    -                  10.0%                -                  -                  -                 1.3%
$79-82K                        -                   -                    3.7%               -                    2.9%               -                  -                 1.3%
>$88                           -                   -                    3.7%               -                    -                  -                  -                 0.6%
Total                          100%                100%                 100%               100%                 100%               100%               100%              100%


5 Years Experience             Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton       Northeast Region   Northwest Region   Southern Region
<$46K                          27.3%               12.5%                16.7%              18.2%                55.3%              68.4%              56.3%             37.4%
$46-48K                        9.1%                25.0%                6.7%               27.3%                7.9%               10.5%              18.8%             12.3%
$49-51K                        21.2%               6.3%                 13.3%              18.2%                7.9%               10.5%              25.0%             14.1%
$52-54K                        6.1%                6.3%                 16.7%              -                    7.9%               -                  -                 6.7%
$55-57K                        3.0%                6.3%                 10.0%              9.1%                 5.3%               5.3%               -                 5.5%
$58-60K                        12.1%               18.8%                6.7%               9.1%                 5.3%               -                  -                 7.4%
$61-63K                        6.1%                12.5%                3.3%               -                    -                  5.3%               -                 3.7%
$64-66K                        3.0%                -                    6.7%               -                    -                  -                  -                 1.8%
$67-69K                        9.1%                12.5%                10.0%              9.1%                 2.6%               -                  -                 6.1%
$70-72K                        -                   -                    3.3%               -                    2.6%               -                  -                 1.2%
$76-78K                        -                   -                    -                  9.1%                 -                  -                  -                 0.6%
$79-82K                        3.0%                -                    -                  -                    -                  -                  -                 0.6%
$83-85K                        -                   -                    3.3%               -                    -                  -                  -                 0.6%
$86-88K                        -                   -                    -                  -                    5.3%               -                  -                 1.2%
>$88K                          -                   -                    3.3%               -                    -                  -                  -                 0.6%
Total                          100%                100%                 100%               100%                 100%               100%               100%              100%



10 Years Experience            Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton       Northeast Region   Northwest Region   Southern Region
<$46K                          20.0%               10.7%                17.4%              19.0%                28.8%              62.5%              55.0%             28.1%
$46-48K                        6.7%                17.9%                2.2%               14.3%                17.3%              16.7%              10.0%             11.8%
$49-51K                        10.0%               7.1%                 10.9%              9.5%                 5.8%               -                  10.0%             7.7%
$52-54K                        20.0%               10.7%                4.3%               14.3%                13.5%              12.5%              15.0%             12.2%
$55-57K                        -                   7.1%                 6.5%               4.8%                 9.6%               -                  5.0%              5.4%
$58-60K                        10.0%               -                    13.0%              9.5%                 11.5%              -                  -                 7.7%
$61-63K                        3.3%                10.7%                10.9%              4.8%                 3.8%               4.2%               -                 5.9%
$64-66K                        10.0%               14.3%                2.2%               -                    1.9%               4.2%               -                 4.5%
$67-69K                        -                   7.1%                 8.7%               9.5%                 1.9%               -                  -                 4.1%
$70-72K                        10.0%               3.6%                 2.2%               -                    -                  -                  5.0%              2.7%
$73-75K                        -                   3.6%                 8.7%               4.8%                 1.9%               -                  -                 3.2%
$76-78K                        -                   -                    4.3%               4.8%                 -                  -                  -                 1.4%
$79-82K                        6.7%                7.1%                 -                  -                    1.9%               -                  -                 2.3%
$83-85K                        -                   -                    -                  4.8%                 -                  -                  -                 0.5%
$86-88K                        -                   -                    2.2%               -                    -                  -                  -                 0.5%
>$88                           3.3%                -                    6.5%               -                    1.9%               -                  -                 2.3%
Total                          100%                100%                 100%               100%                 100%               100%               100%              100%




                                                                                                                                                                                69
                      Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 98 of 124. PageID #: 948



EXHIBIT 84: PERCENT DISTRIBUTIONS OF 2019 ADMINISTRATIVE ASSISTANT/SECRETARY SALARY LEVELS BY FIRM SIZE
                                                                                     Firm Size
No Experience                  1            2              3 to 6         7 to 10         11 to 20        21 to 50   >50     Ohio
<$25K                          70.7%        42.9%          46.1%          35.0%           26.3%           11.5%      6.3%    43.0%
$25-27K                        10.3%        17.9%          19.1%          40.0%           10.5%           19.2%      6.3%    17.2%
$28-30K                        3.4%         21.4%          12.4%          10.0%           36.8%           38.5%      6.3%    15.2%
$31-33K                        5.2%         10.7%          9.0%           10.0%           -               3.8%       12.5%   7.4%
$34-36K                        3.4%         3.6%           7.9%           5.0%            10.5%           7.7%       18.8%   7.0%
$37-39K                        3.4%         -              2.2%           -               -               11.5%      12.5%   3.5%
$40-42K                        -            3.6%           1.1%           -               5.3%            -          12.5%   2.0%
$43-45K                        -            -              1.1%           -               5.3%            3.8%       6.3%    1.6%
$46-48K                        -            -              1.1%           -               -               -          6.3%    0.8%

$49-51K                        -            -              -              -               -               3.8%       -       0.4%

$52-54K                        -            -              -              -               5.3%            -          6.3%    0.8%
$58-60K                        1.7%         -              -              -               -               -          -       0.4%
$61-63K                        1.7%         -              -              -               -               -          -       0.4%
>$63K                          -            -              -              -               -               -          6.3%    0.4%
Total                          100%         100%           100%           100%            100%            100%       100%    100%


3 Years Experience             1            2              3 to 6         7 to 10         11 to 20        21 to 50   >50     Ohio
<$25K                          37.7%        17.9%          10.3%          13.6%           4.5%            3.6%       6.3%    15.6%
$25-27K                        28.3%        25.0%          28.7%          22.7%           18.2%           7.1%       -       22.7%
$28-30K                        3.8%         21.4%          20.7%          27.3%           9.1%            25.0%      6.3%    16.4%
$31-33K                        9.4%         10.7%          16.1%          13.6%           13.6%           10.7%      -       12.1%
$34-36K                        5.7%         7.1%           4.6%           4.5%            13.6%           17.9%      6.3%    7.4%
$37-39K                        3.8%         7.1%           6.9%           -               22.7%           14.3%      31.3%   9.4%
$40-42K                        3.8%         7.1%           4.6%           9.1%            4.5%            10.7%      12.5%   6.3%
$43-45K                        3.8%                        4.6%           9.1%            9.1%            -          6.3%    4.3%
$46-48K                        -            -              2.3%           -               -               -          12.5%   1.6%
$49-51K                                     3.6%           1.1%           -               -               3.6%       6.3%    1.6%
$52-54K                        -            -              -              -               -               -          6.3%    0.4%
$55-57K                        3.8%         -              -              -               4.5%            3.6%       -       1.6%
$58-60K                        -            -              -              -               -               3.6%       -       0.4%
>$63K                          -            -              -              -               -               -          6.3%    0.4%
Total                          100%         100%           100%           100%            100%            100%       100%    100%


5 Years Experience             1            2              3 to 6         7 to 10         11 to 20        21 to 50   >50     Ohio
<$25K                          26.9%        7.1%           4.6%           -               -               3.3%       -       8.2%
$25-27K                        26.9%        17.9%          9.2%           19.0%           4.8%            -          5.9%    12.9%
$28-30K                        13.5%        14.3%          19.5%          19.0%           14.3%           10.0%      -       14.8%
$31-33K                        5.8%         14.3%          18.4%          14.3%           14.3%           10.0%      5.9%    12.9%
$34-36K                        5.8%         10.7%          12.6%          19.0%           9.5%            23.3%      -       11.7%
$37-39K                        5.8%         3.6%           13.8%          4.8%            14.3%           20.0%      -       10.2%
$40-42K                        7.7%         17.9%          6.9%           9.5%            14.3%           6.7%       -       8.6%
$43-45K                        3.8%         3.6%           5.7%           -               -               10.0%      17.6%   5.5%
$46-48K                        -            -              4.6%           4.8%            14.3%           6.7%       17.6%   5.1%
$49-51K                        -            10.7%          2.3%           4.8%            4.8%            -          23.5%   4.3%
$52-54K                        -            -              2.3%           -               4.8%            3.3%       17.6%   2.7%
$55-57K                        -            -              -              4.8%            -               -          5.9%    0.8%
$58-60K                        3.8%         -              -              -               4.8%            -          -       1.2%
$61-63K                        -            -              -              -               -               3.3%       -       0.4%
>$63K                          -            -              -              -               -               3.3%       5.9%    0.8%
Total                          100%         100%           100%           100%            100%            100%       100%    100%


10 Years Experience            1            2              3 to 6         7 to 10         11 to 20        21 to 50   >50     Ohio
<$25K                          17.4%        2.2%           1.0%           -               -               3.1%       -       5.4%
$25-27K                        9.3%         6.7%           5.8%           4.0%            4.2%            -          -       5.7%
$28-30K                        10.5%        13.3%          9.6%           -               -               3.1%       5.3%    8.1%
$31-33K                        15.1%        13.3%          8.7%           16.0%           8.3%            6.3%       -       10.7%
$34-36K                        12.8%        15.6%          21.2%          16.0%           12.5%           9.4%       5.3%    15.2%
$37-39K                        8.1%         6.7%           11.5%          16.0%           12.5%           3.1%       -       9.0%
$40-42K                        8.1%         13.3%          4.8%           8.0%            4.2%            21.9%      -       8.4%
$43-45K                        3.5%         2.2%           12.5%          12.0%           8.3%            9.4%       5.3%    7.8%
$46-48K                        2.3%         2.2%           7.7%           4.0%            12.5%           6.3%       -       5.1%
$49-51K                        5.8%         4.4%           8.7%           8.0%            8.3%            15.6%      15.8%   8.4%
$52-54K                        -            6.7%           1.0%           4.0%            8.3%            3.1%       21.1%   3.6%
$55-57K                        -            2.2%           1.9%           8.0%            -               9.4%       15.8%   3.3%
$58-60K                        2.3%         -              1.9%           -               8.3%            3.1%       15.8%   3.0%
$61-63K                        1.2%         2.2%           1.9%           -               8.3%            -          5.3%    2.1%
>$63K                          3.5%         8.9%           1.9%           4.0%            4.2%            6.3%       10.5%   4.5%
Total                          100%         100%           100%           100%            100%            100%       100%    100%

                                                                                                                                     70
                      Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 99 of 124. PageID #: 949



EXHIBIT 85: PERCENT DISTRIBUTIONS OF 2019 ADMINISTRATIVE ASSISTANT/SECRETARY SALARY LEVELS BY EXPERIENCE AND OFFICE LOCATION
                                                                                                        Office Location
No Experience                  Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton       Northeast Region   Northwest Region   Southern Region   Ohio
<$25K                          34.1%               18.2%                27.8%              53.8%                51.8%              60.0%              58.3%             43.2%
$25-27K                        12.2%               4.5%                 16.7%              7.7%                 23.2%              22.9%              19.4%             17.1%
$28-30K                        24.4%               27.3%                11.1%              23.1%                12.5%              11.4%              5.6%              14.8%
$31-33K                        9.8%                9.1%                 7.4%               7.7%                 5.4%               2.9%               11.1%             7.4%
$34-36K                        12.2%               27.3%                9.3%               -                    1.8%               -                  2.8%              7.0%
$37-39K                        4.9%                4.5%                 11.1%              -                    -                  -                  -                 3.5%
$40-42K                        -                   4.5%                 1.9%               -                    1.8%               2.9%               2.8%              1.9%
$43-45K                        -                   4.5%                 3.7%               7.7%                 1.8%               -                  -                 1.9%
$46-48K                        -                   -                    1.9%               -                    1.8%               -                  -                 0.8%

$49-51K                        2.4%                -                    -                  -                    -                  -                  -                 0.4%

$52-54K                        -                   -                    3.7%               -                    -                  -                  -                 0.8%
$58-60K                        -                   -                    1.9%               -                    -                  -                  -                 0.4%
$61-63K                        -                   -                    1.9%               -                    -                  -                  -                 0.4%
>$63K                          -                   -                    1.9%               -                    -                  -                  -                 0.4%
Total                          100%                100%                 100%               100%                 100%               100%               100%              100%


3 Years Experience             Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton       Northeast Region   Northwest Region   Southern Region   Ohio
<$25K                          7.5%                9.1%                 8.0%               6.7%                 30.5%              10.8%              25.0%             15.7%
$25-27K                        20.0%               -                    14.0%              40.0%                20.3%              35.1%              37.5%             22.7%
$28-30K                        15.0%               9.1%                 16.0%              6.7%                 22.0%              24.3%              9.4%              16.5%
$31-33K                        12.5%               13.6%                8.0%               20.0%                8.5%               18.9%              12.5%             12.2%
$34-36K                        15.0%               9.1%                 8.0%               -                    8.5%               2.7%               3.1%              7.5%
$37-39K                        10.0%               27.3%                8.0%               13.3%                5.1%               2.7%               9.4%              9.0%
$40-42K                        7.5%                18.2%                14.0%              -                    -                  2.7%               3.1%              6.3%
$43-45K                        2.5%                13.6%                8.0%               -                    1.7%               2.7%               -                 3.9%
$46-48K                        2.5%                -                    6.0%               -                    1.7%               -                  -                 2.0%
$49-51K                        5.0%                -                    2.0%               -                    1.7%               -                  -                 1.6%
$52-54K                        -                   -                    2.0%               -                    -                  -                  -                 0.4%
$55-57K                        2.5%                -                    4.0%               6.7%                 -                  -                  -                 1.6%
$58-60K                        -                   -                    -                  6.7%                 -                  -                  -                 0.4%
>$63K                          -                   -                    2.0%               -                    -                  -                  -                 0.4%
Total                          100%                100%                 100%               100%                 100%               100%               100%              100%


5 Years Experience             Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton       Northeast Region   Northwest Region   Southern Region   Ohio
<$25K                          8.7%                -                    3.7%               -                    18.9%              -                  17.9%             8.2%
$25-27K                        6.5%                8.7%                 5.6%               11.8%                17.0%              23.5%              21.4%             12.9%
$28-30K                        17.4%               -                    7.4%               17.6%                17.0%              23.5%              21.4%             14.9%
$31-33K                        8.7%                -                    18.5%              17.6%                15.1%              14.7%              10.7%             12.9%
$34-36K                        15.2%               13.0%                5.6%               17.6%                9.4%               20.6%              7.1%              11.8%
$37-39K                        13.0%               17.4%                7.4%               11.8%                5.7%               8.8%               14.3%             10.2%
$40-42K                        10.9%               17.4%                7.4%               5.9%                 11.3%              -                  7.1%              8.6%
$43-45K                        6.5%                13.0%                11.1%              -                    -                  5.9%               -                 5.5%
$46-48K                        2.2%                8.7%                 9.3%               11.8%                -                  2.9%               -                 4.3%
$49-51K                        2.2%                13.0%                13.0%              -                    1.9%               -                  -                 4.7%
$52-54K                        6.5%                4.3%                 1.9%               -                    3.8%               -                  -                 2.7%
$55-57K                        -                   4.3%                 1.9%               -                    -                  -                  -                 0.8%
$58-60K                        -                   -                    5.6%               -                    -                  -                  -                 1.2%
$61-63K                        2.2%                -                    -                  -                    -                  -                  -                 0.4%
>$63K                          -                   -                    1.9%               5.9%                 -                  -                  -                 0.8%
Total                          100%                100%                 100%               100%                 100%               100%               100%              100%


10 Years Experience            Greater Cleveland   Greater Cincinnati   Greater Columbus   Greater Dayton       Northeast Region   Northwest Region   Southern Region   Ohio
<$25K                          3.8%                -                    2.9%               4.2%                 14.9%              -                  5.7%              5.4%
$25-27K                        3.8%                2.9%                 1.4%               4.2%                 8.1%               8.5%               11.4%             5.7%
$28-30K                        5.8%                -                    2.9%               -                    13.5%              10.6%              20.0%             8.1%
$31-33K                        11.5%               -                    5.8%               8.3%                 20.3%              6.4%               17.1%             10.7%
$34-36K                        15.4%               8.8%                 10.1%              16.7%                12.2%              27.7%              20.0%             15.2%
$37-39K                        9.6%                5.9%                 5.8%               25.0%                5.4%               14.9%              5.7%              9.0%
$40-42K                        15.4%               14.7%                1.4%               4.2%                 6.8%               10.6%              8.6%              8.4%
$43-45K                        7.7%                11.8%                11.6%              8.3%                 4.1%               4.3%               8.6%              7.8%
$46-48K                        5.8%                8.8%                 4.3%               4.2%                 1.4%               10.6%              2.9%              5.1%
$49-51K                        5.8%                5.9%                 18.8%              12.5%                4.1%               6.4%               -                 8.1%
$52-54K                        5.8%                5.9%                 4.3%               -                    6.8%               -                  -                 3.9%
$55-57K                        1.9%                5.9%                 5.8%               8.3%                 1.4%               -                  -                 3.0%
$58-60K                        5.8%                5.9%                 7.2%               -                    -                  -                  -                 3.0%
$61-63K                        -                   14.7%                2.9%               -                    1.4%               -                                    2.4%
>$63K                          1.9%                8.8%                 14.5%              4.2%                 -                  -                  -                 4.5%
Total                          100%                100%                 100%               100%                 100%               100%               100%              100%

                                                                                                                                                                                71
            Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 100 of 124. PageID #: 950


Fusonie, Thomas H.

From:                                   Shuey, Daniel E.
Sent:                                   Wednesday, March 13, 2019 9:38 AM
To:                                     'Emch, Dale'
Cc:                                     Herlihy, Kimberly Weber; Fusonie, Thomas H.; Ingram, Christopher L.; Syring, Paul;
                                        Granata, Eileen; Henderson, Karlene
Subject:                                RE: LEBOR - Draft Agreed Order - Rule 408 Communication


Dale,

I left you a voicemail, but wanted to follow up by email as well. I just saw that the Board of Elections is holding a special
meeting today at 11 am to certify the LEBOR vote, so we need to get the agreed preliminary injunction issued
today. Please let me know if we can submit the agreed order to the Court or if we need to contact chambers to set up a
call with the Court.

Thanks,
Dan

                              Daniel E. Shuey
                              Partner

                              Vorys, Sater, Seymour and Pease LLP
                              52 East Gay Street | Columbus, Ohio 43215

                              Direct: 614.464.8277
                              Fax: 614.719.4616
                              Email: deshuey@vorys.com
                              www.vorys.com




From: Emch, Dale <Dale.Emch@toledo.oh.gov>
Sent: Thursday, March 07, 2019 4:03 PM
To: Shuey, Daniel E. <deshuey@vorys.com>
Cc: Herlihy, Kimberly Weber <KWHerlihy@vorys.com>; Fusonie, Thomas H. <thfusonie@vorys.com>; Ingram,
Christopher L. <clingram@vorys.com>; Syring, Paul <Paul.Syring@toledo.oh.gov>; Granata, Eileen
<Eileen.Granata@toledo.oh.gov>; Henderson, Karlene <Karlene.Henderson@toledo.oh.gov>
Subject: [EXTERNAL] RE: LEBOR - Draft Agreed Order - Rule 408 Communication

CAUTION:       External Email.
Dear Mr. Shuey:

We will review the proposed order for preliminary injunction as well as the suggested scheduling order, and be back in
touch early next week.

Very truly yours,

Dale Emch


Dale R. Emch
                                                                          1

                                                                                                                EXHIBIT 3
           Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 101 of 124. PageID #: 951
Director of Law
City of Toledo
One Government Center, Ste. 2250
Toledo, OH 43604
419-245-1020




From: Shuey, Daniel E. [mailto:deshuey@vorys.com]
Sent: Wednesday, March 06, 2019 4:19 PM
To: Emch, Dale
Cc: Herlihy, Kimberly Weber; Fusonie, Thomas H.; Ingram, Christopher L.
Subject: LEBOR - Draft Agreed Order - Rule 408 Communication

Dale,

Attached is a draft agreed order regarding a preliminary injunction for your review and comment. We researched the
minimum requirements for a preliminary injunction order under Rule 65 and attempted to keep it fairly bare-boned
while still sufficient to stand up to any potential third-party challenge. Please let us know your thoughts so we can get
something to Judge Zouhary to enter on March 15, after certification of the vote.

We are also thinking of how to keep this case moving along, so that we can: (1) avoid LEBOR affecting planting season,
which could lead to a damages claim added to our complaint; and (2) minimize attorney’s fees on both sides to resolve
this matter. Assuming the PI is entered on March 15 as discussed with the Court, we intend to seek from the Court a
briefing schedule on the merits. We propose the following timeline:
      Drewes Farms files an MSJ / brief on the merits for a permanent injunction and declaratory relief by March 18,
         2019
      The City files its response on April 1, 2019
      Drewes Farms files a reply on April 8, 2019.
      Drewes Farms believes that the Court should be able to determine the case on the papers without a hearing. If
         not, we would ask the Court to hold a hearing on the permanent injunction and the merits during the week of
         April 8 or April 15.
Please let us know if this proposed schedule is amenable to the City or what you would propose.

Finally, during this process, we would be open to a mediation with a magistrate judge if the City thinks that might be
fruitful. We have mediated with magistrate judges in the northern district in the past, and have generally found it to be
a helpful process.

Please feel free to reach out with any questions or to discuss further,

Dan

                              Daniel E. Shuey
                              Partner

                              Vorys, Sater, Seymour and Pease LLP
                              52 East Gay Street | Columbus, Ohio 43215

                              Direct: 614.464.8277
                              Fax: 614.719.4616
                              Email: deshuey@vorys.com
                              www.vorys.com




                                                                          2
        Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 102 of 124. PageID #: 952

From the law offices of Vorys, Sater, Seymour and Pease LLP.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or
privileged material. Any unauthorized review, use, disclosure or
distribution is prohibited. If you are not the intended recipient, please
contact the sender by reply e-mail and destroy all copies of the original
message. If you are the intended recipient but do not wish to receive
communications through this medium, please so advise the sender immediately.




                                             3
            Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 103 of 124. PageID #: 953
                                                                                                62 East Gay Street
                                                                                                     P.O. Box 1008
                                                                                         Columbus, Ohio 43216-1008
Vorys, Sater, Seymour and Pease    llp
Legal Counsel                                                                         614.464.6400 | www.vorys.com

                                                                                                     Pounded 1909




       Thomas H. Fusonie
       Direct Dial (614)464-8261
       Direct Fax (614)719-4886
       Email thfusonie@vorys.com




                                                     April 9, 2019


       VIA E-MAIL ONLY

       Gerald R. Kowalski
       Sarah K. Show
       Spengler Nathanson P.L.L.
       900 Adams Street
       Toledo, Ohio 43604-5505


                             Re:   Drewes Farms Partnership v. Toledo - Pre-Dispositive Motion
                                   Correspondence

       Dear Counsel:

                      We write in accordance with Section 3 of Judge Zouhary’s Civil Case
       Management Procedures (ECF No. 4), which requires parties to confer in good faith and
       exchange letters prior to filing a dispositive motion. We intend to file a Rule 12(c) motion for
       judgment on the pleadings. Not only do we write to comply with the Court’s procedures, but to
       make another attempt to limit Toledo’s exposure under 42 U.S.C. § 1988, to preserve the Court’s
       and parties’ time and resources, and to obtain a resolution before the growing season is in full
       swing.

                      Drewes Farms’ complaint raises facial challenges to Toledo’s Lake Erie Bill of
       Rights Charter Amendment under the United States Constitution, federal law, and state law. In
       its Answer, Toledo repeatedly agreed that “LEBOR” speaks for itself Thus, we can agree that
       Drewes Farms’ facial challenges can appropriately be addressed by a motion for judgment on the
       pleadings.

                       Although we look forward to receiving your position in response generally, we
       raise the following issues to determine whether there is a way to amicably resolve this matter
       without dispositive motions or, at least to reduce the number of disputed issues that are raised to
       the Court. Therefore, for each of the numbered issues below, please indicate whether: “Yes” the
       City will stipulate to it as comect, or “No” the City will dispute it:




                      Columbus I Washington |   Cleveland |   Cincinnati | Akron | Houston | Pittsburgh

                                                                                                           EXHIBIT 4
   Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 104 of 124. PageID #: 954

    Legal Counsel




Gerald R. Kowalski
Sarah K. Skow
April 9, 2019
Page 2

                    1) LEBOR violates the First Amendment by stripping “corporations”
                       (defined in LEBOR as “any business entity”) of their First Amendment
                       right to seek relief from the judiciary branch to pursue specific, and
                       otherwise-valid claims in court.

                    2) LEBOR violates the First Amendment because it is a viewpoint
                       restriction.

                    3) LEBOR violates the First Amendment’s prohibition against laws that
                       abridge the right to “petition the Government for redress of grievances.”

                    4) LEBOR violates the Equal Protection Clause because it denies
                       “corporations” equal protection of the laws.

                    5) LEBOR is void for its vagueness.

                    6) LEBOR violates procedural due process.

                    7) LEBOR violates substantive due process rights of “corporations” by
                       denying “corporations” their rights under the First, Fifth, and Fourteenth
                       Amendments.

                    8) LEBOR is preempted by federal law including that it attempts to regulate
                       foreign affairs.

                    9) LEBOR regulates the portion of Lake Erie within Canada.
                    10) LEBOR regulates the portion of Lake Erie within New York.

                    11) LEBOR regulates the portion of Lake Erie within Pennsylvania.

                    12) LEBOR regulates the portion of Lake Erie within Michigan.

                    13) LEBOR regulates the portion of Lake Erie within Ohio that is outside of
                        Lucas Coimty, Ohio.

                    14) LEBOR regulates the portion of Lake Erie within Ohio that is outside of
                        Toledo, Ohio.

                    15) LEBOR is preempted by Article XVIII, Section 3 of the Ohio Constitution
                        because it conflicts with general laws of Ohio.
   Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 105 of 124. PageID #: 955

    Legal Counsel




Gerald R. Kowalski
Sarah K. Skow
April 9,2019
Page 3

                    16) LEBOR is preempted by Article XVIII, Section 3 of the Ohio Constitution
                        because it purports to nullify state authorizations to “corporations.”

                    17) LEBOR is preempted by Ohio Revised Code Section 1506.10.

                    18) LEBOR’s attempt to create new causes of action is invalid and
                        unenforceable under the Ohio Constitution, Article XVIII, Section 3.

                    19) LEBOR violates Ohio Constitution, Article XVIII, Section 3 by
                        attempting to create statutory standing to the “Lake Erie Ecosystem” by
                        giving it the power to sue in the Court of Common Pleas in Lucas County,
                        Ohio.

                    20) LEBOR violates Article XIII, Section 2 of the Ohio Constitution by
                        attempting to diminish the “rights, powers, privileges, immunities, [and]
                        duties” of “corporations.”

                    21) LEBOR unlawfully denies privileges issued by agencies of the State of
                        Ohio to “corporations.”

                    22) LEBOR unlawfully denies privileges issued by agencies of the United
                        States of America.

                    23) LEBOR must be peimanently enjoined in its entirety as a matter of law.

                    24) The entirety of LEBOR must be invalidated as a matter of law.

                Based on case law, common sense, and the history of similar litigation, it is hard
to imagine that any of the foregoing issues can be seriously disputed. The State of Ohio’s recent
motion to intervene only adds additional credibility to Drewes Farms’ position. We therefore
encourage the City of Toledo to agree to resolve this matter short of additional litigation through
a consent decree. Indeed, if the City agrees that any of the above issues are correct, it is in the
best interest of Toledo to negotiate a consent decree as soon as possible with Drewes Farms.

               Doing so will not only protect Toledo from incurring its own additional legal
expenses and from being sued in a LEBOR suit by a citizen disgruntled with the City s own
impact on the Lake Erie Ecosystem, but will also minimize the City’s obligations to pay Drewes
Farms’ attorneys’ fees under § 1988. As you may be aware, on March 31, 2019, the Western
District of Pennsylvania required Grant Township to pay plaintiffs’ attorneys’ fees after one of
CELDF’s other local laws similar to LEBOR was found unlawful and unconstitutional. See
    Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 106 of 124. PageID #: 956

VDRYS
     Legal Counsel




 Gerald R. Kowalski
 Sarah K. Skow
 April 9, 2019
 Page 4

 Pennsylvania General Energy Co., LLC v. Grant Township, Case No. l:14-cv-00209,
 Memorandum Opinion (W.D. Penn. March 31,2019).

                We request Toledo’s response by April 16, 2019, so that we can either move
 promptly to file a Rule 12(c) motion or negotiate the terms of a consent decree for the Court’s
 consideration and approval.



                                            Very tpjaly yopfe/j

                                                      If

                                               omas H. Fusonie

 THF/gjs

 cc: Kimberly Herlihy
     Daniel Shuey
           Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 107 of 124. PageID #: 957
                                                                                             52 East Gay Street


v
Vorys, Sater, Seymour and Pease LLP
                                                                                                  P.O. Box 1008
                                                                                      Columbus, Ohio 43216-1008

                                                                                   614.464.6400 | www.vorys.com
Legal Counsel                                                                                     Founded 1909




      Thomas H. Fusonie
      Direct Dial (614) 464-8261
      Direct Fax (614) 719-4886
      Email thfusonie@vorys.com




                                                       June 28, 2019


      VIA E-MAIL

      Gerald R. Kowalski
      Sarah K. Skow
      Spengler Nathanson P.L.L.
      900 Adams Street
      Toledo, Ohio 43604-5505


                             Re:    Drewes Farms Partnership, et al. v. Toledo

      Dear Counsel:

                             We write in response to your June 25, 2019 email.

                 A. Plaintiff has complied with the Court’s Order.

                     On May 20, 2019, Judge Zouhary ordered Plaintiff Drewes Farms Partnership to
      “disclose to Defendant documents on a rolling basis supporting Plaintiff’s standing in this case,
      with the disclosures to be complete by Friday, June 7.” (“Order,” ECF No. 303.) Plaintiff made
      disclosures on May 28, 2019, May 31, 2019, and then, on June 7, 2019, pursuant to the Court’s
      Order, counsel informed you that it was providing its “final disclosure of documents for Plaintiff
      Drewes Farms Partnership pursuant to the Court’s May 20, 2019 order.” The City has now
      inexplicably waited 18 days to raise its alleged issues with Plaintiff’s disclosures, and then
      demanded a response in 3 business days.

                      Plaintiff has complied with the Court’s Order and disclosed documents
      “supporting Plaintiff’s standing in this case.” Plaintiff’s disclosed documents establishes that it
      is a partnership and that it farms in the Lake Erie watershed, which LEBOR seemingly purports
      to control (and which you have not denied). Plaintiff also produced the leases (which in turn
      contain fertilization requirements for various farms, see, e.g., DFP000127) and grain contracts
      and fertilizer certificates referenced in the Verified Complaint and discussed in our call with the
      Court.




                       Columbus | Washington | Cleveland | Cincinnati | Akron | Houston | Pittsburgh

                                                                                                          EXHIBIT 5
    Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 108 of 124. PageID #: 958

v
      Legal Counsel



Gerald R. Kowalski
Sarah K. Skow
June 28, 2019
Page 2

                 In our call with the Court, we already raised our disagreement with your
suggestions as to what documents Plaintiff should disclose, and the Court ruled by requiring us
to disclose only documents “supporting Plaintiff’s standing in this case.” Your demand that we
disclose additional documents beyond the Court’s order seems intended to unnecessarily drive up
the cost of litigation for the Plaintiff and delay Toledo having to address the merits of LEBOR.

              As a final note on standing, recent events have further confirmed Plaintiff’s
standing. As we’re sure you are aware, Toledo citizens have now filed a lawsuit alleging that it
violates LEBOR just to pursue litigation seeking to invalidate LEBOR (as Plaintiff is doing).1

               To the extent that this case survives the motions for judgment on the pleadings,
the judge holds a Case Management Conference and permits discovery, and the City propounds
requests for production pursuant to Rule 34, Plaintiff will consider any such requests and make
productions and objections pursuant to the Civil Rules as appropriate.

        B. The City’s Request for Documents Regarding Payment of Plaintiff’s Attorneys
           Fees, Including Engagement or Retention Agreements, is Meritless, Premature,
           and Intended to Harass.

                 We also raised with the Court our disagreement with your suggestion that we
disclose documents regarding the payment of Plaintiff’s attorney’s fees, including engagement or
retention agreements. And again, the Court resolved this disagreement by declining to order us
to disclose those documents. Plaintiff has no obligation to disclose those documents, especially
not at this early juncture.

               To be clear, these documents that you claim relate to the request for attorney’s
fees under 42 U.S.C. § 1988 have nothing to do with standing, because while attorney’s fees and
costs may be awarded to prevailing parties they do not constitute a claim. Thus, these documents
are not and cannot be responsive to the Court’s Order and need not be disclosed.

               Beyond the lack of relation to standing, your claimed interest in the documents to
determine the “real party in interest” is generally irrelevant to the analysis of fees under 42
U.S.C. § 1988. This statute awards fees to “the prevailing party.” Here, it is indisputable that
Drewes Farms Partnership is the party that brought this lawsuit and, if successful, would be the
prevailing party.


1
 This raises obvious questions about whether these citizens, and any who knew of, aided, or abetted their lawsuit
prior to its filing are in contempt of court for violating the Preliminary Injunction order.
   Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 109 of 124. PageID #: 959

v
     Legal Counsel



Gerald R. Kowalski
Sarah K. Skow
June 28, 2019
Page 3

              Finally, even if there could be some argument that these documents could ever
have any relevance, that relevance exists only after Plaintiff becomes a prevailing party. Your
demand that Plaintiff disclose them now is premature.

               The City’s attempt to force Plaintiff to disclose confidential and irrelevant
agreements with its counsel at this premature date seems crafted to harass and intimidate Plaintiff
and to discourage others from bringing claims against the government in the future. The City’s
leveraging of its governmental power to attempt to chill challenging the City in court shares the
same constitutional flaws and concerns as its LEBOR amendment and is unacceptable.

       C. It is the City of Toledo that has Failed to Comply with the Court’s Order.

               Finally, while Plaintiff has compiled with the Order, the City of Toledo has
violated it and continues to do so. The Judge ordered that the City of Toledo “shall respond to
the questions posed by Plaintiff’s April 9 letter,” which include questions asking whether
LEBOR complies with certain laws or regulates certain geographic areas. Contrary to the
Court’s Order, the City stated that it would not “answer” the questions, “because that would
improperly amend or repeal LEBOR without a general vote of the people of Toledo on the
same.”

                This response is nonsensical. Whether or not you believe that the City can take
any action to amend or repeal LEBOR, that does not prohibit the City from complying with the
Court’s Order and answering whether LEBOR is constitutional or whether it regulates beyond
the City of Toledo. It is also telling. The City’s ongoing refusal to take a position the merits of
this case, and its acknowledgement that taking a position on the merits would require amending
or repealing LEBOR, has continued to unnecessarily drive up the cost of this litigation and cause
the parties to incur additional fees. Despite the City of Toledo impliedly acknowledging that
LEBOR must be amended or repealed, Plaintiff has had to continue to prosecute this action and
file its Motion for Judgment on the Pleadings, without the benefit of your compliance with the
Court Order. Unless the City brings itself into compliance, to the extent a conversation with the
Court becomes necessary, that conversation will include the City’s noncompliance with the
Order and the associated harms that the City’s noncompliance has caused to Plaintiff.

                                           Conclusion

                Plaintiff has attempted to fully and promptly respond within the expedited
timeframe set forth in your delayed letter. Plaintiff has met its disclosure obligations established
in the Order. To the extent this case continues past the pending motions, and any of these issues
arise again in discovery, the parties should revisit them as appropriate and in compliance with the
Federal Rules of Civil Procedure.
  Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 110 of 124. PageID #: 960

v
     Legal Counsel



Gerald R. Kowalski
Sarah K. Skow
June 28, 2019
Page 4

                                    Very truly yours,




                                    Thomas H. Fusonie

THF/gjs

cc: Kimberly Herlihy
    Daniel Shuey
   Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 111 of 124. PageID #: 961
                                    GERALD R. KOWALSKI                    SARAH K. SKOW
                                         GKOWALSKI @ SNLAW. COM              SSKOW@ SNLAW. COM
                                              419.252.6239                      419.252.6235




                                       May 9, 2019

Via Electronic Mail Only

Thomas H. Fusonie
Kimberly Herlihy
Daniel Shuey
Vorys, Sater, Seymore and Pease LLP
52 East Gay Street
P.O. Box 1008
Columbus, OH 43216-1008

       RE:    Drewes Farms Partnership’s Intention to file a Rule 12(C) Motion
              Drewes Farms Partnership v. City of Toledo, Case No. 3:19-cv-00434

Dear Counsel,

       Pursuant to the Court’s May 7, 2019 Order (Doc #23) and in accordance with the
Court’s local practice, we write in response to your letter dated April 9, 2019, and to
again explain the City of Toledo’s position regarding your intention to seek leave to file a
Rule 12(C) motion at this stage of the litigation.

        During our April 23, 2019 telephone call, Gerry explained the various factors as
to why the City of Toledo cannot agree to the 24 issues to which you have proposed the
City stipulate. As you are aware, the Lake Erie Bill of Rights Charter Amendment
(“LEBOR”) was passed by a duly-authorized citizens’ initiative petition, and is now part
of the City’s Charter. Accordingly, the City cannot agree to the 24 issues you have
proposed for a consent decree, because that would improperly amend or repeal LEBOR
without a general vote of the people of Toledo on the same. See, Ohio Constitution,
Article XVIII, §9, and City of Toledo Charter, Chapter V.

        During our April 12th and 23rd phone calls, we explained the City’s position that
dispositive motions would be procedurally premature before all potential parties had
entered the case. At the time you sent your April 9th letter and during the April 12th and
23rd telephone calls, motions to intervene had been filed by potential intervening
defendant Toledoans for Safe Water (“TSW”) and Lake Erie and then-potential
intervening plaintiff State of Ohio.




                                                                                         EXHIBIT 6
   Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 112 of 124. PageID #: 962
Thomas H. Fusonie
Kimberly Herlihy
Daniel Shuey
May 9, 2019
Page 2

       As you know, the Court has since granted the State of Ohio’s motion to intervene.
But the State of Ohio has not filed its required pleading setting out its claims. See Doc.
#21 at 2. And while the Court excused the State of Ohio’s failure to submit its pleading
along with its motion to intervene for purposes of deciding that motion, the record still
does not contain the State of Ohio’s required pleading. The State’s Motion to Intervene
establishes that the State of Ohio has different and divergent interests from Drewes
Farms Partnership (“DFP”), and the State of Ohio must submit its pleading in the record
so that the City may respond to it. The City should be able to respond to all claims
against it before proceeding to any motion practice.

        In light of the Court’s May 7th ruling denying TSW and Lake Erie’s motion to
intervene, TSW and Lake Erie have now filed a motion to stay indicating they will appeal
the Court’s denial of their intervention. See Doc. #25. In the event that TSW and Lake
Erie’s appeal is successful, they too will have an interest in responding to and defending
against your client’s complaint and the State of Ohio’s eventual complaint. The City does
not believe it is in any party’s interest to engage on the issues related to LEBOR in
various courts or in piecemeal motion practice. Rather, to conserve the parties’ and the
Court’s resources, the City believes that motion practice on pleadings should not be
considered until all parties and all pleadings are before the Court.

       Given the Stipulated Preliminary Injunction, DFP will not suffer any prejudice by
not proceeding to submit a motion for judgment on the pleadings until all of the parties
and their respective pleadings are before the Court.

        In addition to the procedural reasons a motion on the pleadings is unwarranted
at this juncture, the questions about whether DFP has standing to assert the claims in its
complaint further establish that a Rule 12(C) motion is inappropriate.

       DFP’s complaint does not allege an injury in fact necessary to establish standing
to pursue its claims; it fails to allege an actual or imminent, concrete and particularized
injury. Rather, DFP repeatedly alleges that its farming practices are compliant with
regulations and best practices, and that DFP takes extra measures beyond state and
federal regulations to minimize runoff and pollution. It has not alleged that it has
violated LEBOR in order to establish that any injury would be redressed by a favorable
decision from this Court. DFP also cannot proceed on its foreign affairs preemption
claim. It does not allege that it is a Canadian corporate citizen or that it even has
Canadian operations. Accordingly, DFP fails to establish an injury of fact necessary to
assert those claims in Count VI of the complaint. See Doc. #1 at ¶¶91-99. DFP’s
conclusory and speculative allegations that its constitutional rights are somehow
violated by LEBOR do not sufficiently establish an injury in fact or otherwise satisfy
standing requirements. See Valley Forge Christian College v. Americans United for
      Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 113 of 124. PageID #: 963
Thomas H. Fusonie
Kimberly Herlihy
Daniel Shuey
May 9, 2019
Page 3

Separation of Church and State, 454 US 464, 472-75, 482-86 (1982). At least some
discovery is needed to establish whether DFP has standing, whether DFP’s status as a
partnership precludes it from asserting the constitutional claims in its complaint, and
whether DFP is the real party in interest for the attorney fee claim.

       For the foregoing reasons, the City does not agree that the alleged facial
challenges in DFP’s complaint can or should be decided now under Rule 12(C).

                                Respectfully submitted,

                            SPENGLER NATHANSON, P.L.L.




                                  Gerald R. Kowalski




                                     Sarah K. Skow


cc:      Daniel J. Martin, Esq. (via email)
         Amanda M. Ferguson, Esq. (via email)
         Gregg H. Bachmann, Esq. (via email)


GRK/SKS:acs

437811
           Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 114 of 124. PageID #: 964


Fusonie, Thomas H.

From:                          Sarah Skow <sskow@snlaw.com>
Sent:                          Friday, May 24, 2019 1:05 PM
To:                            Fusonie, Thomas H.; Herlihy, Kimberly Weber; Shuey, Daniel E.
Cc:                            Gerald Kowalski
Subject:                       [EXTERNAL] Drewes Farms Partnership v. City of Toledo -- Case No. 19 CV 434



CAUTION: External Email.
Good afternoon, Counsel.

We write to follow up regarding the information and documents related to the standing issues we discussed
with the Court pertaining to Plaintiff Drewes Farms Partnership ("DFP"), and the Court's subsequent May 20th
order about the production of such materials by June 7th.

The information and documents Defendant has requested relate to DFP's complaint and include:

.    The governing documents for DFP's partnership, including any corporate or entity documents;
.    Identification of each of DFP's locations;
.    Documents related to the ownership of each of DFP's locations;
.    Identification of each of DFP's tenants at each location;
.    Documents related to the tenants at each DFP location, including the "numerous leases," and the
manure fertilization applied by the Wood County dairy       farm to the Farm Property;
.    Documents regarding any fertilization requirements for any DFP location;
.    All Fertilizer Application Certificate(s);
.    Documents related to any edge of field study;
.    Any referenced Contracts, including referenced production contracts;
.    Documents related to the best practices referred to in the complaint, including the Variable Rate
Technology and Tri-State Fertilizer Recommendations         employed by DFP;
.    Documents related to DFP's fertilization practices and the scientific recommendations made to DFP;
.    Any certificates that DFP claims may be impacted by LEBOR;
.    Documents related to the risk(s) the City of Toledo's actions have allegedly caused DFP;
.    Documents regarding the alleged investment DFP has made in its fertilizer practices;
.    Documents regarding the Ohio Department of Agriculture's recognition of DFP;
.    Documents regarding DFP's certification under the Ohio Agricultural Stewardship Verification Program;
.    All documents related to any real or perceived harm or damage DFP alleges may be due to LEBOR; and
.    Documents regarding the payment of DFP's attorneys fees, including engagement or retention
agreements.

Per the Court's May 20, 2019 Order, the City reiterates as it did in our May 9, 2019 correspondence to you and
in our May 17th call with the Court, the City cannot agree to the questions and proposed stipulations you
raised by your April 9th correspondence. Because LEBOR was passed by a duly-authorized citizens' initiative
petition, and is now part of the City's Charter, the City cannot now answer or agree to the 24 issues you have
proposed for a consent decree, because that would improperly amend or repeal LEBOR without a general vote
of the people of Toledo on the same. See, Ohio Constitution, Article XVIII, §9, and City of Toledo Charter,
Chapter V.

                                                       1

                                                                                                     EXHIBIT 7
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 115 of 124. PageID #: 965
Please let us know when we can expect to begin receiving the rolling production of the requested information
and documents. Have a nice weekend.

Sincerely,

Sarah


Sarah K. Skow
Attorney at Law
Spengler Nathanson P.L.L.
900 Adams Street
Toledo, Ohio 43604
sskow@snlaw.com
http://www.snlaw.com

Phone: (419) 252-6235
Fax: (419) 241-8599

CONFIDENTIALITY NOTICE: This transmission is intended only for the addressee shown above. It may contain
information that is privileged, confidential, or otherwise protected from disclosure. If you are not the intended
recipient, please do not read, copy, or use it, and do not disclose it to others. Please notify the sender of the
delivery error by replying to this message and then delete it from your system.




                                                        2
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 116 of 124. PageID #: 966


Fusonie, Thomas H.

From:                               Sarah Skow <sskow@snlaw.com>
Sent:                               Friday, July 12, 2019 5:05 PM
To:                                 Fusonie, Thomas H.; Gerald Kowalski
Cc:                                 Herlihy, Kimberly Weber; Ingram, Christopher L.; Shuey, Daniel E.; Daniel J. Martin; Gregg
                                    H. Bachmann; Jennifer McHugh
Subject:                            [EXTERNAL] RE: Drewes Farms Partnership, et al. v. Toledo


CAUTION:        External Email.
Dear Counsel,

           Pursuant to the Court's July 9th Order, we write in response to your July 9th email.

           Standing requires a concrete injury in fact. To establish standing, the United States Supreme Court requires the
plaintiff invoking federal jurisdiction to bear “the burden of establishing the ‘irreducible constitutional minimum’ of
standing by demonstrating (1) an injury in fact, (2) fairly traceable to the challenged conduct of the defendant, and (3)
likely to be redressed by a favorable judicial decision.” Spokeo Inc. v. Robin, 136 S.Ct. 1540, 194 L.Ed.2d 635 (2016), as
revised (May 24, 2016), at paragraph (a) of the syllabus, quoting Lujan, 504 U.S. at 556.

          From the face of Drewes Farms Partnership's Complaint, it does not appear that DFP has suffered a concrete
injury in fact, and the City's position is that DFP's speculation and fear of some future type of action against it does not
provide sufficient standing or establish a concrete injury. To address your first standing-related question, farming crops
in the Lake Erie Watershed alone does not establish that DFP has any concrete and particularized injury in fact. Nor does
farming crops establish in and of itself that DFP falls within the scope of LEBOR. As we have previously explained and
discussed with you, we believe that DFP's Complaint establishes its lack of standing because DFP has alleged that it
employs best practices to reduce pollution and has been commended and recognized for its farming practices. DFP's
Complaint before the Northern District Court of Ohio is based upon a fear of future damage. The U.S. Supreme Court
has already found that this is not sufficient to create standing. A "‘possible future injury,’ which is the most [DFP has]
alleged, even one that is concrete and particularized, is not imminent and does not confer standing.” Clapper v.
Amnesty Int’l USA, 568 U.S. 398, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013).

           Although you do not identify the action, the lawsuit referred to in your second standing-related question is the
pro se complaint for declaratory judgment filed against the State of Ohio (the sole defendant in that action); it is not part
of and is unrelated to DFP's complaint and does not have bearing on DFP's standing in this action. The lawsuit Ferner et
al. v. State of Ohio, Case No. 201902904, filed over four months after DFP filed this action, now pending before the Lucas
County Court of Common Pleas, does not establish any concrete injury to DFP necessary to establish standing. DFP is not
a party to the declaratory judgment action in Lucas County Common Pleas Court, and the nature of the claim in that
action by Ohio citizens is based upon the right to self-government in the Ohio Constitution.

          Regarding the 13 questions you have repeated from your prior list of 24, which are unrelated to the standing
discovery issues, the City restates that it has answered that the text of LEBOR speaks for itself, and further maintains its
prior position that it cannot answer the 13 questions. Because LEBOR was passed by a duly-authorized citizens’ initiative
petition, and is now part of the City’s Charter, the City cannot now answer the 13 issues you have raised, because that
would improperly amend or repeal LEBOR without a general vote of the people of Toledo on the same. See, Ohio
Constitution, Article XVIII, §8 and 9, and City of Toledo Charter, Chapter I, Section 5, and Chapter VI, Section 86. Nor can
the City provide an advisory opinion to DFP on these issues.

        The City has done what it can to streamline this litigation and this standing discovery process. Within three
weeks of DFP filing the Complaint, the City consented to a preliminary injunction, which remains in place today. The City
                                                              1

                                                                                                               EXHIBIT 8
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 117 of 124. PageID #: 967
has not disputed DFP's filing of the motion for judgment on the pleadings as a procedural matter, and seeks only to
assert its valid defenses to DFP's 12(c) motion, including the City's good-faith standing defense. The City will respond to
DFP's pending 12(c) Motion, after the resolution of the standing discovery matters, because as you stated during the call
with the Court the standing issues should be addressed in the City's response to DFP's 12(c) Motion.

          We acknowledge receipt of the documents sent at 3:30 this afternoon. We have not yet had the chance to
review those documents to determine if they are responsive to the requested categories or complete, and reserve the
City's right to challenge or question the same or request supplementation. The City will agree to participate in next
Wednesday's conference by telephone as proposed in Tom's email below, and suggest that the City send an email to
Nancy copying all counsel on Monday morning, confirming that all parties will participate in the conference by phone.
Please confirm your consent to our informing the Court of the parties' telephone participation for the July 17th
conference. Thank you.

         Have a nice weekend.

Sincerely,

Sarah




Sarah K. Skow
Attorney at Law
Spengler Nathanson P.L.L.
900 Adams Street
Toledo, Ohio 43604
sskow@snlaw.com
http://www.snlaw.com

Phone: (419) 252-6235
Fax: (419) 241-8599
CONFIDENTIALITY NOTICE: This transmission is intended only for the addressee shown above. It may
contain information that is privileged, confidential, or otherwise protected from disclosure. If you are not the
intended recipient, please do not read, copy, or use it, and do not disclose it to others. Please notify the sender of
the delivery error by replying to this message and then delete it from your system.

From: Fusonie, Thomas H. [mailto:thfusonie@vorys.com]
Sent: Friday, July 12, 2019 3:26 PM
To: Sarah Skow; Gerald Kowalski
Cc: Herlihy, Kimberly Weber; Ingram, Christopher L.; Shuey, Daniel E.; Daniel J. Martin; Gregg H. Bachmann
Subject: Drewes Farms Partnership, et al. v. Toledo

Counsel,

                                                             2
           Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 118 of 124. PageID #: 968
Although Drewes Farms still questions the relevance and proportionately of Toledo’s 11 categories, in a good
faith effort to resolve the discovery dispute and move this matter along, please find the below FTP link to
documents within the various 11 categories.

https://vorys.sharefile.com/f/foadf925-cb4a-4075-ae21-8bdf1903724b

Also, in the interest of efficiency, Drewes Farms requests that the City agree that all parties will agree to
appear at next week’s conference by telephone. Please let us know by 3:00 on Tuesday if the City agrees.

Tom


                              Thomas H. Fusonie
                              Attorney at Law

                              Vorys, Sater, Seymour and Pease LLP
                              52 East Gay Street | Columbus, Ohio 43215

                              Direct: 614.464.8261
                              Fax: 614.719.4886
                              Email: thfusonie@vorys.com
                              www.vorys.com




From the law offices of Vorys, Sater, Seymour and Pease LLP.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or
privileged material. Any unauthorized review, use, disclosure or
distribution is prohibited. If you are not the intended recipient, please
contact the sender by reply e-mail and destroy all copies of the original
message. If you are the intended recipient but do not wish to receive
communications through this medium, please so advise the sender immediately.




                                                                          3
             Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 119 of 124. PageID #: 969


Fusonie, Thomas H.

From:                              Sarah Skow <sskow@snlaw.com>
Sent:                              Tuesday, June 25, 2019 5:38 PM
To:                                Shuey, Daniel E.; Daniel J. Martin; Gregg H. Bachmann; Gerald Kowalski
Cc:                                Fusonie, Thomas H.; Herlihy, Kimberly Weber; Ingram, Christopher L.
Subject:                           [EXTERNAL] RE: Drewes Farms Partnership, et al. v. Toledo


CAUTION:      External Email.
Dear Counsel,

On May 24, 2019, following up on our May 17th conference call with the Court and the Court’s May 20th Order, I wrote to
confirm the information and documents that the City seeks in discovery pertaining to Drewes Farms Partnership’s
(“DFP”) standing in this action; DFP did not object to the documents and information requested.

DFP’s 3 partial productions do not contain many items which we requested that are related to issues pertaining to DFP’s
standing in this action.

Specifically, we do not believe that we have the following items which we previously requested:

•      Documents related to the manure fertilization applied by the Wood County dairy farm to the Farm Property;
•      All Documents regarding any fertilization requirements for any DFP location;
•      Documents related to any edge of field study;
•      Documents related to the best practices referred to in the complaint, including the Variable Rate Technology and
Tri-State Fertilizer Recommendations employed by DFP;
•      Documents related to DFP’s fertilization practices and the scientific recommendations made to DFP;
•      Any certificates that DFP claims may be impacted by LEBOR;
•      Documents related to the risk(s) the City of Toledo’s actions have allegedly caused DFP;
•      Documents regarding the alleged investment DFP has made in its fertilizer practices;
•      Documents regarding the Ohio Department of Agriculture’s recognition of DFP;
•      Documents regarding DFP’s certification under the Ohio Agricultural Stewardship Verification Program; and
•      All documents related to any real or perceived harm or damage DFP alleges may be due to LEBOR;

If any of the above items were produced in the May 28, May 31, or June 7 partial productions, please identify the Bates
Numbers for the documents and the corresponding category above.

To date, we have not received any of the requested documents about the payment of DFP's attorneys fees, including
engagement or retention agreements, which we requested during our conference call with Judge Zouhary and which
pertain to the real party in interest and DFP’s standing on the section 1988 claim. If DFP is dismissing its section 1988
claim for attorneys’ fees please let us know and we will follow up accordingly.

We request that you provide us with these documents no later than Friday, June 28th. We would prefer not having to
bring these issues to the Court, but will do so to ensure that the City has the documents it requested regarding DFP’s
standing before proceeding further in motion practice.

Thank you.

Sincerely,

Sarah
                                                              1

                                                                                                                  EXHIBIT 9
           Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 120 of 124. PageID #: 970




Sarah K. Skow
Attorney at Law
Spengler Nathanson P.L.L.
900 Adams Street
Toledo, Ohio 43604
sskow@snlaw.com
http://www.snlaw.com

Phone: (419) 252-6235
Fax: (419) 241-8599
CONFIDENTIALITY NOTICE: This transmission is intended only for the addressee shown above. It may
contain information that is privileged, confidential, or otherwise protected from disclosure. If you are not the
intended recipient, please do not read, copy, or use it, and do not disclose it to others. Please notify the sender of
the delivery error by replying to this message and then delete it from your system.

From: Shuey, Daniel E. [mailto:deshuey@vorys.com]
Sent: Friday, June 07, 2019 4:23 PM
To: Daniel J. Martin; Gregg H. Bachmann; Sarah Skow; Gerald Kowalski
Cc: Fusonie, Thomas H.; Herlihy, Kimberly Weber; Ingram, Christopher L.
Subject: Drewes Farms Partnership, et al. v. Toledo

Counsel,

Please follow the below link to find the final disclosure of documents for Plaintiff Drewes Farms Partnership pursuant to
the Court’s May 20, 2019 order.

https://vorys.sharefile.com/f/foadf925-cb4a-4075-ae21-8bdf1903724b


                              Daniel E. Shuey
                              Partner

                              Vorys, Sater, Seymour and Pease LLP
                              52 East Gay Street | Columbus, Ohio 43215

                              Direct: 614.464.8277
                              Fax: 614.719.4616
                              Email: deshuey@vorys.com
                              www.vorys.com




From the law offices of Vorys, Sater, Seymour and Pease LLP.

                                                                          2
        Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 121 of 124. PageID #: 971
CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or
privileged material. Any unauthorized review, use, disclosure or
distribution is prohibited. If you are not the intended recipient, please
contact the sender by reply e-mail and destroy all copies of the original
message. If you are the intended recipient but do not wish to receive
communications through this medium, please so advise the sender immediately.




                                             3
Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 122 of 124. PageID #: 972




                                                                         EXHIBIT 10
Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 123 of 124. PageID #: 973
Case: 3:19-cv-00434-JZ Doc #: 65-2 Filed: 03/12/20 124 of 124. PageID #: 974
